    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 1 of 183



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                                         Case: 1:20−mc−00123
                                     )                   Assigned To : Faruqui, Zia M.
NOKIA TECHNOLOGIES OY AND            )                   Assign. Date : 11/25/2020
NOKIA CORPORATION,                   )                   Description: Misc.
                                     )
            Plaintiff (Complainant), )               Case No. 1:20-mc-_______
                                     )
     v.                              )               Assigned to: ____________
                                     )
GOOGLE LLC,                          )               Description: Miscellaneous
                                     )
            Defendant (Intervenor). )
                                     )
                                     )

             GOOGLE LLC’S UNOPPOSED EXPEDITED
 MOTION FOR THE COURT TO ISSUE LETTERS OF REQUEST PURSUANT
                 TO THE HAGUE CONVENTION

       Google LLC (“Google”) – an intervening party in Certain Electronic Devices,

Including Computers, Tablet Computers, and Components and Modules Thereof,

Investigation No. 337-TA-1208 before the United States International Trade Commission

(the “Investigation”) – respectfully moves this Court to issue the attached Letters of

Request for International Judicial Assistance (“Letters of Request”) under the Hague

Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (28

U.S.C. § 1782) (“the Hague Convention”) to obtain discovery from Mika P. Mustonen

and Markku Rytivaara, who are located in Finland.

       Mika P. Mustonen and Markku Rytivaara are the named inventors on a patent that

Complainants Nokia Technologies Qy and Nokia Corporation (collectively “Nokia”) are

asserting against Google and Lenovo products in the Investigation. Google’s Letters of

Request seek documents and deposition testimony from Mr. Mustonen and Mr. Rytivaara

to be used at the evidentiary hearing to defend against that assertion. A recommendation

from the presiding Administrative Law Judge (“ALJ”) in the Investigation –Dee Lord–



                                                 1
    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 2 of 183




recommending that this Court issue the Letters of Request is attached as Addendum A.1

       For at least the foregoing reasons and the reasons set forth in more detail in the

accompanying memorandum of law, Google respectfully requests that this Court grant

this Motion and issue Google’s Letters of Request in accordance with ALJ Lord’s

recommendation. Google also respectfully requests that, if necessary, this Court schedule

a hearing to expedite issuance of the Letters of Request so that Google has sufficient time

to obtain the requested information within the compact procedural schedule of the

Investigation. No party to the Investigation opposes the relief sought by Google in this

Motion.


Dated: November 25, 2020                         Respectfully submitted,

                                                 /s/ Shamita Etienne-Cummings
                                                 Shamita Etienne-Cummings (D.C. Bar No.
                                                 467197)
                                                 WHITE & CASE LLP
                                                 701 Thirteenth Street, N.W.
                                                 Washington, D.C. 20005
                                                 Telephone: (202) 626-3600
                                                 Facsimile: (202) 639-9355
                                                 Email: setienne@whitecase.com




1
 Google’s Letters of Request for Mr. Mustonen and Mr. Rytivaara and Finish translation
of Google’s Letters of Request are attached to Addendum A as Attachments A through
D, respectively. ALJ Lord’s Order granting Google’s Motion for a Recommendation to
the United States District Court for the District of Columbia is attached as Addendum B.


                                             2
    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 3 of 183



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                           )
NOKIA TECHNOLOGIES OY AND                  )
NOKIA CORPORATION,                         )
                                           )
                  Plaintiff (Complainant), )       Case No. 1:20-mc-_______
                                           )
       v.                                  )       Assigned to: ____________
                                           )
GOOGLE LLC,                                )       Description: Miscellaneous
                                           )
                  Defendant (Intervenor). )
                                           )
                                           )

    MEMORANDUM IN SUPPORT OF GOOGLE LLC’S UNOPPOSED
EXPEDITED MOTION FOR THE COURT TO ISSUE LETTERS OF REQUEST
           PURSUANT TO THE HAGUE CONVENTION


       Google LLC (“Google”) seeks from this Court Letters of Request for

International Judicial Assistance (“Letters of Request”) under the Hague Convention on

the Taking of Evidence Abroad in Civil or Commercial Matters (28 U.S.C. § 1782) (“the

Hague Convention”) to obtain discovery from Mika P. Mustonen and Markku Rytivaara,

who reside in Finland. Specifically, Google requests that this Court grant Google’s

Motion, execute the attached Letters of Request (Attachments A and C) and Finish

Translation of the Letters of Request (Attachments B and D), and return the executed

Letters of Request to Google’s Counsel for service upon the Central Authority of Finland.

       Google’s Letters of Request solicit the assistance of the Central Authority of

Finland to obtain certain documents and testimony from Mika P. Mustonen and Markku

Rytivaara to be used at the evidentiary hearing to defend against the allegations made by

Complainants Nokia Technologies Qy and Nokia Corporation (collectively “Nokia”) in

Certain Electronic Devices, Including Computers, Tablet Computers, and Components




                                            1
    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 4 of 183




and Modules Thereof, Investigation No. 337-TA-1208 before the United States

International Trade Commission (the “Investigation”). The presiding Administrative

Law Judge has issued an Initial Determination on September 4, 2020, adding Google to

the Investigation as an intervenor without limitation. See Certain Electronic Devices,

Including Computers, Tablet Computers, and Components and Modules Thereof, Inv.

No. 337-TA-1208, Order No. 5 (Sep. 29, 2020).

       The information sought is relevant to, inter alia, the invalidity, non-infringement,

and unenforceability of U.S. Patent No. 7,412,706 (“the ’706 Patent”), for which Mika P.

Mustonen and Markku Rytivaara are the named inventors. Google is unable to obtain

such information, or its substantial equivalent, by other means. Thus, Google

respectfully requests this Court grant Google’s Motion and issue Google’s Letters of

Request in accordance with the recommendation of the Administrative Law Judge

presiding over the Investigation.

       BACKGROUND

       This Investigation was instituted on August 4, 2020, and the ALJ issued an order

on August 11, 2020, setting Friday, December 10, 2021 as the target date for this

Investigation. See Certain Electronic Devices, Including Computers, Tablet Computers,

and Components and Modules Thereof, Inv. No. 337-TA-1208, Order No. 3 (Aug. 11,

2020). On September 4, 2020, Google was added to the Investigation as an intervenor

without limitation. See Id. Order No. 5 (Sep. 4, 2020)

       Mr. Mustonen and Mr. Rytivaara are the only named inventors of one of the

patents asserted in this Investigation—U.S. Patent No. 8,583,706 (“the ’706 Patent”).

Mr. Mustonen is a former Nokia employee who is the first named inventor of the ’706

Patent and was the R&D Research Engineer at Nokia at the time of the alleged invention


                                             2
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 5 of 183




of that patent. Mr. Rytivaara is a former Nokia employee who is the second named

inventor of the ’706 Patent and was the Senior Research Engineer, SW Specialist at

Nokia at the time of the alleged invention of that patent. Google has made reasonable

efforts to obtain this discovery without burdening judicial authorities in other

jurisdictions. Specifically, Google’s counsel attempted to work with Nokia’s counsel to

serve Mr. Mustonen and Mr. Rytivaara with appropriate subpoenas. On November 12,

2020, Nokia’s counsel in this Investigation confirmed that they do not represent Mr.

Mustonen and Mr. Rytivaara relating to this Investigation and cannot accept service on

behalf of Mr. Mustonen or Mr. Rytivaara.

          The close of fact discovery is January 28, 2021; initial expert reports are due

February 4, 2021; rebuttal expert reports are due February 18, 2021; and the evidentiary

hearing is scheduled to begin on May 3, 2021. See Id. Order No. 6 (Sep. 11, 2020).

Judicial assistance therefore is necessary to ensure that Google has a full and fair

opportunity to gather documents and testimony from Mr. Mustonen and Mr. Rytivaara.

          APPLICABLE LAW

          A.     The Hague Convention

          The Hague Convention provides that “[i]n civil or commercial matters a judicial

authority of a Contracting State may, in accordance with the provision of the law of that

State, request the competent authority of another Contracting State, by means of a Letter

of Request, to obtain evidence, or to perform some other judicial act.”2 Both the United

States and Finland are signatories (i.e., Contracting States) to the Hague Convention.

Finland ratified the Hague Convention on April 7, 1976.3 Thus, a Letter of Request


2
    Hague Convention, Art. 1.
3
    See Hague Conf. on Private Int’l Law, Status Table,


                                                3
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 6 of 183




pursuant to the Hague Convention is an appropriate means for seeking documents and

deposition testimony from a nonparty foreign national located outside the United States.

       B.      Authority of the District Court for the District of Columbia

       The purpose of the Hague Convention is to establish a system, based on

international comity, that enables a requesting state to obtain evidence abroad in a

manner “tolerable” to the state executing the request. See Societe Nationale Industrielle

Aerospatiale v. U.S. Dist. Ct., 482 U.S. 522, 530 (1987). Accordingly, the Hague

Convention authorizes the District Court for the District of Columbia to issue the Letter

of Request. See 28 U.S.C. § 1781(b)(2) (permitting “the transmittal of a letter rogatory or

request directly from a tribunal in the United States to the foreign or international

tribunal, officer, or agency to whom it is addressed and its return in the same manner”

and reproducing the Hague Convention); Societe Nationale at 535 (“a judicial authority

in one contracting state ‘may’ forward a letter of request to the competent authority in

another contracting state for the purpose of obtaining evidence”).

       When such a request is required in an administrative case, it may be issued by a

district court under the All Writs Act (28 U.S.C. § 1651) at the request of an

Administrative Law Judge. See Apple, Inc. v. Cambridge Silicon Radio Int’l, PLC, 12-

mc-00313-RC, Slip Op. at 2 (D.D.C. Aug. 10, 2012); LSI Corporation and Agere

Systems, Inc. v. Funai Electric Company, Ltd., Funai Corporation Inc., P&F USA, Inc.,

Funai Service Corporation, MediaTek Inc., MediaTek USA, Inc., MediaTek Wireless, Inc.

(USA), Ralink Technology Corporation (USA), and Realtek Semiconductor Corporation,

12-mc-00456-JEB, Slip Op. at 1 (D.D.C. Sept. 4, 2012).


http://www.hcch.net/index_en.php?act=conventions.status&cid=82 (last updated April 4,
2020).


                                              4
    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 7 of 183




       ARGUMENT

       The issuance of the Letters of Request to the Central Authority of Finland is

warranted for three reasons: 1) the information sought is highly relevant to Google’s

defenses in this Investigation; 2) the Letters of Request are narrowly tailored to minimize

the burden on Mr. Mustonen and Mr. Rytivaara; and 3) Google is unable to obtain the

requested information by any other means.

       A.      The Information Sought is Highly Relevant to Google’s Defenses in
               This Investigation.

       As the sole named inventors of the ’706 Patent, Mr. Mustonen was the R&D

Research Engineer at Nokia and Mr. Rytivaara was the Senior Research Engineer, SW

Specialist at Nokia at the time of the alleged invention of that patent. Mr. Mustonen and

Mr. Rytivaara are in possession of information related to the conception and reduction to

practice of the alleged invention of the ’706 Patent; the construction of the claim terms

and the embodiments of the alleged invention of the ’706 patent; relevant prior art to the

’706 Patent; and the prosecution history of the ’706 Patent. Google has also asserted that

the ’706 Patent may be unenforceable because of the inequitable conduct of the two

inventors, Mr. Mustonen and Mr. Rytivaara, for their failure to disclose to the United

States Patent and Trademark Office (“USPTO”) publications material to the prosecution

of the application leading to the issuance of the ’706 Patent.

       B.      The Letters of Request are Narrowly Tailored to Minimize the
               Burden on Mr. Mustonen and Mr. Rytivaara.

       Google’s document requests and deposition topics are narrowly tailored to elicit

documents and testimony that Google has reason to believe are in Mr. Mustonen and Mr.

Rytivaara’s possession, and that are unavailable from other sources. Google’s document

requests and deposition topics also are narrowly tailored to only address the specific


                                             5
    Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 8 of 183




categories of evidence required to prove Google’s defenses, and to authenticate Mr.

Mustonen and Mr. Rytivaara’s documents that Google was only able to obtain indirectly.

The narrow scope of Google’s document requests and deposition topics is particularly

reasonable in light of the importance of the evidence that they seek.

       C.      Google is Unable to Obtain the Requested Information by Any Other
               Means.

        Google has made reasonable efforts to obtain this discovery without burdening

 judicial authorities in other jurisdictions. Specifically, Google’s counsel attempted to

 work with Nokia’s counsel to serve Mr. Mustonen and Mr. Rytivaara with appropriate

 subpoenas. However, on November 12, 2020, Nokia’s counsel confirmed that they do

 not represent Mr. Mustonen and Mr. Rytivaara in this Investigation and cannot accept

 service on behalf of Mr. Mustonen or Mr. Rytivaara.

       CONCLUSION.

       For the foregoing reasons, Google respectfully requests that this Court grant

Google’s Motion and issue Google’s Letters of Request in accordance with the

recommendation of the Administrative Law Judge presiding over the Investigation.

Google also respectfully requests that, if necessary, this Court schedule a hearing to

expedite issuance of the Letters of Request so that Google has sufficient time to obtain

the requested information within the compact procedural schedule of the Investigation.



Dated: November 25, 2020                         Respectfully submitted,

                                                 /s/ Shamita Etienne-Cummings
                                                 Shamita Etienne-Cummings (D.C. Bar No.
                                                 467197)
                                                 WHITE & CASE LLP
                                                 701 Thirteenth Street, N.W.
                                                 Washington, D.C. 20005


                                             6
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 9 of 183




                                  Telephone: (202) 626-3600
                                  Facsimile: (202) 639-9355
                                  Email: setienne@whitecase.com




                              7
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 10 of 183




                 ADDENDUM A
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 11 of 183




              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                       Washington, D.C.




In the Matter of

CERTAIN ELECTRONIC DEVICES,                               Inv. No. 337-TA-1208
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF


       RECOMMENDATION TO THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
 TO ISSUE LETTERS OF REQUEST FOR JUDICIAL ASSISTANCE PURSUANT TO
 THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE
             ABROAD IN CIVIL OR COMMERCIAL MATTERS

                                      (November 24, 2020)

       The undersigned Administrative Law Judge finds that the evidence that Intervenor

Google LLC (“Google”) seeks from Mika P. Mustonen and Markku Rytivaara pursuant to its

Proposed Letters of Request is reasonably necessary to investigate fully their defenses to a claim

of violation of section 337 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1337, in the

above-captioned matter before the United States International Trade Commission. Accordingly,

the undersigned recommends that the District Court for the District of Columbia issue, under its

seal and signature, the attached Letters of Request to the appropriate Central Authority in

Finland.

       Letters of Request are the appropriate method of gathering the necessary requested

evidence outside the United States. Google must transmit the Letters of Request with a District

Court Judge’s signature and the District Court’s seal to the appropriate Central Authority in

Finland. The Proposed Letters of Request meet the standards set forth by the Hague Convention
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 12 of 183




regarding the Republic of Finland. See U.S. Department of State, Finland Judicial Assistance

Information (last updated Nov. 15, 2013). 1

       In order to comply with the statutory time limitations on International Trade Commission

investigations, the undersigned respectfully requests the Court to assign a judge and schedule a

hearing to expedite the issuance of the Letters of Request.


                                                      Respectfully Submitted,




                                                      Dee Lord
                                                      Administrative Law Judge
                                                      U.S. International Trade Commission
                                                      500 E Street, S.W.
                                                      Washington, DC 20436


Address for Return of Issued Letter of Request:

Shamita D. Etienne-Cummings
David Markoff
701 13th Street NW
Washington, DC 20005-3807
Telephone: 202.626.3600
Facsimile: 202.639.9355
Email: WCGoogleITC1208@whitecase.com




1
 Available at https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-
Information/Finland.html.
                                                  2
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 13 of 183

CERTAIN ELECTRONIC DEVICES, INCLUDING                                   Inv. No. 337-TA-1208
COMPUTERS, TABLET COMPUTERS, AND
COMPONENTS AND MODULES THEREOF


                          PUBLIC CERTIFICATE OF SERVICE

        I, Lisa R. Barton, hereby certify that the attached ORDER has been served via EDIS
upon the Commission Investigative Attorney, Todd P. Taylor, Esq. and the following parties
as indicated, on November 24, 2020.




                                                  Lisa R. Barton, Secretary
                                                  U.S. International Trade Commission
                                                  500 E Street, SW, Room 112
                                                  Washington, DC 20436


On Behalf of Complainants Nokia Technologies Oy and Nokia
Corporation:

Adam D. Swain, Esq.                                                 ☐ Via Hand Delivery
ALSTON & BIRD LLP                                                   ☐ Via Express Delivery
One Atlantic Center                                                 ☐ Via First Class Mail
1201 West Peachtree Street                                          ☒ Other: Email Notification
Atlanta, GA 30309                                                   of Availability for Download
Email:adam.swain@alston.com

On Behalf of Respondents Lenovo (United States) Inc., Lenovo
Group Limited, Lenovo (Beijing) Limited, Lenovo PC HK
Limited, Lenovo (Shanghai) Electronics Technology Co. Ltd.,
Lenovo Information Products Shenzhen Co. Ltd., Lenovo
Mobile Communication, Lenovo Corporation, and Lenovo
Centro Tecnologico S. de RL CV:

Kate Saxton, Esq.                                                   ☐ Via Hand Delivery
WILMER CUTLER PICKERING HALL AND DORR LLP                           ☐ Via Express Delivery
60 State Street                                                     ☐ Via First Class Mail
Boston, MA 02109                                                    ☒ Other: Email Notification
Email: Kate.Saxton@wilmerhale.com                                   of Availability for Download

On Behalf of Intervenor Google Inc.:

Shamita D. Etienne-Cummings, Esq.                                   ☐ Via Hand Delivery
WHITE & CASE LLP                                                    ☐ Via Express Delivery
701 13th Street NW                                                  ☐ Via First Class Mail
Washington, DC 20007                                                ☒ Other: Email Notification
Email: setienne@whitecase.com                                       of Availability for Download
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 14 of 183




              ATTACHMENT A
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 15 of 183




              UNITED STATES INTERNATIONAL TRADE COMMISSION
                              WASHINGTON, DC

                                 Before the Honorable Dee Lord
                                   Administrative Law Judge

In the Matter of                                        Investigation No. 337-TA-1208

CERTAIN ELECTRONIC DEVICES,
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF


            REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
          PURSUANT TO THE HAGUE CONVENTION ON THE TAKING OF
          EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS (28
                              U.S.C. § 1782)


TO:      Ministry of Justice
         Unit for International Judicial Cooperation
         P.O. Box 25
         FIN-00023 Government
         Finland
         Phone: +358 (9) 1606 7628
         Email: central.authority@om.fi

FROM: The Honorable ___________________
      The United States District Court for the District of Columbia
      333 Constitution Avenue N.W.
      Washington, D.C. 20001
      Phone: +1 (202) 354-3000

        The United States District Court for the District of Columbia presents its compliments

 to the Central Authority of Finland, or other office as is appropriate, and requests international

 judicial assistance to obtain evidence to be used in the above-captioned investigation

 (“Investigation”). It has been demonstrated to us that justice cannot completely be done

 amongst the parties without the taking of evidence from Mika P. Mustonen, who resides in

 Finland and within your jurisdiction. In conformity with Article 3 of the Hague Convention



                                                 1
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 16 of 183




on the Taking of Evidence Abroad in Civil or Commercial Matters (28 U.S.C. § 1782) (“the

Hague Convention”), the undersigned applicant has the honor to submit the following request:

1. Sender:                            The Honorable
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.
                                      Washington, D.C. 20001
                                      Telephone: +1 (202) 354-3000
2. Central Authority of the           Ministry of Justice
   Requested State:                   Unit for International Judicial Cooperation
                                      P.O. Box 25
                                      FIN-00023 Government
                                      Finland
                                      Telephone: +358 (9) 1606 7628
                                      Email: central.authority@om.fi
3. Person to whom the executed        Eric Lancaster
   request is to be returned:         WHITE & CASE, LLP
                                      3000 El Camino Real
                                      2 Palo Alto Square, Suite 900
                                      Palo Alto, CA 94306
                                      Telephone: 650.213.0300
                                      Email: WCGoogleITC1208@whitecase.com
4. Specification of date by which the A response is requested by December 28, 2020, or as
   requesting authority requires      soon as practicable before that date, in order to ensure the
   receipt of the response to the     evidence may be obtained before the period for fact
   letter of request:                 discovery concludes on January 28, 2021 and is available
                                      for use at trial on May 3, 2021. Expedient treatment of
                                      this request will allow the parties and the witness to
                                      arrange a mutually agreeable date for testimony and avoid
                                      disruption to the witness’s business or personal plans.

5. In conformity with Article 3 of the Hague Convention, the undersigned applicant has the
   honor to submit the following request:
   a. Requesting judicial              United States District Court for the District of Columbia
      authority:                       333 Constitution Avenue N.W.
                                       Washington, D.C. 20001
   b. To the competent authority       Finland
      of:
   c. Names of the case and any        In the Matter of Certain Electronic Devices, Including
      identifying number               Computers, Tablet Computers, and Components and
                                       Modules Thereof; Inv. No. 337-TA-1208 (U.S.
                                       International Trade Commission)
6. Names and addresses of the parties and their representatives:



                                              2
  Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 17 of 183




a. Plaintiffs:             Nokia Technologies Oy
   (Complainants)          Nokia Corporation
                           Karakaari 7A
                           FIN-02610
                           Espoo, Finland
                           Telephone: 358 (0) 7180-08000

                           Representatives:
                           Adam D. Swain
                           ALSTON & BIRD
                           The Atlantic Building
                           950 F Street, NW
                           Washington, DC 20004-1404
                           Lenovo.A&B@alston.com

                           Theodore Stevenson III
                           Warren Lipschitz
                           Richard A. Kamprath
                           McKOOL SMITH, P.C.
                           300 Crescent Court, Suite 1500
                           Dallas, TX 75201
                           Nokia_Lenovo_ITC@McKoolSmith.com

b. Defendants:             Lenovo Group Limited; Lenovo (United States) Inc.;
   (Respondents)           Lenovo (Beijing) Limited.; Lenovo PC HK Limited;
                           Lenovo (Shanghai) Electronics Technology Co. Ltd.;
                           Lenovo Information Products (Shenzhen) Co. Ltd.;
                           Lenovo Mobile Communication Import and Export
                           (Wuhan) Co. Ltd.; Lenovo Centro Tecnologico S. de
                           RL CV

                           Representatives:
                           William F. Lee
                           Joseph J. Mueller
                           Richard W. O’Neill
                           Sarah R. Frazier
                           WILMER CUTLER PICKERING HALE AND DORR LLP
                           60 State Street
                           Boston, MA 02109
                           Telephone: (617) 526-6000
                           WHLenovo-Nokia1208servicelist@WilmerHale.com

                           Michael D. Esch
                           Todd Zubler
                           WILMER CUTLER PICKERING HALE AND DORR LLP
                           1875 Pennsylvania Avenue, NW
                           Washington, DC 20006


                                 3
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 18 of 183




                                    Telephone: (202) 663-6000
                                    WHLenovo-Nokia1208servicelist@WilmerHale.com



  c. Intervenor                     Google LLC.
                                    1600 Amphitheatre Parkway
                                    Mountain View, CA 94043
                                    United States

                                    Representatives:
                                    Shamita D. Etienne-Cummings
                                    David Markoff
                                    701 13th Street NW
                                    Washington, DC 20005-3807
                                    Telephone: 202.626.3600
                                    Facsimile: 202.639.9355
                                    WCGoogleITC1208@whitecase.com

                                    Eric Lancaster
                                    Don Zhe Nan Wang
                                    Emily Yang
                                    3000 El Camino Real
                                    2 Palo Alto Square, Suite 900
                                    Palo Alto, CA 94306
                                    Telephone: 650.213.0300
                                    Facsimile: 650.213.8158
  d. Other parties                  Representative:
     International Trade            Todd P. Taylor, Esq.
     Commission Investigative       Office of Unfair Import Investigations
     Attorney:                      500 E Street, S.W., Suite 401
     (Party to the Investigation)   Washington D.C. 20436
                                    Email: todd.taylor@usitc.gov
                                    Email: jeffrey.hsu@usitc.gov
                                    Telephone: (202) 205-2221

7. Nature and purpose of the        a. Nature of the proceedings
   proceedings, summary of the
   complaint and summary of         The matter In the Matter of Certain Electronic Devices,
   defense and counterclaim:        Including Computers, Tablet Computers, and
                                    Components and Modules Thereof is an investigation of
                                    alleged patent infringement under Section 337 of the
                                    Tariff Act of 1920. On July 2, 2020,
                                    Plaintiff/Complainant Nokia Technologies Oy and Nokia
                                    Corporation (collectively “Nokia”) filed a complaint with
                                    the U.S. International Trade Commission, alleging


                                          4
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 19 of 183




                         infringement of five patents: U.S. Patent No. 8,144,764
                         (“’764 patent”), U.S. Patent No. 7,532,808 (“’808
                         patent”), U.S. Patent No. 6,950,469 (“’469 patent”), U.S.
                         Patent No. 7,724,818 (“’818 patent”), and U.S. Patent No.
                         8,583,706 (“’706 patent”). The Complaint identifies the
                         following parties as Respondents: Lenovo Group
                         Limited; Lenovo (United States), Inc.; Lenovo (Beijing
                         Limited); Lenovo PC HK Limited; Lenovo (Shanghai)
                         Electronics Technology Co. Ltd.; Lenovo Information
                         Products Shenzhen Co. Ltd.; Lenovo Mobile
                         Communication; Lenovo Corporation; Lenovo Centro
                         Tecnologico S. de RL CV (collectively “Respondents” or
                         “Lenovo”).

                         The Commission instituted the Investigation on August 4,
                         2020. This matter has been assigned to the Honorable
                         Dee Lord. On September 4, 2020, Google LLC was
                         added to the Investigation as an intervenor without
                         limitation. The presiding Administrative Law Judge has
                         entered a protective order, attached as Exhibit A covering
                         the use of confidential material in this Investigation. The
                         presiding Administrative Law Judge also issued a
                         scheduling order that requires completion of fact
                         discovery by January 28, 2021 and sets a hearing (trial)
                         date for May 3-7, 2021. Discovery, including
                         documentary disclosure and depositions, is ongoing.
                         Because the U.S. International Trade Commission is an
                         administrative body, to ensure compliance with the Hague
                         Convention, its usual practice is to request that the U.S.
                         District Court for the District of Columbia review, sign,
                         and seal a Letter of Request on its behalf.

                         b. Summary of the complaint

                         Nokia alleges that Lenovo infringes U.S. Patent No.
                         8,144,764 (“’764 patent”), U.S. Patent No. 7,532,808
                         (“’808 patent”), U.S. Patent No. 6,950,469 (“’469
                         patent”), U.S. Patent No. 7,724,818 (“’818 patent”), and
                         U.S. Patent No. 8,583,706 (“’706 patent”). According to
                         the Complaint, the Lenovo devices accused of infringing
                         the ’706 patent infringe by way of their incorporation of
                         the Google Assistant functionality. In addition, the
                         Complaint identifies Samsung devices that utilize Google
                         Assistant functionality as “Domestic Industry Products”
                         alleging that they “practice at least Claim 6 of the ’706
                         Patent).” The ’706 Patent names Mika P. Mustonen,
                         Finland as the inventor.

                               5
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 20 of 183




                                       c. Summary of defense and counterclaim

                                       Several defenses have been raised against Nokia’s
                                       allegations of patent infringement, including the defenses
                                       of invalidity of the patents; noninfringement of the
                                       patents; U.S. government sales being outside the scope of
                                       the proceeding; estoppel, waiver, unclean hands, and/or
                                       other equitable doctrines; license; patent exhaustion; lack
                                       of domestic industry; and Nokia’s demands for relief
                                       being against public interest. This Letter of Request is
                                       intended to obtain information particularly relevant to
                                       invalidity, non-infringement and prosecution estoppel of
                                       the ’706 Patent.
8. Evidence to be obtained or other    This Court requests that Mika P. Mustonen be compelled
   judicial act to be performed and    to appear for deposition (the giving of testimony, out of
   purpose of the evidence sought:     court, before a “court reporter”). This Court also requests
                                       that Mika P. Mustonen be compelled to produce all
                                       documents within his possession, custody, or control
                                       covered by the schedule attached as Exhibit B.

                                      Mr. Mustonen is the first named inventor of the ’706
                                      Patent and was the R&D Research Engineer at Nokia at
                                      the time of the alleged invention of that patent. Mr.
                                      Mustonen is in possession of information related to the
                                      conception and reduction to practice of the alleged
                                      invention of the ’706 Patent; the construction of the claim
                                      terms and the embodiments of the alleged invention of the
                                      ’706 patent; relevant prior art to the ’706 Patent; and the
                                      prosecution history of the ’706 Patent. Google has also
                                      asserted that the ’706 Patent may be unenforceable
                                      because of the inequitable conduct of the two inventors,
                                      Mr. Mustonen and Mr. Rytivaara, for their failure to
                                      disclose to the United States Patent and Trademark Office
                                      (“USPTO”) publication materials to the prosecution of
                                      the application leading to the issuance of the ’706 Patent.
9. Identity and address of any person       Mika P. Mustonen
   to be examined:                          Polar Electro Oy
                                            Professorintie 5
                                            90440
                                            Kempele, Finland




                                             6
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 21 of 183




10. Questions to be put to the       See Exhibit B.
   person to be examined or
   statement of the subject matter
   about which he is to be examined:




11. Documents or other property        See Exhibit B.
   to be inspected:




12. Any requirement that the           This Court requests that the witness listed in Section 9
   evidence be given on oath or        above should be examined under oath or affirmation, or
   affirmation and any specific form   in the alternative, should be instructed of the
   to be used:                         consequences for the giving of untruthful and false
                                       answers under the law of Finland.


13. Special methods or procedure This Court respectfully requests as follows:
   to be followed:               a. That the testimony of the witness be taken according
                                    to the United States practice, i.e., having the witness’s
                                    oral testimony recorded by stenographic means, and
                                    that a transcript be promptly made and authenticated
                                    in accordance with the procedure in Finland, or
                                    alternatively that the parties be allowed access to a
                                    digital recording of the proceeding from which they
                                    can make their certified copy of the proceedings;
                                 b. That the testimony of the witness be taken remotely;
                                 c. That Google’s representative be permitted to ask
                                    questions on the topics described in Section 10 for a
                                    total of six hours, that Nokia’s representative be
                                    permitted to ask questions of the witness for one hour
                                    on the same topics, after which Google’s
                                    representative may use the remainder of the six-hour
                                    period;
                                 d. That counsel for the parties be permitted to attend the
                                    taking of the testimony of the witness and to ask
                                    questions of the witness (through the appointment of
                                    an interpreter, if necessary);
                                 e. That the witness produce documents in his
                                    procession, custody, or control as described in
                                    Section 11, three weeks prior to the deposition at a


                                              7
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 22 of 183




                                         time and place to be fixed by the Ministry of Justice,
                                         with each of Google and Nokia’s representatives
                                         being allowed an opportunity to inspect and copy
                                         these documents. Documents designated by the
                                         witness as “Confidential” shall be protected from
                                         disclosure pursuant to the terms of the Protective
                                         Order, which is attached as Exhibit A;
                                      f. That the appointed Finish Court or appropriate
                                         personnel forward the record of the testimony and/or
                                         any digital copies of the proceedings for use in this
                                         Investigation to the representatives indicated in
                                         Sections 3 and 6 above at the addresses listed.
14. Request for notification of the This Court requests that the legal representatives for the
   time and place for the execution parties (listed in Section 6 above) be informed as soon as
   of the Letter of Request and       practicable of the time and place for the deposition of the
   identity and address of any person witness.
   to be notified:


15. Request for attendance or          None.
   participation of judicial personnel
   of the requesting authority at the
   execution of the Letter of
   Request:


16. Specification of privilege or      The witness may refuse to give evidence only insofar as
   duty to refuse to give evidence     they have a legal privilege or duty to refuse to give
   under the law of the state of       evidence under the laws of the United States or the laws of
   original:                           Finland.

                                       Any legal privilege to refuse to give evidence under
                                       United States law is contained in the United States Federal
                                       Rules of Civil Procedure, Federal Rules of Evidence, and
                                       other applicable United States laws. Specifically, the
                                       witness must answer all questions unless the witness is
                                       appropriately directed by counsel not to answer the
                                       question. Such an instruction is appropriate only when
                                       necessary to preserve a legal privilege, to enforce a
                                       limitation directed by a court, or to support a motion to
                                       cease testimony due to harassment of the witness.




                                               8
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 23 of 183




17. The fees and costs incurred      Google and/or its counsel identified above in Section 6B.
   which are reimbursable under the
   second paragraph of Article 14 or
   under Article 26 of the Hague
   Convention will be borne by:


Attachments:
Exhibit A: Protective Order
Exhibit B: Request for Production and Deposition Topics




                                             9
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 24 of 183




                           Exhibit A
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 25 of 183




              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                         Washington, D.C.




In the Matter of

CERTAIN ELECTRONIC DEVICES,                              Inv. No. 337-TA-1208
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF

ORDER NO. 1:           PROTECTIVE ORDER

                                          (August 6, 2020)

       WHEREAS, documents and information may be sought, produced or exhibited by and

among the parties to the above captioned proceeding, which materials relate to trade secrets or

other confidential research, development or commercial information, as such terms are used in

the Commission’s Rules, 19 C.F.R. § 210.5;

       IT IS HEREBY ORDERED THAT:

       1.      Confidential business information is information which concerns or relates to the

trade secrets, processes, operations, style of work, or apparatus, or to the production, sales,

shipments, purchases, transfers, identification of customers, inventories, amount or source of any

income, profits, losses, or expenditures of any person, firm, partnership, corporation, or other

organization, or other information of commercial value, the disclosure of which is likely to have

the effect of either (i) impairing the Commission’s ability to obtain such information as is

necessary to perform its statutory functions; or (ii) causing substantial harm to the competitive

position of the person, firm, partnership, corporation, or other organization from which the

information was obtained, unless the Commission is required by law to disclose such
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 26 of 183




information. The term “confidential business information” includes “proprietary information”

within the meaning of section 777(b) of the Tariff Act of 1930 (19 U.S.C. § 1677f(b)).

       2(a).      Any information submitted, in pre-hearing discovery or in a pleading, motion, or

response to a motion either voluntarily or pursuant to order, in this investigation, which is

asserted by a supplier to contain or constitute confidential business information shall be so

designated by such supplier in writing, or orally at a deposition, conference or hearing, and shall

be segregated from other information being submitted. Documents shall be clearly and

prominently marked on their face with the legend: “CONFIDENTIAL BUSINESS

INFORMATION SUBJECT TO PROTECTIVE ORDER” or a comparable notice. Such

information, whether submitted in writing or in oral testimony, shall be treated in accordance

with the terms of this protective order.

       (b).       The Administrative Law Judge or the Commission may determine that

information alleged to be confidential is not confidential, or that its disclosure is necessary for

the proper disposition of the proceeding, before, during or after the close of a hearing herein. If

such a determination is made by the Administrative Law Judge or the Commission, opportunity

shall be provided to the supplier of such information to argue its confidentiality prior to the time

of such ruling.

       3.         In the absence of written permission from the supplier or an order by the

Commission or the Administrative Law Judge, any confidential documents or business

information submitted in accordance with the provisions of paragraph 2 above shall not be

disclosed to any person other than: (i) outside counsel for parties to this investigation, including

necessary secretarial and support personnel assisting such counsel; (ii) qualified persons taking

testimony involving such documents or information and necessary stenographic and clerical




                                                   2
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 27 of 183




personnel thereof; (iii) technical experts and their staff who are employed for the purposes of this

litigation (unless they are otherwise employed by, consultants to, or otherwise affiliated with a

non-governmental party, or are employees of any domestic or foreign manufacturer, wholesaler,

retailer, or distributor of the products, devices or component parts that are the subject of this

investigation); (iv) the Commission, the Administrative Law Judge, the Commission staff, and

personnel of any governmental agency as authorized by the Commission; (v) the Commission, its

employees, and contract personnel who are acting in the capacity of Commission employees, for

developing or maintaining the records of this investigation or related proceedings for which this

information is submitted, or in internal audits and investigations relating to the programs and

operations of the Commission pursuant to 5 U.S.C. Appendix 3; and (vi) by U.S. government

employees and contract personnel, solely for cybersecurity purposes. 1

        4.      Confidential business information submitted in accordance with the provisions of

paragraph 2 above shall not be made available to any person designated in paragraph 3(i) 2 and

(iii) unless he or she shall have first read this order and shall have agreed, by letter filed with the

Secretary of this Commission: (i) to be bound by the terms thereof; (ii) not to reveal such

confidential business information to anyone other than another person designated in paragraph 3;

(iii) to utilize such confidential business information solely for purposes of this investigation;

and (iv) including the following acknowledgment:

        I, the undersigned, acknowledge that information submitted in response to this
        request for information and throughout this investigation or other proceeding may
        be disclosed to and used:

        (i) by the Commission, its employees and Offices, and contract personnel (a) for
        developing or maintaining the records of this or a related proceeding, or (b) in
        internal investigations, audits, reviews, and evaluations relating to the programs,

1
 See Commission Administrative Order 16-01 (Nov. 7, 2015).
2
 Necessary secretarial and support personnel assisting counsel need not sign onto the protective
order themselves because they are covered by counsel’s signing onto the protective order.


                                                   3
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 28 of 183




       personnel, and operations of the Commission including under 5 U.S.C. Appendix
       3; or

       (ii) by U.S. government employees and contract personnel, solely for
       cybersecurity purposes. I understand that all contract personnel will sign
       appropriate nondisclosure agreements.

       5.      If the Commission or the Administrative Law Judge orders, or if the supplier and

all parties to the investigation agree, that access to, or dissemination of information submitted as

confidential business information shall be made to persons not included in paragraph 3 above,

such matter shall only be accessible to, or disseminated to, such persons based upon the

conditions pertaining to, and obligations arising from this order, and such persons shall be

considered subject to it, unless the Commission or the Administrative Law Judge finds that the

information is not confidential business information as defined in paragraph 1 hereof.

       6(a).   Any confidential business information submitted to the Commission or the

Administrative Law Judge in connection with a motion or other proceeding within the purview

of this investigation shall be submitted under seal pursuant to paragraph 2 above. Any portion of

a transcript in connection with this investigation containing any confidential business

information submitted pursuant to paragraph 2 above shall be bound separately and filed under

seal. When any confidential business information submitted in accordance with paragraph 2

above is included in an authorized transcript of a deposition or exhibits thereto, arrangements

shall be made with the court reporter taking the deposition to bind such confidential portions and

separately label them “CONFIDENTIAL BUSINESS INFORMATION SUBJECT TO

PROTECTIVE ORDER.” Before a court reporter or translator receives any such information, he

or she shall have first read this order and shall have agreed in writing to be bound by the terms

thereof. Alternatively, he or she shall sign the agreement included as Attachment A hereto.




                                                 4
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 29 of 183




Copies of each such signed agreement shall be provided to the supplier of such confidential

business information and the Secretary of the Commission.

       (b)     Suppliers of confidential business information are strongly encouraged to encrypt

nonpublic documents that are electronically transmitted to the Commission to protect your

sensitive information from unauthorized disclosure. The USITC secure drop-box system and the

Electronic Document Information System (EDIS) use Federal Information Processing Standards

(FIPS) 140-2 cryptographic algorithms to encrypt data in transit. Submitting your nonpublic

documents by a means that does not use these encryption algorithms (such as by email) may

subject your firm’s nonpublic information to unauthorized disclosure during transmission. If you

choose a non-encrypted method of electronic transmission, the Commission warns you that the

risk of such possible unauthorized disclosure is assumed by you and not by the Commission.

       7.      The restrictions upon, and obligations accruing to, persons who become subject to

this order shall not apply to any information submitted in accordance with paragraph 2 above to

which the person asserting the confidential status thereof agrees in writing, or the Commission or

the Administrative Law Judge rules, after an opportunity for hearing, was publicly known at the

time it was supplied to the receiving party or has since become publicly known through no fault

of the receiving party.

       8.      The Commission, the Administrative Law Judge, and the Commission

investigative attorney acknowledge that any document or information submitted as confidential

business information pursuant to paragraph 2 above is to be treated as such within the meaning

of 5 U.S.C. § 552(b)(4) and 18 U.S.C. § 1905, subject to a contrary ruling, after hearing, by the

Commission or its Freedom of Information Act Officer, or the Administrative Law Judge. When

such information is made part of a pleading or is offered into the evidentiary record, the data set




                                                 5
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 30 of 183




forth in 19 C.F.R. § 201.6 must be provided except during the time that the proceeding is

pending before the Administrative Law Judge. During that time, the party offering the

confidential business information must, upon request, provide a statement as to the claimed basis

for its confidentiality.

        9.      Unless a designation of confidentiality has been withdrawn, or a determination

has been made by the Commission or the Administrative Law Judge that information designated

as confidential, is no longer confidential, the Commission, the Administrative Law Judge, and

the Commission investigative attorney shall take all necessary and proper steps to preserve the

confidentiality of, and to protect each supplier's rights with respect to, any confidential business

information designated by the supplier in accordance with paragraph 2 above, including, without

limitation: (a) notifying the supplier promptly of (i) any inquiry or request by anyone for the

substance of or access to such confidential business information, other than those authorized

pursuant to this order, under the Freedom of Information Act, as amended (5 U.S.C. § 552) and

(ii) any proposal to redesignate or make public any such confidential business information; and

(b) providing the supplier at least seven days after receipt of such inquiry or request within which

to take action before the Commission, its Freedom of Information Act Officer, or the

Administrative Law Judge, or otherwise to preserve the confidentiality of and to protect its rights

in, and to, such confidential business information.

        10.     If while an investigation is before the Administrative Law Judge, a party to this

order who is to be a recipient of any business information designated as confidential and

submitted in accordance with paragraph 2 disagrees with respect to such a designation, in full or

in part, it shall notify the supplier in writing, and they will thereupon confer as to the status of the

subject information proffered within the context of this order. If prior to, or at the time of such a




                                                   6
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 31 of 183




conference, the supplier withdraws its designation of such information as being subject to this

order, but nonetheless submits such information for purposes of the investigation, such supplier

shall express the withdrawal, in writing, and serve such withdrawal upon all parties and the

Administrative Law Judge. If the recipient and supplier are unable to concur upon the status of

the subject information submitted as confidential business information within ten days from the

date of notification of such disagreement, any party to this order may raise the issue of the

designation of such a status to the Administrative Law Judge who will rule upon the matter. The

Administrative Law Judge may sua sponte question the designation of the confidential status of

any information and, after opportunity for hearing, may remove the confidentiality designation.

       11.     No less than 10 days (or any other period of time designated by the

Administrative Law Judge) prior to the initial disclosure to a proposed expert of any confidential

information submitted in accordance with paragraph 2, the party proposing to use such expert

shall submit in writing the name of such proposed expert and his or her educational and detailed

employment history to the supplier. If the supplier objects to the disclosure of such confidential

business information to such proposed expert as inconsistent with the language or intent of this

order or on other grounds, it shall notify the recipient in writing of its objection and the grounds

therefore prior to the initial disclosure. If the dispute is not resolved on an informal basis within

ten days of receipt of such notice of objections, the supplier shall submit immediately each

objection to the Administrative Law Judge for a ruling by filing a motion for a protective order

pursuant to Commission Rule 210.34. If the investigation is before the Commission the matter

shall be submitted to the Commission for resolution. The submission of such confidential

business information to such proposed expert shall be withheld pending the ruling of the

Commission or the Administrative Law Judge. The terms of this paragraph shall be inapplicable




                                                  7
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 32 of 183




to experts within the Commission or to experts from other governmental agencies who are

consulted with or used by the Commission.

       12.     If confidential business information submitted in accordance with paragraph 2 is

disclosed to any person other than in the manner authorized by this protective order, the party

responsible for the disclosure must immediately bring all pertinent facts relating to such

disclosure to the attention of the supplier and the Administrative Law Judge and, without

prejudice to other rights and remedies of the supplier, make every effort to prevent further

disclosure by it or by the person who was the recipient of such information.

       13.     Nothing in this order shall abridge the right of any person to seek judicial review

or to pursue other appropriate judicial action with respect to any ruling made by the Commission,

its Freedom of Information Act Officer, or the Administrative Law Judge concerning the issue of

the status of confidential business information.

       14.     Upon final termination of this investigation, each recipient of confidential

business information that is subject to this order shall assemble and return to the supplier all

items containing such information submitted in accordance with paragraph 2 above, including all

copies of such matter which may have been made. Alternatively, the parties subject to this order

may, with the written consent of the supplier, destroy all items containing confidential business

information and certify to the supplier (or his counsel) that such destruction has taken place.

This paragraph shall not apply to the Commission, including its investigative attorney, and the

Administrative Law Judge, which shall retain such material pursuant to statutory requirements

and for other recordkeeping purposes, but may destroy such material (including electronic media

containing such information) in its possession which it regards as surplusage.




                                                   8
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 33 of 183




       Notwithstanding the above paragraph, confidential business information may be

transmitted to a district court pursuant to Commission Rule 210.5(c).

       15.     If any confidential business information which is supplied in accordance with

paragraph 2 above is supplied by a nonparty to this investigation, such a nonparty shall be

considered a “supplier” as that term is used in the context of this order.

       16.     Each nonparty supplier shall be provided a copy of this order by the party seeking

information from said supplier.

       17.     The Secretary shall serve a copy of this order upon all represented parties by

electronic service, and Complainants shall complete service on unrepresented parties, pursuant to

Ground Rule 1.5.


SO ORDERED.


                                                      _______________________________
                                                      Dee Lord
                                                      Administrative Law Judge




                                                  9
             Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 34 of 183




                                             Attachment A

  NONDISCLOSURE AGREEMENT FOR REPORTER/STENOGRAPHER/TRANSLATOR

        I,                       , do solemnly swear or affirm that I will not divulge any

information communicated to me in any confidential portion of the investigation or hearing in

the matter of Certain Electronic Devices, Including Computers, Tablet Computers, and

Components and Modules Thereof, Investigation No. 337-TA-1208, except as permitted in the

protective order issued in this case. I will not directly or indirectly use, or allow the use of such

information for any purpose other than that directly associated with my official duties in this

case.

        Further, I will not by direct action, discussion, recommendation, or suggestion to any

person reveal the nature or content of any information communicated during any confidential

portion of the investigation or hearing in this case.

        I also affirm that I do not hold any position or official relationship with any of the

participants in said investigation.

        I am aware that the unauthorized use or conveyance of information as specified above is a

violation of the Federal Criminal Code and punishable by a fine of up to $10,000, imprisonment

of up to ten (10) years, or both.



Signed

Dated

Firm or affiliation
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 35 of 183

CERTAIN ELECTRONIC DEVICES, INCLUDING                                  Inv. No. 337-TA-1208
COMPUTERS, TABLET COMPUTERS, AND
COMPONENTS AND MODULES THEREOF

                           PUBLIC CERTIFICATE OF SERVICE

        I, Lisa R. Barton, hereby certify that the attached ORDER has been served by EDIS
upon the Commission Investigative Attorney, Todd P. Taylor, Esq. and the following
parties as indicated, on August 6, 2020.




                                                  Lisa R. Barton, Secretary
                      s                           U.S. International Trade Commission
                                                  500 E Street, SW, Room 112
                                                  Washington, DC 20436

On Behalf of Complainants Nokia Technologies Oy and Nokia
Corporation:

Adam D. Swain, Esq.                                             ☐ Via Hand Delivery
ALSTON & BIRD LLP                                               ☐ Via Express Delivery
One Atlantic Center                                             ☐ Via First Class Mail
1201 West Peachtree Street
                                                                ☒ Other: Email Notification
Atlanta, GA 30309
                                                                of Availability for Download
Email: adam.swain@alston.com

Respondents:

Lenovo (United States), Inc.                                    ☐ Via Hand Delivery
8001 Development Drive                                          ☐ Via Express Delivery
Morrisville, NC 27560                                           ☐ Via First Class Mail
                                                                ☒ Other: Service to Be
                                                                Completed by Complainants

Lenovo Group Limited                                            ☐ Via Hand Delivery
Lincoln House, 23rd Floor, Taikoo Place                         ☐ Via Express Delivery
979 King’s Road                                                 ☐ Via First Class Mail
Quarry Bay, Hong Kong
                                                                ☒ Other: Service to Be
                                                                Completed by Complainants

Lenovo (Beijing) Limited                                        ☐ Via Hand Delivery
6 Chuangye Road                                                 ☐ Via Express Delivery
Shangdi Haidian District                                        ☐ Via First Class Mail
100085 Beijing
                                                                ☒ Other: Service to Be
China
                                                                Completed by Complainants
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 36 of 183

CERTAIN ELECTRONIC DEVICES, INCLUDING                         Inv. No. 337-TA-3466
COMPUTERS, TABLET COMPUTERS, AND
COMPONENTS AND MODULES THEREOF
Certificate of Service – Page 2
Lenovo (Shanghai) Electronics Technology Co. Ltd.       ☐ Via Hand Delivery
No. 696 Songtao Road                                    ☐ Via Express Delivery
200000 Shanghai                                         ☐ Via First Class Mail
China
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo PC HK Limited                                    ☐ Via Hand Delivery
Lincoln House, 23rd Floor, Taikoo Place                 ☐ Via Express Delivery
979 King’s Road, Quarry Bay                             ☐ Via First Class Mail
Hong Kong
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo Information Products Shenzhen Co. Ltd.           ☐ Via Hand Delivery
No. 30 Tao Hua Road, Free Trade Zone, FuTian District   ☐ Via Express Delivery
Shenzhen City, Guangdong Province                       ☐ Via First Class Mail
518038 Zhenzhen
                                                        ☒ Other: Service to Be
China
                                                        Completed by Complainants

Lenovo Mobile Communication                             ☐ Via Hand Delivery
No. 19, Gaoxin 4th Road                                 ☐ Via Express Delivery
East Lake New Technology Development                    ☐ Via First Class Mail
Zone, Hubei, 430079 Wuhan
                                                        ☒ Other: Service to Be
China
                                                        Completed by Complainants

Lenovo Corporation                                      ☐ Via Hand Delivery
No. 2088 Pangjin Road, Wujiang City, Jiangsu            ☐ Via Express Delivery
215217 Wujiang                                          ☐ Via First Class Mail
China
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo Centro Tecnologico S. de RL CV                   ☐ Via Hand Delivery
Blvd. Escobedo No. 316                                  ☐ Via Express Delivery
Parque Industrial Technology                            ☐ Via First Class Mail
66600 Apodaca, Nuevo Leon
                                                        ☒ Other: Service to Be
Mexico
                                                        Completed by Complainants
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 37 of 183




                                            Exhibit B

                                          DEFINITIONS


       1.      The definitions set forth herein have the broadest possible meaning under

Commission Rule 210.27, 19 C.F.R. § 210.27.

       2.      “Complaint” means the complaint filed in the United States International Trade

Commission (“ITC”) on July 2, 2020 by Nokia Technologies Oy and Nokia Corp. (“Nokia”).

       3.      “ITC” or “Commission” means the United States International Trade

Commission.

       4.      “Investigation” means ITC Investigation No. 337-TA-1208, as instituted by the

Commission on August 4, 2020 and captioned “Certain Electronic Devices, Including

Computers, Tablet Computers, and Components and Modules Thereof.”

       5.      “The ’706 Patent” means United States Patent No. 8,583,706.

       6.      “Related Application” means any and all applications related to the ’706 Patent by

claiming the benefit of the filing date of any patent application whose benefit is claimed by the

’706 Patent, including all provisional, non-provisional, continuation, continuation-in-part,

divisional, interferences, reexamination, reissue, and foreign counterpart applications.

       7.      “Related Patent” means any and all patents based upon or issuing from any

Related Application, including any patents that may have been opposed, reexamined, reissued,

reviewed, or subjected to any validity or nullity proceeding.

       8.      “Related Cases” means any and all cases where any Asserted Patent was alleged

to be infringed, including but not limited to Nokia Technologies Oy, v. Lenovo (Shanghai)

Electronics Technology Co., Ltd., Lenovo Group, Ltd., Lenovo Beijing, Ltd., Lenovo PC HK

Limited, and Lenovo (United States), Inc., No. 19-cv-0427 (E.D.N.C.).
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 38 of 183




       9.      “You,” “Your,” and “Yourself” means Mika P. Mustonen (i) any other person or

entity acting on Mr. Mustonen’s behalf or on whose behalf Mr. Mustonen acted; (ii) any person

or entity that owes a duty, contractual or otherwise, to communicate with Mr. Mustonen

regarding any facts, or provide any documents, relating to the ‘706 Patent, and the history

thereof; and (iii) any other person or entity otherwise subject to Mr. Mustonen’s control.

       10.     “Respondents” means the Respondents named by Nokia in ITC Investigation No.

337-TA-1208: Lenovo Group Limited; Lenovo (United States), Inc.; Lenovo (Beijing Limited); Lenovo

PC HK Limited; Lenovo (Shanghai) Electronics Technology Co. Ltd.; Lenovo Information Products

Shenzhen Co. Ltd.; Lenovo Mobile Communication; Lenovo Corporation; Lenovo Centro Tecnologico S.

de RL CV.

       11.      “Nokia” means Nokia Technologies Oy and Nokia Corp.

       12.     “Google” or “Intervenor” means Google LLC.

       13.     “PTO” means the United States Patent and Trademark Office.

       14.     “Domestic Industry” means domestic industry as that term is used in, for example,

19 U.S.C. § 1337(a)(3)(A), 19 C.F.R. § 210.12(a)(6)(i), and as alleged in Section XI of the

Complaint.

       15.     “Prior Art” refers to anything that satisfies the definition of 35 U.S.C. § 102

and/or that may be applied under 35 U.S.C. §§ 102 and/or 103, or that anyone at any time has

alleged may be applied under 35 U.S.C. §§ 102 and/or 103, and includes any patent, printed

publication, knowledge, use, sale, offer for sale, prior invention, or other act or event defined in

35 U.S.C. § 102 (both pre- and post-America Invents Act (“AIA”)), taken singly or in

combination.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 39 of 183




       16.      “Named Inventor” means any individual who contributed to or was involved in

the inventions disclosed in the ‘706 Patent, including without limitation, Mika P. Mustonen and

Markku Rytivaara.

       17.     “Infringe” and “Infringement” refer to any and all types of infringement set forth

in 35 U.S.C. § 271 or unlawful acts prescribed by 19 U.S.C. § 1337(a)(1)(B), including direct

infringement, contributory infringement, active inducement of infringement, literal infringement,

and/or infringement under the doctrine of equivalents.

       18.     “Document” has the meaning prescribed in Commission Rule 210.30, 19 C.F.R. §

210.30, and Federal Rule of Civil Procedure 34. The term “Document” includes documents in

any form, including Documents stored electronically. Any comment or notation appearing in

any Document, and not part of the original text, is to be considered a separate “Document.”

       19.     “Thing” has the meaning prescribed in Commission Rule 210.30, 19 C.F.R. §

210.30, and Federal Rule of Civil Procedure 34. “Thing” specifically includes without limitation

any disk, tape, or other electronic media storage device, any product, and any model, prototype,

or experimental device, or part or assembly thereof.

       20.     “Communication” means every manner or method of the disclosure, transfer, or

exchange of information, whether orally, electronically, or by hard copy, and whether face-to-

face or by telephone, mail, facsimile, email, Internet message, Internet chat, or Internet post, or

otherwise.

       21.     “Date” means the exact day, month, and year if ascertainable, or if not, then the

subpoenaed party’s best approximation thereof.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 40 of 183




        22.       “Person” refers to both a natural person and entity, such as an organization, firm,

corporation, or other legal entity. The acts “of” a Person are defined to include the acts of

directors, officers, members, employees, agents, or attorneys acting on the Person’s behalf.

        23.       “Relate to” or “Relating to,” when used in reference to a particular subject, shall

be construed in the most inclusive sense, and shall be considered a request that You identify and

produce Documents that refer to, discuss, summarize, reflect, constitute, contain, embody,

pertain to, mention, show, comment on, evidence, or in any other manner concern the referenced

subject matter.

        24.       To “Identify” or provide the “Identity” or “Identification” of a Person who is a

natural person means to state for that person: the person’s full name, present or last known

address, present or last known telephone number, present or last known employer and that

employer’s address, and present or last known job title. To “Identify” or provide the “Identity”

or “Identification” of a Person that is an entity means to state for that entity: the entity’s full

name, present or last known address, present or last known telephone number, all known names

under which the entity has operated in the past, and all known addresses at which the entity has

conducted business in the past.

        25.       To “Identify” or provide the “Identity” or “Identification” of any Document or

Thing means:

              a. To provide a brief description of such Document or Thing sufficient to support a

                  Request for Production;

              b. To specify the place where the Document or Thing may be Inspected; and
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 41 of 183




                c. If a copy of the Document or Thing has been previously supplied, to so state and

                   specifically identify the previously supplied copy by reference to production

                   number(s) or other identifying information, such as a litigation control number.

          26.      To “Identify” an event means to provide a description of the event, the date of the

event, the location of the event, and the Persons participating in the event.

          27.      As used herein, the singular includes the plural and the present tense includes the

past tense.

          28.      “And/or,” “and,” and “or” shall be construed in the conjunctive or disjunctive,

whichever makes the Request more inclusive.

          29.      “Any” includes “all;” and “all” includes “any.”

          30.      Definitions and terminology used herein are used for convenience, and do not

intend or imply any particular technical meaning or meaning for any term or phrase of any

patent.

          31.      “Analysis” means an opinion, evaluation, study, review, and/or determination

whether or not a conclusion was reached.
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 42 of 183



                                          INSTRUCTIONS

          The following instructions are applicable to terms in each discovery request unless

otherwise explicitly stated:

          1.     In producing the documents and things requested, You shall furnish all

documents and things known or available to You within Your possession, custody, or control,

wherever located, regardless of whether such documents or things are possessed directly by You

or by any of Your agents, officers, employees, attorneys, representatives or those acting on Your

behalf.

          2.     If any documents responsive to these requests are withheld from production

under a claim of privilege or other immunity from discovery You shall preserve such

withheld documents and provide a privilege log identifying each document separately,

specifying for each document at least: (1) the date; (2) sender(s); (3) recipient(s); and ( 4)

general subject matter of the document. If the sender or the recipient is an attorney or a

foreign patent agent, he or she should be so identified. The type of privilege claimed must

also be stated, together with a certification that all elements of the claimed privilege have

been met and have not been waived with respect to each document.

          3.     If, after exercising due diligence, You are unable to determine the existence of

any documents or things falling within a discovery request requesting identification of

documents or things, You shall so state in Your written response.

          4.     Where an identified document or any portion of a document is in a language other

than English, state whether an English translation of such document or a portion of such

document exists and, if so, identify and provide both documents. “Electronically stored

information" or “ESI” must be produced in the following format, barring mutual agreement by

the parties:
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 43 of 183




         a.    Single-page group IV TIFFs in at least 600 dpi for black and white images, or

.JPG for images produced in color, images shall be produced using a unique file name that will

be the production number of that page (e.g., ABC000001.TIFF). The production number shall

appear on the face of the image;

         b.    Searchable text files at the document level (one text file for each document, rather

than one text file for each page of a document) for each document bearing the name of the

beginning production number for each document (text of native files to be extracted directly

from native files where possible; OCR for paper documents), productions that contain foreign

language documents shall be Unicode compliant, document level text files with a .txt extension

will be provided where available. The text file name will correspond to the beginning production

number of the image or native file. A field will be included in the DAT with the path to the

corresponding text file;

         c.    Database load files and cross reference files, e.g., Concordance default delimited

file (metadata) and an Opticon-delimited file (image reference files), and including the following

fields (to the extent the metadata is available): Beg Bates No.; End Bates No.; Bates Range;

Bates ParentID; Attach Begin; Attach End; Page Count; From/Author; To/Recipient(s); CC; Bcc;

Email Date Sent; Email Time Sent; Email Date Received; Email Time Received; Email Subject;

Custodian; File Name; Document Created Date; Document Last Modified Date; Document Last

Accessed Date; File Type; Location/Source; Text Link (path to text), Native Link (path to native

file);

         d.    MS Excel, MS PowerPoint, MS Access, and comparable spreadsheet,

presentation, and database files, and audio and video files, shall be produced in native format to

the extent they do not include privileged redactions. Respondents may make reasonable requests
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 44 of 183




to receive additional documents in their native format. For documents that are produced as native

files, include in the set of image (PDF or TIFF) documents a slip-sheet where the native file

would otherwise have been produced indicating the production number of the native file or other

document and the confidentiality designation. In addition, native files shall be produced using a

name that bears the production number, for example: ABC000002.xls. Indicate any

confidentiality designation in the produced filename where possible; and

       e.       for responsive information existing within a database or other compilation of data,

include a field mapping explaining the type and format of data that exists in each location within

the database.

       5.       Documents that exist only in paper or hard-copy format should be scanned and

processed according to the instructions above regarding ESI.

       6.       No discovery request or part thereof shall be construed as a limitation on any

other discovery request or part of a request.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 45 of 183




                               REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1.

       All Documents relating to the identification, selection, or determination of the proper

Named Inventors for the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 2.

       All Documents relating to communications between You and any other Named Inventor

relating to the claimed subject matter of the ‘706 Patent, any alleged infringement of the ‘706

Patent, this Investigation, or the Related Cases.

REQUEST FOR PRODUCTION NO. 3.

       All Documents relating to communications between You and any third party relating to

the claimed subject matter of the ‘706 Patent, any alleged infringement of the ‘706 Patent, this

Investigation, or the Related Cases.

REQUEST FOR PRODUCTION NO. 4.

       All Documents relating to the conception, diligence, reduction-to-practice, design,

development, and/or commercialization of the ‘706 Patent, including.invention disclosure

statements, lab notebooks, source code, schematics, flow charts, artwork, and other Documents

making any reference to, or referring in any way to, the conception, design, development

activities, reduction-to-practice, or commercialization of the subject matter of each claim of the

‘706 Patent, including all Documents that were created on or before the date of application for

the ‘706 Patent, or the claimed priority dates, whichever is earlier, evidencing the conception,

reduction-to-practice, design, and development of any claimed invention.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 46 of 183




REQUEST FOR PRODUCTION NO. 5.

        All Documents relating to any problem allegedly solved by any invention disclosed or

claimed in the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 6.

        All Documents referring or relating to any experimentation or testing of the claimed

subject matter of the ‘706 Patent before the issuance of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 7.

        All Documents referring or relating to the contributions of each person involved in the

activities that resulted in the issuance of the ‘706 Patent, including, but not limited to, all files of

each such person that relate in any way to the claimed subject matter of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 8.

        All Documents referring or relating to drawings or written descriptions of the claimed

subject matter of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 9.

        All Documents referring or relating to any commercial success of the claimed subject

matter of the ‘706 Patent, including any efforts to sell or license such technology and any

connection between the purported commercial success of such technology and any alleged

invention.

REQUEST FOR PRODUCTION NO. 10.

        All Documents referring or relating to disclosures to any person of any aspect of the

development of the claimed subject matter of the ‘706 Patent, including the first disclosure,

whether oral or written, of any invention disclosed or claimed in the ‘706 Patent.
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 47 of 183




REQUEST FOR PRODUCTION NO. 11.

          All Documents referring or relating to all known prior art that pertains to the claimed

subject matter of the ‘706 Patent, whether or not cited to the U.S. Patent and Trademark Office,

including all prior art known to You, the Named Inventors of the ‘706 Patent, or the prosecuting

attorneys of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 12.

          All Documents referring or relating to, or reflecting, when You became aware of each

and every reference cited or disclosed to the PTO during prosecution of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 13.

          All Documents and Communications referring or relating to any decision to disclose or

not to disclose a reference to the PTO during prosecution of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 14.

          All Documents relating to the level of skill in the art relevant to any claim of the ‘706

Patent.

REQUEST FOR PRODUCTION NO. 15.

          All Documents relating to the meaning or construction of any claim, claim limitation,

claim term, or phrase used in any claim of the ‘706 Patent, including but not limited to all

Documents that You believe may support the proper meaning or construction of any claim, claim

limitation, claim term, or phrase used in any claim of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 16.

          All Communications with Nokia regarding this Investigation, any Related Cases, Google,

or any Respondent.
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 48 of 183




REQUEST FOR PRODUCTION NO. 17.

          All Documents relating to all agreements, whether or not in writing, between You and

Nokia.

REQUEST FOR PRODUCTION NO. 18.

          All Documents relating to any ownership interest or investment You have in Nokia.

REQUEST FOR PRODUCTION NO. 19.

          All Documents relating to any financial or pecuniary interest You have in the ‘706 Patent

or the outcome of this Investigation or the Related Cases.

REQUEST FOR PRODUCTION NO. 20.

          All Documents and Communications relating to the creation and inception of Nokia, your

past and current relationship or involvement with Nokia, and any financial interests or

compensation received by you or due to you from Nokia.

REQUEST FOR PRODUCTION NO. 21.

          All Documents regarding any seminars, industry meetings, research groups,

collaborations, or meetings with any third party regarding intelligent assistance technology or

any other subject matter of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 22.

          All published or unpublished articles, papers, manuscripts, technical reports, conference

papers or other publications, including patents, that were authored, co-authored, written or co-

written by any Named Inventor concerning any subject matter described or claimed in the ‘706

Patent.
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 49 of 183




REQUEST FOR PRODUCTION NO. 23.

          Documents sufficient to show Your compensation for any assistance rendered that relates

to the ‘706 Patent, this Investigation or the Related Cases.

REQUEST FOR PRODUCTION NO. 24.

          All Documents relating to the preparation, filing, decisions to prepare, decisions to file,

or prosecution of any applications which led to or issued as the ‘706 Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 25.

          All Documents relating to any license, covenant not to sue, assignment, conveyance, or

any other transfer of rights offered, solicited, or executed relating to the ‘706 Patent or Related

Patent.

REQUEST FOR PRODUCTION NO. 26.

          All Documents relating to any consideration paid or received in connection with any

license, covenant not to sue, assignment, conveyance, or any other transfer of rights in the ‘706

Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 27.

          All Documents relating to any valuation of the ‘706 Patent or any Related Patent, or any

product that embodies any alleged invention described in the ‘706 Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 28.

          Your current curriculum vitae or resume.

                                           DEPOSITION TOPICS

TOPIC NO. 1. Information relating to the identification, selection, or determination

of the proper Named Inventors for the ‘706 Patent.

TOPIC NO. 2. Information relating to communications between You and any other
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 50 of 183




Named Inventor relating to the claimed subject matter of the ‘706 Patent, any alleged

infringement of the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 3. Information relating to communications between You and any third

party relating to the claimed subject matter of the ‘706 Patent, any alleged infringement

of the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 4. Information relating to the conception, diligence, design, development

activities, reduction-to-practice, or commercialization of the subject matter of each claim

of the ‘706 Patent.

TOPIC NO. 5. Information relating to any problem allegedly solved by any invention

disclosed or claimed in the ‘706 Patent.

TOPIC NO. 6. Information relating to any experimentation or testing of the claimed

subject matter of the ‘706 Patent before the issuance of the ‘706 Patent.

TOPIC NO. 7. Information relating to the contributions of each person involved in

the activities that resulted in the issuance of the ‘706 Patent.

TOPIC NO. 8. Information relating to any commercial success of the claimed subject

matter of the ‘706 Patent, including any efforts to sell or license such technology and any

connection between the purported commercial success of such technology and any alleged

invention.

TOPIC NO. 9. Information relating to disclosures to any person of any aspect of the

development of the claimed subject matter of the ‘706 Patent, including the first disclosure,

whether oral or written, of any invention disclosed or claimed in the ‘706 Patent.

TOPIC NO. 10. Information relating to all known prior art that pertains to the claimed
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 51 of 183




subject matter of the ‘706 Patent, whether or not cited to the U.S. Patent and Trademark

Office, including all prior art known to You, the Named Inventors of the ‘706 Patent, or

the prosecuting attorneys of the ‘706 Patent.

TOPIC NO. 11. Information regarding when You became aware of each and every

reference cited or disclosed to the PTO during prosecution of the ‘706 Patent.

TOPIC NO. 12. Information relating to any decision to disclose or not to disclose a

reference to the PTO during prosecution of the ‘706 Patent.

TOPIC NO. 13. Information relating to the level of skill in the art relevant to any claim of

the ‘706 Patent.

TOPIC NO. 14. Information relating to the meaning or construction of any claim, claim

limitation, claim term, or phrase used in any claim of the ‘706 Patent, including but not

limited to all information that You believe may support the proper meaning or construction

of any claim, claim limitation, claim term, or phrase used in any claim of the ‘706 Patent.

TOPIC NO. 15. Information relating to all Communications with Nokia regarding this

Investigation, any Related Cases, Google, or any Respondent.

TOPIC NO. 16. Information relating to all agreements, whether or not in writing, between

You and Nokia.

TOPIC NO. 17. Information relating to any ownership interest or investment You

have in Nokia.

TOPIC NO. 18. Information relating to any financial or pecuniary interest You have

in the ‘706 Patent or the outcome of this Investigation or the Related Cases.

TOPIC NO. 19. Information relating to the creation and inception of Nokia, your past
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 52 of 183




and current relationship or involvement with Nokia, and any financial interests or

compensation received by you or due to you from Nokia.

TOPIC NO. 20. Information regarding any seminars, industry meetings, research

groups, collaborations, or meetings with any third party regarding intelligent assistance

technology or any other subject matter related to the ‘706 Patent.

TOPIC NO. 21. Information relating to articles, papers, manuscripts, technical reports,

conference papers or other publications, including patents, that were authored, co-authored,

written or co-written by any Named Inventor concerning any subject matter described or

claimed in the ‘706 Patent.

TOPIC NO. 22. Information relating to Your compensation for any assistance rendered

that relates to the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 23. Information relating to the preparation, filing, decisions to prepare,

decisions to file, or prosecution of any applications which led to or issued as the ‘706 Patent

or Related Patent.

TOPIC NO. 24. Information relating to any license, covenant not to sue, assignment,

conveyance, or any other transfer of rights offered, solicited, or executed relating to the

‘706 Patent or Related Patent.

TOPIC NO. 25. Information relating to any consideration paid or received in connection

with any license, covenant not to sue, assignment, conveyance, or any other transfer of

rights in the ‘706 Patent or Related Patent.

TOPIC NO. 26. Information relating to any valuation of the ‘706 Patent or any Related

Patent, or any product that embodies any alleged invention described in the ‘706 Patent or
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 53 of 183




Related Patent.

TOPIC NO. 27. Information about Your current curriculum vitae or resume.
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 54 of 183




              ATTACHMENT B
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 55 of 183
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 56 of 183




              YHDYSVALTOJEN KANSAINVÄLINEN KAUPPAKOMISSIO
                            WASHINGTON, DC

                                   Arvoisan hallinto-oikeuden
                                  tuomarin, Dee Lordin, edessä

Koskien                                                Tutkinnan numero 337-TA-1208

TIETTYJÄ ELEKTRONISIA LAITTEITA,
SISÄLTÄEN TIETOKONEITA, TABLET-
LAITTEITA SEKÄ NIIDEN OSIA JA
MODUULEJA.


          PYYNTÖ SAADA KANSAINVÄLISTÄ OIKEUSAPUA TODISTEIDEN
               VASTAANOTTAMISTA ULKOMAILLA SIVIILI- TAI
            KAUPPAOIKEUDELLISISSA ASIOISSA KOSKEVAN HAAGIN
               YLEISSOPIMUKSEN MUKAISESTI (28 U.S.C. § 1782)


Vastaanottaja: Oikeusminiteriö
        Kansainvälisen oikeusavun yksikkö (This was ”Unit for International Judicial
       Cooperation” in the English version, but such a unit could not be found.)
        PL 25
        FIN-00023 Valtioneuvosto
        Suomi
        Puhelinnumero: +358 (9) 1606 7628
        Sähköposti: central.authority@om.fi

LÄHETTÄJÄ:Honorable ___________________
      United States District Court for the District of Columbia
      333 Constitution Avenue N.W.
      Washington, D.C. 20001
      Puhelinnumero: +1 (202) 354-3000

          United States District Court for the District of Columbia (Yhdysvaltain Columbian

 piirikunnan piirioikeus) tervehtii kunnioittavasti Suomen keskusviranomaista, tai muuta

 virastoa soveltuvin osin, ja pyytää kansainvälistä oikeusapua edellä mainitussa tutkimuksessa

 (”tutkimus”) käytettävien todisteiden hankkimiseen. Meille on osoitettu, että oikeutta ei voida

 täysin toteuttaa osapuolten keskuudessa käyttämättä Suomessa ja lainkäyttöalueellanne asuvan

 Mika P. Mustosen todisteita. Todisteiden vastaanottamista ulkomailla siviili- ja
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 57 of 183




kauppaoikeudellisissa asioissa koskevan Haagin yleissopimuksen 3 artiklan (28 U.S.C. §

1782) (”Haagin yleissopimus”) mukaisesti allekirjoittaneella hakijalla on kunnia lähettää

seuraava pyyntö:

1. Lähettäjä:                           Honorable
                                        United States District Court for the District of Columbia
                                        (Yhdysvaltain Columbian piirikunnan piirioikeus)
                                        333 Constitution Avenue N.W.
                                        Washington, D.C. 20001
2.   Pyynnön vastaanottavan valtion     Oikeusminiteriö
     keskusviranomainen:                Kansainvälisen oikeusavun yksikkö (This was ”Unit for
                                        International Judicial Cooperation” in the English
                                        version, but such a unit could not be found.)
                                        PL 25
                                        FIN-00023 Valtioneuvosto
                                        Suomi
                                        Puhelin: +358 (9) 1606 7628
                                        Sähköposti: central.authority@om.fi
3.   Henkilö, jolle täytetty pyyntö     Eric Lancaster
     palautetaan:                       WHITE & CASE, LLP
                                        3000 El Camino Real
                                        2 Palo Alto Square, Suite 900
                                        Palo Alto, CA 94306
                                        Puhelin: 650.213.0300
                                        Sähköposti: WCGoogleITC1208@whitecase.com
4.   Päivämäärä, johon mennessä         Vastausta pyydetään 28. joulukuuta 2020 mennessä tai
     pyynnön esittävän viranomaisen     niin pian kuin on käytännössä mahdollista sitä ennen,
     tulee saada vastaus                jotta voidaan varmistaa, että todisteet voidaan hankkia
     pyyntökirjelmään:                  ennen kuin tosiseikkojen selvittämiseen annettu aika
                                        päättyy 28. tammikuuta 2021 ja ne ovat käytettävissä
                                        oikeudenkäynnissä 3. toukokuuta 2021. Tämän pyynnön
                                        ripeä käsittely mahdollistaa sen, että osapuolet ja todistaja
                                        järjestävät molemmin puolin sopivan ajankohdan
                                        todistajanlausuntoa varten niin, että todistajan työ- tai
                                        henkilökohtaisten suunnitelmien keskeytyminen
                                        vältetään.
5.   Haagin yleissopimuksen 3 artiklan mukaisesti allekirjoittaneella hakijalla on kunnia esittää
     seuraava pyyntö:
     a. Pyynnön esittävä                  United States District Court for the District of Columbia
        oikeusviranomainen:               (Yhdysvaltain Columbian piirikunnan piirioikeus)
                                          333 Constitution Avenue N.W.
     b. Seuraavan toimivaltaiselle        Suomi
        viranomaiselle:
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 58 of 183




  c. Asian otsikko ja                 Asiassa tietyt sähköiset laitteet, mukaan lukien
     tunnusnumero                     tietokoneet, tablettitietokoneet sekä niiden komponentit ja
                                      moduulit (In the Matter of Certain Electronic Devices,
                                      Including Computers, Tablet Computers, and
                                                       d
6. Osapuolten sekä heidän edustajiensa nimet ja osoitteet:   d l    h     f)    ki

  a. Kantajat:                         Nokia Technologies Oy
     (Asianomistajat)                  Nokia Corporation
                                       Karakaari 7A
                                       FIN-02610
                                       Espoo
                                       Puhelin: 358 (0) 7180-08000

                                       Edustajat:
                                       Adam D. Swain
                                       ALSTON & BIRD
                                       The Atlantic Building
                                       950 F Street, NW
                                       Washington, DC 20004-1404
                                       Lenovo.A&B@alston.com

                                       Theodore Stevenson III
                                       Warren Lipschitz
                                       Richard A. Kamprath
                                       McKOOL SMITH, P.C.
                                       300 Crescent Court, Suite 1500
                                       Dallas, TX 75201
                                       Nokia_Lenovo_ITC@McKoolSmith.com

  b. Syytetyt:                         Lenovo Group Limited; Lenovo (United States) Inc.;
     (Vastaajat)                       Lenovo (Beijing) Limited.; Lenovo PC HK Limited;
                                       Lenovo (Shanghai) Electronics Technology Co. Ltd.;
                                       Lenovo Information Products (Shenzhen) Co. Ltd.;
                                       Lenovo Mobile Communication Import and Export
                                       (Wuhan) Co. Ltd.; Lenovo Centro Tecnologico S. de
                                       RL CV

                                       Edustajat:
                                       William F. Lee
                                       Joseph J. Mueller
                                       Richard W. O’Neill
                                       Sarah R. Frazier
                                       WILMER CUTLER PICKERING HALE AND DORR LLP
                                       60 State Street
                                       Boston, MA 02109
                                       Puhelin: (617) 526-6000
                                       WHLenovo-Nokia1208servicelist@WilmerHale.com
   Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 59 of 183




                            Michael D. Esch
                            Todd Zubler
                            WILMER CUTLER PICKERING HALE AND DORR LLP
                            1875 Pennsylvania Avenue, NW
                            Washington, DC 20006
                            Puhelin: (202) 663-6000
                            WHLenovo-Nokia1208servicelist@WilmerHale.com
c. Väliintulija             Google LLC.
                            1600 Amphitheatre Parkway
                            Mountain View, CA 94043
                            Yhdysvallat

                            Edustajat:
                            Shamita D. Etienne-Cummings
                            David Markoff
                            701 13th Street NW
                            Washington, DC 20005-3807
                            Puhelin: 202.626.3600
                            Faksi: 202.639.9355
                            WCGoogleITC1208@whitecase.com

                            Eric Lancaster
                            Don Zhe Nan Wang
                            Emily Yang
                            3000 El Camino Real
                            2 Palo Alto Square, Suite 900
                            Palo Alto, CA 94306
                            Puhelin: 650.213.0300
                            Faksi: 650.213.8158
d. Muut osapuolet           Edustaja:
   Kansainvälisen kaupan    Todd P. Taylor, Esq.
   komission asiamies:      Office of Unfair Import Investigations
   (Tutkimuksen osapuoli)   500 E Street, S.W., Suite 401
                            Washington D.C. 20436
                            Sähköposti: todd.taylor@usitc.gov
                            Sähköposti: jeffrey.hsu@usitc.gov
                            Puhelin: (202) 205-2221
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 60 of 183




7. Prosessin luonne ja tarkoitus,   a. Prosessin luonne
   kanteen tiivistelmä sekä
   puolustuksen ja vastakanteen     Asia Asiassa tietyt sähköiset laitteet, mukaan lukien
   tiivistelmä:                     tietokoneet, tablettitietokoneet sekä niiden komponentit ja
                                    moduulit (In the Matter of Certain Electronic Devices,
                                    Including Computers, Tablet Computers, and
                                    Components and Modules Thereof) on tutkimus väitetystä
                                    patenttiloukkauksesta vuoden 1920 Tariff Act -lain 337
                                    pykälän nojalla. 2. heinäkuuta 2020
                                    kantaja/asianomistaja Nokia Technologies Oy ja Nokia
                                    Corporation (yhdessä ”Nokia”) nosti Yhdysvaltain
                                    kansainvälisen kaupan komissiolle kanteen väitetystä
                                    viiden patentin loukkauksesta: Yhdysvaltain patentti Nro
                                    8,144,764 (”’764-patentti”), Yhdysvaltain patentti Nro
                                    7,532,808 (”’808-patentti”), Yhdysvaltain patentti Nro
                                    6,950,469 (”’469-patentti”), Yhdysvaltain patentti Nro
                                    7,724,818 (”’818-patentti”) ja Yhdysvaltain patentti Nro
                                    8,583,706 (”’706-patentti”). Kanteessa määritetään
                                    seuraavat osapuolet vastaajiksi: Lenovo Group Limited;
                                    Lenovo (United States), Inc.; Lenovo (Beijing Limited);
                                    Lenovo PC HK Limited; Lenovo (Shanghai) Electronics
                                    Technology Co. Ltd.; Lenovo Information Products
                                    Shenzhen Co. Ltd.; Lenovo Mobile Communication;
                                    Lenovo Corporation; Lenovo Centro Tecnologico S. de
                                    RL CV (yhdessä ”vastaajat” tai ”Lenovo”).

                                    Komissio aloitti tutkimuksen 4. elokuuta 2020. Henkilö,
                                    jolle tämän asian käsittely on annettu tehtäväksi, on
                                    Honorable Dee Lord. 4. syyskuuta 2020 Google LLC
                                    lisättiin tutkimukseen väliintulijaksi rajoituksetta.
                                    Puheenjohtajana toimiva hallinto-oikeuden tuomari on
                                    antanut suojamääräyksen, joka on liitteenä
                                    esimerkkikappaleena A ja joka kattaa luottamuksellisen
                                    aineiston käytön tässä tutkimuksessa. Puheenjohtajana
                                    toimiva hallinto-oikeuden tuomari on antanut myös
                                    aikataulumääräyksen, jossa edellytetään, että
                                    tosiseikkojen selvittäminen saadaan päätökseen 28.
                                    tammikuuta 2021 mennessä, ja asetetaan käsittelypäiväksi
                                    (oikeudenkäyntipäiväksi) 3.–7. toukokuuta 2021.
                                    Selvitys, mukaan lukien asiakirjatodisteiden
                                    julkistaminen ja valaehtoiset todistukset, on käynnissä.
                                    Koska Yhdysvaltain kansainvälisen kaupan komissio on
                                    hallintoelin, sen tavanomaisena käytäntönä on – jotta
                                    yhdenmukaisuus Haagin yleissopimuksen kanssa voidaan
                                    varmistaa – pyytää Yhdysvaltain Columbian piirikunnan
                                    piirioikeutta tarkastamaan, allekirjoittamaan ja
                                    vahvistamaan pyyntökirjelmän sen puolesta.
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 61 of 183




                                       b. Kanteen tiivistelmä

                                       Nokia väittää, että Lenovo loukkaa Yhdysvaltain patenttia
                                       Nro 8,144,764 (”’764-patentti”), Yhdysvaltain patenttia
                                       Nro 7,532,808 (”’808-patentti”), Yhdysvaltain patenttia
                                       Nro 6,950,469 (”’469-patentti”), Yhdysvaltain patenttia
                                       Nro 7,724,818 (”’818-patentti”) ja Yhdysvaltain patenttia
                                       Nro 8,583,706 (”’706-patentti”). Kanteen mukaan
                                       Lenovon laitteet, joiden väitetään loukkaavan ’706-
                                       patenttia, loukkaavat sitä sisältämällä Google Assistant -
                                       toiminnon. Lisäksi kanteessa määritetään Google
                                       Assistant -toimintoa hyödyntävät Samsung-laitteet
                                       ”kotimaisiksi teollisuustuotteiksi” väittäen, että ne
                                       ”toteuttavat ainakin ’706-patentin vaatimusta 6”. ’706-
                                       patentissa nimetään keksijäksi Mika P. Mustonen
                                       Suomesta.

                                       c. Puolustuksen ja vastakanteen tiivistelmä

                                       Nokian esittämiä patenttiloukkausväitteitä vastaan on
                                       esitetty monia puolustuksia, mukaan lukien patenttien
                                       pätemättömyyttä koskevat puolustukset; patenttien
                                       loukkaamattomuus; Yhdysvaltain hallinnon myynnin
                                       oleminen prosessin soveltamisalan ulkopuolella;
                                       vastaväitteiden rajoittaminen, luopuminen, vilpillisyys
                                       ja/tai muut equity-oikeuden doktriinit; lisenssi; patentin
                                       sammuminen; kotimaisen teollisuuden puute; ja Nokian
                                       vapautusvaatimusten oleminen julkisen edun vastaista.
                                       Tällä pyyntökirjelmällä on tarkoitus hankkia tietoja, jotka
                                       ovat erityisen merkityksellisiä ’706-patentin
                                       pätemättömyyden, loukkaamattomuuden ja
                                       syytteeseenpanon vastaväitteiden rajoittamisen kannalta.
8. Hankittavat todisteet tai muu       Tämä tuomioistuin pyytää, että Mika P. Mustonen on
   suoritettava oikeustoimi ja         velvoitettu saapumaan antamaan valaehtoinen todistus
   etsittyjen todisteiden tarkoitus:   (todistajanlausunnon antaminen tuomioistuimen
                                       ulkopuolella ”tuomioistuimen kirjurin” edessä). Tämä
                                       tuomioistuin pyytää myös, että Mika P. Mustonen on
                                       velvoitettu esittämään kaikki omistuksessaan, hallussaan
                                       tai hallinnassaan olevat asiakirjat, jotka
                                       esimerkkikappaleeksi B liitetty luettelo kattaa.

                                       Mika P. Mustonen on ’706-patentin ensimmäisenä
                                       mainittu keksijä, ja hän toimi tutkimuksen ja
                                       tuotekehityksen tutkimusinsinöörinä Nokialla kyseisen
                                       patentin väitetyn keksimisen aikaan. Mika P. Mustonen
                                       omistaa ’706-patentin väitetyn keksimisen syntymiseen ja
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 62 of 183




                                     toteutuksen yksinkertaistamiseen liittyviä tietoja; ’706-
                                     patentin väitetyn keksimisen vaatimusehtojen
                                     rakenteeseen ja sovellutusmuotoihin liittyviä tietoja;
                                     ’706-patentin asianmukaiseen tekniikan tasoon liittyviä
                                     tietoja; ja ’706-patentin syytteeseenpanohistoriaan
                                     liittyviä tietoja. Google on lisäksi esittänyt, että patentti
                                     706 saattaa olla täytäntöönpanokelvoton sen kahden
                                     nimetyn keksijän, hra Mustosen ja hra Rytivaaran
                                     epäoikeudenmukaisen toiminnan vuoksi, sillä he eivät ole
                                     luovuttaneet Yhdysvaltojen patentti- ja
                                     tavaramerkkivirastolle (”USPTO”) julkaisumateriaaleja
                                     patentin 706 myöntämiseen johtaneen hakemuksen
                                     syytteeseen asettamista varten.
9. Kuulusteltavan henkilön                  Mika P. Mustonen
   henkilöllisyys ja osoite:                Polar Electro Oy
                                            Professorintie 5
                                            90440
                                            Kempele, Suomi

10. Kuulusteltavalle henkilölle      Katso esimerkkikappale B.
   esitettävät kysymykset tai
   lausuma aiheesta, jota koskien
   häntä kuulustellaan:




11. Asiakirjat tai muu tutkittava    Katso esimerkkikappale B.
   omaisuus:




12. Vaatimus siitä, että todisteet   Tämä tuomioistuin pyytää, että edellä osiossa 9 mainittu
   on annettava valan tai            todistaja tulisi kuulustella valan tai vakuutuksen alaisena
   vakuutuksen alaisina, ja          tai vaihtoehtoisesti hänelle tulisi kertoa seurauksista, joita
   käytettävä erityismuoto:          totuudenvastaisten ja väärien vastausten antamisella on
                                     Suomen lainsäädännön nojalla.
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 63 of 183




13. Erikoismenetelmät tai              Tämä tuomioistuin pyytää kunnioittavasti seuraavaa:
   noudatettava menettelytapa:         a. Todistajan antama todistajanlausunto otetaan
                                           Yhdysvaltain käytännön mukaisesti, ts. todistajan
                                           suullinen todistajanlausunto tallennetaan
                                           pikakirjoituksella ja transkriptio tehdään viipymättä ja
                                           todistetaan oikeaksi Suomen menettelytavan
                                           mukaisesti, tai vaihtoehtoisesti osapuolilla on
                                           käytössään menettelyn digitaalinen tallenne, josta he
                                           voivat tehdä oman sertifioidun kopionsa prosessista.
                                       b. Todistajan antama todistajanlausunto otetaan etänä.
                                       c. Googlen edustajan sallitaan esittävän kysymyksiä
                                           osiossa 10 kuvatuista aiheista yhteensä kuuden tunnin
                                           ajan, Nokian edustajan sallitaan esittävän kysymyksiä
                                           todistajalle tunnin ajan samoista aiheista, minkä
                                           jälkeen Googlen edustaja voi käyttää kuuden tunnin
                                           jakson jäljellä olevan ajan.
                                       d. Osapuolten neuvonantajan sallitaan osallistuvan
                                           todistajan todistajanlausunnon ottamiseen ja esittävän
                                           todistajalle kysymyksiä (nimeämällä tarvittaessa
                                           tulkin).
                                       e. Todistaja esittää omistuksessaan, hallussaan tai
                                           hallinnassaan olevat asiakirjat, kuten on kuvattu
                                           osiossa 11, kolme viikkoa ennen valaehtoista
                                           todistusta oikeusministeriön määräämänä
                                           kellonaikana ja määräämässä paikassa, niin että
                                           kullekin Googlen ja Nokian edustajalle annetaan
                                           mahdollisuus tarkastaa ja kopioida nämä asiakirjat.
                                           Asiakirjat, jotka todistaja on nimennyt
                                           ”luottamuksellisiksi”, suojataan julkistamiselta
                                           esimerkkikappaleeksi A liitetyn suojamääräyksen
                                           ehtojen mukaisesti.
                                       f. Nimetty Suomen tuomioistuin tai asianmukainen
                                           henkilöstö toimittaa eteenpäin todistajanlausunnon
                                           tallenteen ja/tai mahdolliset prosessin digitaaliset
                                           kopiot tässä tutkimuksessa käytettäviksi edellä
                                           osioissa 3 ja 6 mainituille edustajille lueteltuihin
                                           osoitteisiin.
14. Pyyntö ilmoittaa                   Tämä tuomioistuin pyytää, että osapuolten (lueteltu
   pyyntökirjelmän täytäntöönpanon edellä osiossa 6) laillisille edustajille ilmoitetaan niin
   kellonaika ja paikka sekä sellaisen pian kuin on käytännössä mahdollista todistajan
   henkilön henkilöllisyys tai osoite, valaehtoisen todistuksen antamisen kellonaika ja paikka.
   jolle on annettava ilmoitus:
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 64 of 183




15. Pyyntö pyynnön esittävän          Ei ole.
   viranomaisen oikeudellisen
   henkilöstön läsnäolosta tai
   osallistumisesta pyyntökirjelmän
   täytäntöönpanoon:


16. Selitelmä erioikeudesta tai       Todistaja voi kieltäytyä todisteiden antamisesta vain siltä
   velvollisuudesta kieltäytyä        osin kuin hänellä on laillinen erioikeus tai velvollisuus
   todisteiden antamisesta            kieltäytyä antamasta todisteita Yhdysvaltain lakien tai
   alkuperävaltion lainsäädännön      Suomen lakien nojalla.
   nojalla:
                                      Mahdollinen laillinen erioikeus kieltäytyä antamasta
                                      todisteita Yhdysvaltain lainsäädännön nojalla sisältyy
                                      Yhdysvaltain liittovaltion siviiliprosessisääntöihin
                                      (Federal Rules of Civil Procedure), liittovaltion
                                      todistussääntöihin (Federal Rules of Evidence) ja muihin
                                      sovellettaviin Yhdysvaltain lakeihin. Erityisesti todistajan
                                      on vastattava kaikkiin kysymyksiin, ellei neuvonantaja
                                      asiaankuuluvasti ohjeista olemaan vastaamatta
                                      kysymykseen. Kyseinen ohje on asiaankuuluva vain, jos
                                      on tarpeen säilyttää laillinen erioikeus, panna rajoitus
                                      täytäntöön tuomioistuimen antaman ohjeen mukaan tai
                                      tukea aloitetta todistajanlausunnosta luopumiseksi
                                      todistajan häiritsemisen vuoksi.
17. Aiheutuneet maksut ja             Google ja/tai sen edellä osiossa 6B määritetty
   kustannukset, jotka ovat           neuvonantaja.
   korvattavia Haagin
   yleissopimuksen 14 artiklan
   toisen kappaleen tai 26 artiklan
   nojalla, maksaa seuraava:

Liitteet:
Esimerkkikappale A: Suojamääräys
Esimerkkikappale B: Pyyntö esittämisen ja valaehtoisen todistuksen aiheista
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 65 of 183
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 66 of 183



                                       EXHIBIT A – TRANSLATION


                   YHDYSVALTOJEN KANSAINVÄLISEN KAUPAN KOMISSIO

                                               Washington, D.C.

Asiassa

TIETYT SÄHKÖISET LAITTEET, MUKAAN                                Tutkinta nro 337-TA-1208
LUKIEN TIETOKONEET, TABLETIT JA
NIIDEN KOMPONENTIT JA MODUULIT



MÄÄRÄYSNRO 1:             SUOJAMÄÄRÄYS


                                               (6. elokuuta 2020)

            TODETTAKOON, että edellä mainitun menettelyn osapuolien toimesta ja kesken voidaan

pyytää, tuottaa ja esittää asiakirjoja ja tietoja, jotka liittyvät liikesalaisuuksiin tai muihin

luottamuksellisiin tutkimus-, kehitys- tai kaupallisiin tietoihin, joiden merkitykset määritellään komission

säännöksessä 19 C.F.R. § 210.5.

            TÄTEN MÄÄRÄTÄÄN, ETTÄ

            1.       Luottamukselliset liiketoimintatiedot ovat tietoja, jotka koskevat liikesalaisuuksia,

prosesseja, toimintoja, työtapoja, laitteita, tuotantoa, myyntiä, toimituksia, hankintoja, siirtoja,

asiakkaiden tunnistamista, varastoja tai jonkin henkilön, yrityksen, kumppanuuden, yhtiön tai muun

organisaation tulojen, voittojen, tappioiden tai kulujen määrää tai lähdettä tai liittyvät edellä mainittuihin,

tai ovat muita kaupallisesti arvokkaita tietoja, joiden paljastuminen todennäköisesti joko (i) haittaa

komission mahdollisuuksia saada tällaisia tietoja tarvittavalla tavalla sen lakisääteisten tehtävien

hoitamiseksi tai (ii) aiheuttaa olennaista haittaa sen henkilön, yrityksen, kumppanuuden, yhtiön tai muun

organisaation kilpailuasemalle, jolta tiedot saatiin, ellei laki edellytä komission paljastavan tällaisia

tietoja. Termi ”luottamukselliset liiketoimintatiedot” kattaa vuoden 1930 tariffilain (Tariff Act of 1930)

kohdassa 777(b) (19 U.S.C. § 1677f[b]) tarkoitetut ”omistusoikeudelliset tiedot”.
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 67 of 183



            2(a).    Kaikki tiedot, joita tämän tutkinnan yhteydessä annetaan kuulemista edeltävässä

tietojen saannissa tai kirjelmissä, esityksessä tai vastauksessa esitykseen joko vapaaehtoisesti tai

määräyksen nojalla ja joiden toimittaja vakuuttaa sisältävän tai olevan luottamuksellisia

liiketoiminnallisia tietoja, on tällaisen toimittajan määriteltävä sellaisiksi kirjallisesti tai suullisesti

valaehtoista todistusta annettaessa, neuvottelussa tai kuulemisessa ja erotettava muista annettavista

tiedoista. Asiakirjojen etusivulle on selkeästi ja näkyvästi lisättävä seuraava tai vastaava merkintä:

”SUOJAMÄÄRÄYKSEN PIIRIIN KUULUVIA LUOTTAMUKSELLISIA

LIIKETOIMINTATIETOJA”. Tällaisia tietoja, olipa ne annettu kirjallisesti tai suullisessa todistuksessa,

on kohdeltava tämän suojamääräyksen ehtojen mukaisesti.

            (b).     Hallinto-oikeuden tuomari tai komissio voi määrittää, että luottamuksellisiksi väitetyt

tiedot eivät ole luottamuksellisia tai että niiden paljastaminen on tarpeen menettelyn asianmukaiseksi

toimittamiseksi ennen asiaa koskevaa kuulemista, sen aikana tai sen päättymisen jälkeen. Jos hallinto-

oikeuden tuomari tai komissio näin määrittää, tällaisten tietojen toimittajalle on annettava tilaisuus

perustella tietojen luottamuksellisuutta ennen tällaisen ratkaisun tekemistä.

            3.       Ilman toimittajan antamaa kirjallista lupaa tai komission tai hallinto-oikeuden

tuomarin määräystä edellä olevan kohdan 2 määräysten mukaisesti annettuja luottamuksellisia asiakirjoja

tai liiketoimintaa koskevia tietoja ei saa paljastaa kenellekään muulle kuin (i) tämän tutkinnan osapuolten

ulkopuoliselle asiamiehille, mukaan lukien tällaista asiamiestä avustava tarpeellinen sihteeri- ja

tukihenkilökunta, (ii) tällaisia asiakirjoja tai tietoja koskevaa todistusta vastaanottaville päteville

henkilöille ja heidän tarpeelliselle pikakirjoitus- ja toimistohenkilökunnalleen, (iii) teknisille

asiantuntijoille ja heidän henkilökunnalleen, jotka on palkattu tätä riita-asiaa varten (elleivät he ole

muuten ei-valtiollisen tahon palkkaamia tai sellaisen konsultteja tai muuten kytköksissä sellaiseen tai ole

tämän tutkinnan kohteena olevien tuotteiden, laitteiden tai komponenttiosien jonkin kotimaisen tai

ulkomaisen valmistajan, tukkukauppiaan, vähittäismyyjän tai jakelijan työntekijöitä), (iv) komissiolle,

hallinto-oikeuden tuomarille, komission henkilökunnalle tai minkä tahansa komission valtuuttaman

valtiollisen viraston henkilökunnalle, (v) komissiolle, sen työntekijöille ja komission työntekijöiden
           Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 68 of 183



ominaisuudessa toimivalle sopimussuhteiselle henkilökunnalle, tämän tutkinnan tai siihen liittyvien

menettelyiden, joita varten nämä tiedot annetaan, asiakirjojen laatimiseksi tai ylläpitämiseksi tai

työntekijöille ja sopimussuhteiselle henkilökunnalle sisäisissä tarkastuksissa ja arvioinneissa, jotka

liittyvät komission ohjelmiin ja toimintaan 5 U.S.C:n liitteen 3 mukaisesti ja (vi) Yhdysvaltain valtion

työntekijöille tai sopimussuhteiselle henkilökunnalle ainoastaan kyberturvallisuuteen liittyviä tarkoituksia

varten.4

            4.      Edellä olevan kohdan 2 määräysten mukaisesti annettuja luottamuksellisia

liiketoimintatietoja ei saa antaa kenellekään kohdissa 3(i)5 ja (iii) määritellylle henkilölle, ellei hän ole

ensin lukenut tätä määräystä ja antanut komission sihteerille toimitetulla kirjeellä suostumustaan siihen,

että (i) määräyksen ehdot sitovat häntä, (ii) hän ei paljasta tällaisia luottamuksellisia liiketoimintatietoja

kenellekään muulle kuin toiselle kohdassa 3 määritellylle henkilölle, (iii) hän käyttää näitä

luottamuksellisia liiketoimintatietoja vain tämän tutkinnan tarkoituksia varten ja (iv) liittää mukaan

seuraavan vakuutuksen:

            Minä, allekirjoittanut, ymmärrän, että tietopyyntöön vastauksena toimitetut tiedot voidaan
            tämän tutkinnan tai muun menettelyn yhteydessä paljastaa seuraaville ja niitä voidaan käyttää
            seuraavien toimesta:

            (i) komissio, sen työntekijät ja sopimussuhteinen henkilökunta (a) tämän tutkinnan tai siihen
            liittyvien menettelyiden asiakirjojen laatimiseksi tai ylläpitämiseksi (b) sisäisissä
            tarkastuksissa ja arvioinneissa, jotka liittyvät komission ohjelmiin ja toimintaan 5 U.S.C:n
            liitteen 3 mukaisesti tai

            (ii) Yhdysvaltain valtion työntekijät tai sopimussuhteinen henkilökunta ainoastaan
            kyberturvallisuuteen liittyviä tarkoituksia varten. Ymmärrän, että sopimussuhteinen
            henkilökunta allekirjoittaa asianmukaiset salassapitosopimukset.

            5.      Jos komissio tai hallinto-oikeuden tuomari määrää tai jos toimittaja ja kaikki tutkinnan

osapuolet sopivat, että luottamuksellisina liiketoimintatietoina toimitettuja tietoja saa antaa tai levittää


4
    Katso komission hallinnollinen määräys 16-01 (7. marraskuuta 2015).
5
 Asiamiestä avustavan tarpeellisen sihteeri- ja tukihenkilökunnan ei tarvitse itse allekirjoittaa
suojamääräystä, sillä asiamiehen allekirjoitus kattaa myös heidät.
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 69 of 183



henkilöille, jotka eivät sisälly edellä olevaan kohtaan 3, tällainen aineisto voidaan antaa tai levittää

tällaisille henkilöille vain tämän määräyksen ehtojen ja tästä määräyksestä johtuvien velvoitteiden

mukaisesti, ja tällaisten henkilöiden katsotaan kuuluvan määräyksen piiriin, ellei komissio tai hallinto-

oikeuden tuomari katso, että tiedot eivät ole kohdassa 1 määriteltyjä luottamuksellisia liiketoimintatietoja.

               6(a).   Kaikki luottamukselliset liiketoimintatiedot, jotka annetaan komissiolle tai hallinto-

oikeuden tuomarille tämän tutkinnan piiriin kuuluvan esityksen tai muun menettelyn yhteydessä, on

annettava sinetöityinä edellä olevan kohdan 2 mukaisesti. Kaikki tähän tutkintaan liittyvän

puhtaaksikirjoituksen osat, jotka sisältävät edellä olevan kohdan 2 mukaisesti annettuja luottamuksellisia

liiketoimintatietoja, on sidottava erikseen ja toimitettava sinetöityinä. Kun jotkin luottamukselliset

liiketoimintatiedot, jotka on annettu edellä olevan kohdan 2 mukaisesti, sisältyvät sitä koskevan

valaehtoisen todistuksen tai sen todistuskappaleiden auktorisoituun puhtaaksikirjoitukseen, on tehtävä

järjestelyitä, joilla valaehtoisen todistuksen vastaanottava tuomioistuimen raportoija sitoo tällaiset

luottamukselliset osat ja lisää niihin erikseen merkinnän ”SUOJAMÄÄRÄYKSEN PIIRIIN KUULUVIA

LUOTTAMUKSELLISIA LIIKETOIMINTATIETOJA”. Ennen kuin tuomioistuimen raportoija tai

kääntäjä vastaanottaa mitään sellaisia tietoja, hänen on ensin luettava tämä määräys ja annettava

kirjallinen suostumuksensa siihen, että sen ehdot sitovat häntä. Vaihtoehtoisesti hän voi allekirjoittaa

sopimuksen, joka sisältyy tähän määräykseen liitteenä A. Jäljennökset kustakin tällaisesta allekirjoitetusta

sopimuksesta on toimitettava tällaisten luottamuksellisten liiketoimintatietojen toimittajalle ja komission

sihteerille.

               (b)     Luottamuksellisten liiketoimintatietojen toimittajia kehotetaan painokkaasti salaamaan

ei-julkiset asiakirjat, jotka lähetetään komissiolle sähköisesti, jotta arkaluontoisia tietoja voitaisiin suojella

luvattomalta paljastumiselta. Yhdysvaltojen kansainvälisen kaupan komission turvallisessa

pudotusruutujärjestelmässä ja sähköisessä asiakirjatietojärjestelmässä (Electronic Document Information

System, EDIS) käytetään FIPS-standardin (Federal Information Processing Standards) 140-2 mukaisia

salausalgoritmeja tietojen salaamiseen siirron aikana. Ei-julkisten asiakirjojen lähettäminen tavalla, jossa

ei käytetä näitä salausalgoritmeja (esim. sähköposti), saattaa altistaa yrityksesi ei-julkiset tiedot
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 70 of 183



luvattomalle paljastumiselle siirron aikana. Jos päätät käyttää salaamatonta sähköistä tiedonsiirtoa,

komissio varoittaa sinua siitä, että sinä kannat tällaisen mahdollisen luvattoman paljastumisen riskin, ei

komissio.

            7.      Tämän määräyksen alaisiksi tulevia henkilöitä koskevia rajoituksia ja velvoitteita ei

sovelleta sellaisiin edellä olevan kohdan 2 mukaisesti annettuihin tietoihin, joiden osalta henkilö, joka

vakuuttaa niiden olevan luottamuksellisia, suostuu kirjallisesti siihen, tai joiden osalta komissio tai

hallinto-oikeuden tuomari päättää annettuaan kuulemismahdollisuuden, että ne olivat julkisesti tiedossa

silloin, kun ne toimitettiin vastaanottavalle osapuolelle tai että ne ovat sen jälkeen tulleet julkisesti tietoon

vastaanottavasta osapuolesta riippumattomasta syystä.

            8.      Komissio, hallinto-oikeuden tuomari ja komission tutkiva asianajaja tunnustavat, että

kaikkia asiakirjoja tai tietoja, jotka on annettu luottamuksellisina liiketoimintatietoina edellä olevan

kohdan 2 mukaisesti, on kohdeltava sellaisina 5 U.S.C:n pykälän 552(b)(4) ja 18 U.S.C:n pykälän 1905

mukaisesti, ellei komissio tai sen tiedonvapauslakivirkailija tai hallinto-oikeuden tuomari päätä toisin

kuulemisen jälkeen. Kun tällaisista tiedoista tehdään osa kirjelmää tai niitä tarjotaan todisteasiakirjoihin,

19 C.F.R:n pykälässä 201.6 esitetyt tiedot on toimitettava, paitsi sinä aikana, kun menettely on vireillä

hallinto-oikeuden tuomarin käsittelyssä. Tuona aikana luottamuksellisia liiketoimintatietoja tarjoavan

osapuolen on pyynnöstä annettava lausunto tietojen luottamuksellisuuden väitetyistä perusteista.

            9.      Ellei luottamukselliseksi määrittelyä ole peruutettu tai komissio tai hallinto-oikeuden

tuomari ole määrittänyt, että luottamuksellisiksi määritellyt tiedot eivät enää ole luottamuksellisia,

komission, hallinto-oikeuden tuomarin ja komission tutkivan asianajajan on ryhdyttävä kaikkiin

tarvittaviin ja asianmukaisiin toimenpiteisiin säilyttääkseen kaikkien toimittajan edellä olevan kohdan 2

mukaisesti määrittelemien luottamuksellisten liiketoimintatietojen luottamuksellisuuden ja suojatakseen

kunkin toimittajan niihin kohdistuvia oikeuksia, mukaan lukien muun muassa (a) ilmoittamalla

toimittajalle viipymättä (i) kaikista tällaisten luottamuksellisten liiketoimintatietojen olennaista sisältöä tai

niiden saantia koskevista tiedusteluista tai pyynnöistä muilta tahoilta kuin niiltä, joilla on niihin valtuudet

tämän määräyksen nojalla tiedonvapauslain (”Freedom of Information Act”) (muutoksineen) (5 U.S.C.
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 71 of 183



552 §) mukaisesti, ja (ii) kaikista ehdotuksista määritellä uudelleen tai julkistaa joitakin tällaisia

luottamuksellisia liiketoimintatietoja, ja (b) antamalla toimittajalle vähintään seitsemän päivää aikaa

tällaisen tiedustelun tai pyynnön vastaanottamisesta ryhtyä toimenpiteisiin komission tai sen

tiedonvapauslakivirkailijan tai hallinto-oikeuden tuomarin edessä tai muuten säilyttää tällaisten

liiketoimintaa koskevien luottamuksellisten tietojen luottamuksellisuus ja suojata oikeuksiaan niihin.

           10.       Jos sinä aikana, kun tutkinta on käynnissä hallinto-oikeuden tuomarin edessä, tämän

määräyksen osapuoli, jonka on määrä vastaanottaa joitakin liiketoimintatietoja, jotka on määritelty

luottamuksellisiksi ja annettu kohdan 2 mukaisesti, on kokonaan tai osittain eri mieltä tällaisesta

määrittelystä, hänen on ilmoitettava siitä toimittajalle kirjallisesti, ja osapuolet neuvottelevat tämän

jälkeen tämän määräyksen yhteydessä tarjottujen tietojen asemasta. Jos toimittaja ennen tällaista

neuvottelua tai sen aikana peruuttaa määrittelynsä tällaisten tietojen kuulumisesta tämän määräyksen

piiriin, mutta siitä huolimatta antaa tällaiset tiedot tutkinnan tarkoituksia varten, toimittajan on ilmaistava

peruutus kirjallisesti ja annettava kyseinen peruutus tiedoksi kaikille osapuolille ja hallinto-oikeuden

tuomarille. Elleivät vastaanottaja ja toimittaja kykene sopimaan luottamuksellisina liiketoimintatietoina

annettujen tietojen asemasta kymmenen päivän kuluessa tällaisen erimielisyyden ilmoituspäivästä, kuka

tahansa tämän määräyksen osapuoli voi viedä tällaisen aseman määrittelyä koskevan asian ratkaistavaksi

hallinto-oikeuden tuomarille, joka tekee päätöksen asiassa. Hallinto-oikeuden tuomari voi viran puolesta

(sua sponte) kyseenalaistaa minkä tahansa tietojen luottamuksellisen aseman määrittelyn ja, annettuaan

mahdollisuuden tulla kuulluksi, poistaa luottamukselliseksi määrittelyn.

           11.      Vähintään 10 päivää (tai jokin muu hallinto-oikeuden tuomarin määrittelemä

ajanjakso) ennen kuin kohdan 2 mukaisesti annetut luottamukselliset tiedot paljastetaan ensimmäistä

kertaa ehdotetulle asiantuntijalle, osapuolen, joka ehdottaa tällaisen asiantuntijan käyttämistä, on

toimitettava ehdotetun asiantuntijan nimi, koulutushistoria ja yksityiskohtainen työhistoria kirjallisina

toimittajalle. Jos toimittaja vastustaa tällaisten luottamuksellisten liiketoimintatietojen paljastamista

kyseiselle ehdotetulle asiantuntijalle tämän määräyksen sanamuodon tai tarkoituksen vastaisena tai muilla

perusteilla, hänen on ilmoitettava vastaanottajalle kirjallisesti vastalauseensa ja sen perustelut ennen
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 72 of 183



tietojen ensimmäistä paljastamista. Ellei erimielisyyttä ratkaista epämuodollisesti kymmenen päivän

kuluessa tällaisen vastalauseilmoituksen vastaanottamisesta, toimittajan on välittömästi annettava kukin

vastalause hallinto-oikeuden tuomarin ratkaistavaksi jättämällä suojamääräyshakemus komission

säännöksen 210.34 mukaisesti. Jos tutkinta on käynnissä komissiossa, asia on annettava komission

ratkaistavaksi. Tällaisia luottamuksellisia liiketoimintatietoja on pidättäydyttävä antamasta kyseiselle

ehdotetulle asiantuntijalle sen aikaa, kun komission tai hallinto-oikeuden tuomarin ratkaisua odotetaan.

Tämän kohdan ehtoja ei sovelleta komission asiantuntijoihin tai komission konsultoimiin tai käyttämiin

asiantuntijoihin muista valtion virastoista.

            12.     Jos kohdan 2 mukaisesti annettuja luottamuksellisia liiketoimintatietoja paljastetaan

jollekin henkilölle muuten kuin tämän suojamääräyksen valtuuttamalla tavalla, paljastamisesta vastuussa

olevan osapuolen on välittömästi saatettava tällaiseen paljastamiseen liittyvät merkitykselliset tosiseikat

toimittajan ja hallinto-oikeuden tuomarin tietoon ja, tämän vaikuttamatta toimittajan muihin oikeuksiin ja

oikeussuojakeinoihin, pyrittävä kaikin tavoin estämään lisäpaljastukset omalta taholtaan tai tällaisten

tietojen vastaanottajan taholta.

            13.     Mikään tässä määräyksessä mainittu ei rajoita kenenkään henkilön oikeutta käyttää

oikeussuojakeinoja tai ryhtyä muihin asianmukaisiin oikeustoimiin luottamuksellisten

liiketoimintatietojen asemaa koskevan komission, sen tiedonvapauslakivirkailijan tai hallinto-oikeuden

tuomarin ratkaisun osalta.

            14.     Kun tämä tutkinta päättyy lopullisesti, jokaisen tämän määräyksen piiriin kuuluvan

luottamuksellisten liiketoimintatietojen vastaanottajan on koottava ja palautettava toimittajalle kaikki

kohteet, jotka sisältävät tällaisia, edellä olevan kohdan 2 mukaisesti annettuja tietoja, mukaan lukien

kaikki tällaisesta aineistosta mahdollisesti tehdyt jäljennökset. Tämän määräyksen piiriin kuuluvat

osapuolet voivat vaihtoehtoisesti toimittajan kirjallisella suostumuksella tuhota kaikki luottamuksellisia

liiketoimintatietoja sisältävät kohteet ja todistaa toimittajalle (tai hänen asiamiehelleen), että tällainen

tuhoaminen on suoritettu. Tätä kohtaa ei sovelleta komissioon, mukaan lukien sen tutkivaan asianajajaan,

eikä hallinto-oikeuden tuomariin, joiden on säilytettävä tällaista aineistoa lakisääteisten vaatimusten
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 73 of 183



mukaisesti ja muita arkistointitarkoituksia varten, mutta he voivat tuhota sellaisen hallussaan olevan

aineiston (mukaan lukien tällaisia tietoja sisältävät sähköiset tietovälineet), jonka he katsovat olevan

ylimääräistä.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 74 of 183



           Edellisestä kappaleesta huolimatta luottamukselliset liiketoimintatiedot voidaan lähettää

piirituomioistuimeen komission säännöksen 210.5(c) mukaisesti.

           15.     Jos edellä olevan kohdan 2 mukaisesti toimitettavia luottamuksellisia

liiketoimintatietoja toimittaa taho, joka ei ole tämän tutkinnan osapuoli, kyseinen tutkinnan ulkopuolinen

osapuoli katsotaan ”toimittajaksi” siinä merkityksessä, jossa termiä käytetään tämän määräyksen

yhteydessä.

           16.     Kukin osapuoli, joka pyytää tietoja tällaiselta tutkinnan ulkopuoliselta osapuolelta,

toimittaa kyseiselle tutkinnan ulkopuoliselle osapuolelle kopion tästä määräyksestä.

           17.     Sihteeri antaa jäljennöksen tästä määräyksestä tiedoksi kaikille osapuolille sähköisesti,

ja kantajan on suoritettava tiedonanto edustusta vailla oleville osapuolille perussäännön 1.5 mukaisesti.



NÄIN MÄÄRÄTÄÄN.


                                                                    [allekirjoitus]
                                                                    Dee Lord
                                                                    Hallinto-oikeuden tuomari




                                                    19
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 75 of 183




                                                    Liite A

           RAPORTOIJAN/PIKAKIRJOITTAJAN/KÄÄNTÄJÄN SALASSAPITOSOPIMUS

            Minä, _______________________, vannon tai vakuutan, että en paljasta mitään tietoja, joita

saan tutkinnan tai kuulemisen luottamuksellisessa osassa asiassa Tietyt sähköiset laitteet, mukaan lukien

tietokoneet, tabletit ja niiden komponentit ja moduulit, tutkinta nro 337-TA-1208, paitsi siten kuin se tässä

asiassa annetun suojamääräyksen mukaisesti on sallittua. En suoraan tai välillisesti käytä tällaisia tietoja

tai salli niitä käytettävän mihinkään muuhun tarkoitukseen kuin siihen, joka liittyy suoraan virallisiin

tehtäviini tässä asiassa.

            Lisäksi en suoralla toiminnalla, keskustelulla, kenellekään esitetyllä suosituksella tai

ehdotuksella paljasta minkään tässä asiassa suoritetun tutkinnan tai kuulemisen luottamuksellisen osan

yhteydessä annettujen tietojen luonnetta tai sisältöä.

            Vakuutan myös, että minulla ei ole mitään asemaa kyseisen tutkinnan osapuolissa eikä mitään

virallista suhdetta niihin.

            Olen tietoinen siitä, että edellä määritettyjen tietojen luvaton käyttö tai välittäminen on

liittovaltion rikoslain (”Federal Criminal Code”) vastaista ja että siitä voidaan määrätä enintään 10 000

Yhdysvaltain dollarin sakkorangaistus, enintään kymmenen (10) vuoden vankeusrangaistus tai

molemmat.



Allekirjoitus

Päiväys

Yritys tai kytkös
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 76 of 183
TIETYT SÄHKÖISET LAITTEET, MUKAAN LUKIEN                                        Tutkinta nro 337-TA-1208
TIETOKONEET, TABLETIT JA
NIIDEN KOMPONENTIT JA MODUULIT

                            JULKINEN TODISTUS TIEDOKSIANNOSTA

        Minä, Lisa R. Barton, todistan täten, että liitteenä oleva MÄÄRÄYS on annettu EDISin kautta
tiedoksi komission tutkivalle asianajajalle Todd P. Taylorille sekä ilmoitetuilla tavoilla seuraaville
osapuolille 6. elokuuta 2020.
                                                          [allekirjoitus]
                                                          Lisa R. Barton, sihteeri
                                                          U.S. International Trade Commission
                            s
                                                          500 E Street, SW, Room 112
                                                          Washington, DC 20436

Kantajien Nokia Technologies Oy ja Nokia
Corporation puolesta:

Adam D. Swain, asianajaja                                             ☐ Henkilökohtaisesti
ALSTON & BIRD LLP                                                     ☐ Pikalähetyksenä
One Atlantic Center                                                   ☐ Ensimmäisen luokan postina
1201 West Peachtree Street                                            ☒ Muu: sähköposti-ilmoitus saatavuudesta
Atlanta, GA 30309                                                     ladattavassa muodossa
Sähköposti: adam.swain@alston.com


Vastaajat:

Lenovo (United States), Inc.                                          ☐ Henkilökohtaisesti
8001 Development Drive                                                ☐ Pikalähetyksenä
Morrisville, NC 27560                                                 ☐ Ensimmäisen luokan postina
                                                                      ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Group Limited                                                  ☐ Henkilökohtaisesti
Lincoln House, 23rd Floor, Taikoo Place                               ☐ Pikalähetyksenä
979 King's Road                                                       ☐ Ensimmäisen luokan postina
Quarry Bay, Hong Kong                                                 ☒ Muu: kantajat vastaavat tiedonannosta




Lenovo (Beijing) Limited                                              ☐ Henkilökohtaisesti
6 Chuangye Road                                                       ☐ Pikalähetyksenä
Shangdi Haidian District                                              ☐ Ensimmäisen luokan postina
100085 Beijing                                                        ☒ Muu: kantajat vastaavat tiedonannosta
China
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 77 of 183



Todistus tiedonannosta – Sivu 2

Lenovo (Shanghai) Electronics Technology Co. Ltd.       ☐ Henkilökohtaisesti
No. 696 Songtao Road                                    ☐ Pikalähetyksenä
200000 Shanghai                                         ☐ Ensimmäisen luokan postina
China                                                   ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo PC HK Limited                                    ☐ Henkilökohtaisesti
Lincoln House, 23rd Floor, Taikoo Place                 ☐ Pikalähetyksenä
979 King's Road, Quarry Bay                             ☐ Ensimmäisen luokan postina
Hong Kong                                               ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Information Products Shenzhen Co. Ltd.           ☐ Henkilökohtaisesti
No. 30 Tao Hua Road, Free Trade Zone, FuTian District   ☐ Pikalähetyksenä
Shenzhen City, Guangdong Province                       ☐ Ensimmäisen luokan postina
518038 Zhenzhen                                         ☒ Muu: kantajat vastaavat tiedonannosta
China


Lenovo Mobile Communication                             ☐ Henkilökohtaisesti
No. 19, Gaoxin 4th Road                                 ☐ Pikalähetyksenä
East Lake New Technology Development                    ☐ Ensimmäisen luokan postina
Zone, Hubei, 430079 Wuhan                               ☒ Muu: kantajat vastaavat tiedonannosta
China


Lenovo Corporation                                      ☐ Henkilökohtaisesti
No. 2088 Pangjin Road, Wujiang City, Jiangsu            ☐ Pikalähetyksenä
215217 Wujiang                                          ☐ Ensimmäisen luokan postina
China                                                   ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Centro Tecnologico S. de RL CV                   ☐ Henkilökohtaisesti
Blvd. Escobedo No. 316                                  ☐ Pikalähetyksenä
Parque Industrial Technology                            ☐ Ensimmäisen luokan postina
66600 Apodaca, Nuevo Leon                               ☒ Muu: kantajat vastaavat tiedonannosta
Mexico
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 78 of 183




                                       Esimerkkikappale B

                                         MÄÄRITELMÄT


       1.      Tässä esitetyillä määritelmillä on laajin mahdollinen merkitys komission säännön

210.27, 19 C.F.R. § 210.27 mukaisesti.

       2.      ”Kanne” tarkoittaa kannetta, jonka Nokia Technologies Oy ja Nokia Corp.

(”Nokia”) nostivat Yhdysvaltain kansainvälisen kaupan komissiolle (International Trade

Commission, ”ITC”) 2. heinäkuuta 2020.

       3.      ”ITC” tai ”komissio” tarkoittaa Yhdysvaltain kansainvälisen kaupan komissiota

(United States International Trade Commission).

       4.      ”Tutkimus” tarkoittaa ITC:n tutkimusta Nro 337-TA-1208, jonka komissio aloitti

4. elokuuta 2020 ja jonka otsikko on ”Tietyt sähköiset laitteet, mukaan lukien tietokoneet,

tablettitietokoneet sekä niiden komponentit ja moduulit” (”Certain Electronic Devices, Including

Computers, Tablet Computers, and Components and Modules Thereof”).

       5.      ”’706-patentti” tarkoittaa Yhdysvaltain patenttia Nro 8,583,706.

       6.      ”Liittyvä hakemus” tarkoittaa mitä tahansa ja kaikkia ’706-patenttiin liittyviä

hakemuksia hakemalla minkä tahansa sellaisen patenttihakemuksen jättöpäivän etua, jonka etua

vaaditaan ’706-patentilla, mukaan lukien kaikki väliaikaiset, ei-väliaikaiset, jatko-, osittaiset

jatko-, jakamalla erotetut, törmäävät, uudelleenkäsittely-, uudelleenjulkaisu- ja ulkomaisen

vastapuolen hakemukset.

       7.      ”Liittyvä patentti” tarkoittaa mitä tahansa ja kaikkia patentteja, jotka perustuvat

liittyvään hakemukseen tai ovat lähtöisin siitä, mukaan lukien kaikki patentit, joita on voitu

vastustaa, uudelleenkäsitellä, uudelleenjulkaista, tarkistaa tai asettaa pätevyys- tai

mitättömyysprosessin kohteeksi.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 79 of 183




        8.      ”Liittyvät asiat” tarkoittavat mitä tahansa ja kaikkia asioita, joissa minkä tahansa

väitetyn patentin väitettiin loukatun, mukaan lukien rajoituksetta Nokia Technologies Oy, v.

Lenovo (Shanghai) Electronics Technology Co., Ltd., Lenovo Group, Ltd., Lenovo Beijing, Ltd.,

Lenovo PC HK Limited ja Lenovo (United States), Inc., Nro 19-cv-0427 (E.D.N.C.).

        9.      ”Sinä” eri muodoissaan tarkoittaa henkilöä Mika P. Mustonen, (i) ketä tahansa

muuta henkilöä tai mitä tahansa yhteisöä, joka toimii Mika P. Mustosen puolesta tai jonka

puolesta Mika P. Mustonen toimi; (ii) ketä tahansa henkilöä tai mitä tahansa yhteisöä, jolla on

velvollisuus, sopimuksen perusteella tai muutoin, viestiä Mika P. Mustosen kanssa mistä tahansa

tosiseikoista tai toimittaa mitä tahansa asiakirjoja, jotka liittyvät ’706-patenttiin ja sen historiaan;

ja (iii) ketä tahansa muuta henkilöä tai mitä tahansa muuta yhteisöä, joka on muutoin Mika P.

Mustosen valvonnan alaisena.

        10.     ”Vastaajat” tarkoittavat vastaajia, jotka Nokia nimesi ITC:n tutkimuksessa Nro

337-TA-1208: Lenovo Group Limited; Lenovo (United States), Inc.; Lenovo (Beijing Limited); Lenovo

PC HK Limited; Lenovo (Shanghai) Electronics Technology Co. Ltd.; Lenovo Information Products

Shenzhen Co. Ltd.; Lenovo Mobile Communication; Lenovo Corporation; Lenovo Centro Tecnologico S.

de RL CV.

        11.     ”Nokia” tarkoittaa yrityksiä Nokia Technologies Oy ja Nokia Corp.

        12.     “Google” tai “Väliintulija” tarkoittaa Google LLC.

        13.     “PTO” tarkoittaa Yhdysvaltain patentti- ja rekisterihallitusta United States Patent

and Trademark Office.

        14.     “Kotimainen teollisuus” tarkoittaa kotimaista teollisuutta, siten kuin termiä

käytetään säännöksissä 19 U.S.C. § 1337(a)(3)(A), 19 C.F.R. § 210.12(a)(6)(i) ja valituksen

kohdassa XI.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 80 of 183




        15.     “Aikaisempi taso” tarkoittaa mitä tahansa, mikä täyttää määritelmän, joka on

säännöksessä 35 U.S.C. § 102 ja/tai jota voidaan hakea säännösten 35 U.S.C. §§ 102 ja/tai 103

perusteella tai jota kuka tahansa on milloin tahansa väittänyt voitavan hakea säännösten 35

U.S.C. §§ 102 ja/tai 103 perusteella, ja sisältää minkä tahansa patentin, painojulkaisun, tiedon,

käytön, myynnin, myyntitarjouksen, aikaisemman keksinnön tai minkä tahansa muun toimen tai

tapahtuman, joka määritellään säännöksessä 35 U.S.C. § 102 (sekä ennen säädöstä America

Invents Act (“AIA”)) tai sen jälkeen, yksin tai yhdessä ymmärrettynä.

        16.     “Nimetty keksijä” tarkoittaa ketä tahansa yksilöä, joka osaltaan vaikutti

keksintöihin, jotka on julkistettu ‘706 Patentissa, mukaan luettuina rajoituksetta Mika P.

Mustonen ja Markku Rytivaara.

        17.     “Rikkoa” ja “rikkominen” viittaa mihin tahansa ja kaikkiin rikkomustyyppeihin,

jotka on esitetty säännöksessä 35 U.S.C. § 271, tai lainvastaisiin tekoihin, joista on säädetty

säännöksessä 19 U.S.C. § 1337(a)(1)(B), mukaan luettuina suora rikkomus, edesauttava

rikkominen, rikkomisen aktiivinen aikaansaaminen, kirjaimellinen rikkominen ja/tai

vastaavuusopin mukainen rikkomus.

        18.     “Asiakirja” on merkitykseltään määräysten Commission Rule 210.30, 19 C.F.R. §

210.30 ja Federal Rule of Civil Procedure 34 mukainen. Termi “Asiakirja” sisältää asiakirjat

missä tahansa muodossa, mukaan luettuina elektronisesti tallennetut Asiakirjat. Missä tahansa

Asiakirjassa esiintyvä mikä tahansa kommentti tai huomautus, joka ei ole osa alkuperäistä

tekstiä, on katsottava erilliseksi "Asiakirjaksi".

        19.     “Asia” on merkitykseltään määräysten Commission Rule 210.30, 19 C.F.R. §

210.30 ja Federal Rule of Civil Procedure 34 mukainen. “Asia" sisältää nimenomaisesti

rajoituksetta minkä tahansa levykkeen, nauhan tai muun elektronisen mediatallennuslaitteen,
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 81 of 183




minkä tahansa tuotteen ja minkä tahansa mallin, prototyypin tai kokeellisen laitteen tai niiden

osan tai kokoonpanon.

        20.     “Viestintä" tarkoittaa jokaista julkistamisen, siirron tai tiedonvaihdon tapaa tai

menetelmää, riippumatta siitä, tapahtuuko se suullisesti, elektronisesti tai kovalevyllä ja

kasvokkain tai puhelimitse, postitse, faksilla, sähköpostilla, Internet-viestillä, Internet-chatissä tai

Internet-postilla tai muuten.

        21.     “Päivämäärä" tarkoittaa tarkkaa päivää, kuukautta ja vuotta, jos se on todettavissa,

ja jos ei ole, haastetun osapuolen parasta arviota siitä.

        22.     “Henkilö" tarkoittaa sekä luonnollista henkilöä että oikeushenkilöä, kuten

organisaatiota, yritystä, yhtiötä tai muuta oikeudellista entiteettiä. Henkilön toimet määritellään

siten, että ne sisältävät johtajien, vastuuhenkilöiden, jäsenten, työntekijöiden, asiamiesten tai

asianajajien toimet Henkilön puolesta.

        23.     “Liittyy" tai "Liittyen", kun sitä käytetään viitaten tiettyyn aiheeseen, tulkitaan

mahdollisimman laajassa mielessä ja katsotaan pyynnöksi, jonka Te yksilöitte ja esitätte

Asiakirjat, jotka viittaavat, käsittelevät, tiivistävät, pohtivat, muodostavat, sisältävät, ilmentävät,

koskevat, mainitsevat, näyttävät, kommentoivat, todistavat tai muulla tavoin koskevat aihetta,

johon viitataan.

        24.     "Yksilöidä" tai esittää luonnollisen Henkilön "Yksilöllisyys" tai "Yksilöinti"

tarkoittaa kyseisen henkilön osalta: henkilön koko nimi, nykyinen ja viimeinen tunnettu osoite,

nykyinen tai viimeinen tunnettu puhelinnumero, nykyinen tai viimeinen tunnettu työnantaja ja

kyseisen työnantajan osoite sekä nykyinen ja viimeinen tunnettu työnimike. "Yksilöidä" tai

esittää oikeushenkilön "Yksilöllisyys" tai "Yksilöinti" tarkoittaa kyseisen oikeushenkilön osalta:

sen koko nimi, nykyinen ja viimeinen tunnettu osoite, nykyinen tai viimeinen tunnettu
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 82 of 183




puhelinnumero, kaikki tunnetut nimet, joilla se on toiminut aikaisemmin ja kaikki tunnetut

osoitteet, joissa se on harjoittanut aikaisemmin liiketoimintaa.

        25.      "Yksilöidä" tai esittää Asiakirjan tai Asian "Yksilöllisyys" tai "Yksilöinti"

tarkoittaa:

              a. Esittää kyseisestä Asiakirjasta tai Asiasta lyhyt kuvaus, joka riittää tukemaan

                 Esittämispyyntöä;

              b. Osoittaa paikan, jossa Asiakirja tai Asia voidaan katselmoida; ja

              c. Jos Asiakirjan tai Asian kopio on toimitettu aikaisemmin, todeta se ja yksilöidä

                 nimenomaan aikaisemmin toimitettu kopio viittaamalla tuotantonumeroihin tai

                 muihin yksilöintitietoihin, kuten oikeusjutun kontrollinumeroon.

        26.      "Yksilöidä" tapahtuma tarkoittaa sitä, että esitetään tapahtuman kuvaus,

tapahtuman päivämäärä, tapahtuman paikka sekä tapahtumaan osallistuvat Henkilöt.

        27.      Tässä käytettynä kieliopillinen yksikkö sisältää monikon ja preesens sisältää

imperfektin.

        28.      “Ja/tai”, “ja” sekä “tai” tulkitaan konjunktiiviseksi tai disjunktiiviseksi, sen

mukaan, kumpi tekee Pyynnöstä kattavamman.

        29.      “Mikä tahansa” sisältää “kaikki”; ja “kaikki” sisältää "minkä tahansa”.

        30.      Tässä käytettyjä määritelmiä ja terminologiaa käytetään mukavuussyistä, eikä

niillä tarkoiteta tai anneta ymmärtää mitään tiettyä teknistä tarkoitusta tai minkä tahansa patentin

mitään termiä tai ilmaisua.

        31.      "Analyysi" tarkoittaa mielipidettä, arviota, tutkimusta, tarkastelua ja/tai

määrittelyä, riippumatta siitä, päästiinkö johtopäätökseen.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 83 of 183



                                                 OHJEET

        Seuraavat ohjeet soveltuvat termeihin jokaisessa selvityspyynnössä, jollei toisin

nimenomaan todeta:

        1.      Esitettäessä pyydetyt asiakirjat ja asiat, te toimitatte kaikki asiakirjat ja asiat, jotka

ovat Teidän tiedossanne ja saatavillanne, omistuksessanne, hallinnassanne tai valvonnassanne,

riippumatta sijaintipaikasta ja siitä, ovatko kyseiset asiakirjat tai asiat Teidän tai asiamiestenne,

vastuuhenkilöidenne, työntekijöidenne, asianajajienne, edustajienne tai Teidän puolestanne

toimivien suoranaisessa hallinnassa.

        2.      Jos mitään asiakirjoja, jotka vastaavat näitä pyyntöjä, pidättäydytään esittämästä

vedoten salassapitovelvollisuuteen tai muuhun selvitykseen liittyvään immuniteettiin, Teidän on

säilytettävä näin pidätetyt asiakirjat ja toimitettava salassapitoloki, jossa yksilöidään kukin asiakirja

erikseen ja määritetään kullekin asiakirjalle vähintään: (1) päivämäärä; (2) lähettäjät; (3)

vastaanottajat; ja (4) asiakirjan yleinen aihealue. Jos lähettäjä tai vastaanottaja on lakimies tai

ulkomainen patenttiasiamies, hänet on sellaiseksi yksilöitävä. Myös väitetyn

salassapitovelvollisuuden tyyppi on todettava ja on vakuutettava, että kaikki väitetyn

salassapitovelvollisuuden elementit on täytetty eikä niistä ole luovuttu kunkin asiakirjan yhteydessä.

        3.      Jos asianmukaista huolellisuutta noudatettuannekaan Te ette pysty määrittämään

asiakirjojen tai asioiden yksilöintiä koskevan selvityspyynnön soveltamisalaan kuuluvien asiakirjojen tai

asioiden olemassaoloa, Teidän on niin todettava kirjallisessa vastauksessanne.

        4.      Kun yksilöity asiakirja tai asiakirjan osa on toisella kielellä kuin englanniksi, ilmoittakaa,

onko kyseisestä asiakirjasta tai sen osasta olemassa englanninkielistä käännöstä, ja jos on, yksilöikää ja

esittäkää molemmat asiakirjat. “Elektronisesti tallennettu informaatio" eli "ESI" on esitettävä seuraavassa

muodossa, jollei osapuolten kesken ole muuta sovittu:
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 84 of 183




        a.       Yksisivuinen ryhmän IV TIFF:t vähintään 600 dpi mustavalkoisille kuville tai .JPG

väreinä tuotetuille kuville, kuvat on esitettävä käyttäen yksilöityä tiedostonimeä, joka on kyseisen sivun

tuotantonumero (esim. ABC000001.TIFF). Tuotantonumeron on esiinnyttävä kuvan etupuolella;

        b.       Hakukelpoiset tekstitiedostot asiakirjatasolla (yksi tekstitiedosto kullekin asiakirjalle eikä

yksi tekstitiedosto asiakirjan kullekin sivulle) kullekin asiakirjalle, jolla on kunkin asiakirjan alkavan

tuotantonumeron nimi (natiivitiedostojen teksti, joka saadaan suoraan natiivitiedostoista, jos mahdollista;

OCR paperiasiakirjoille), tuotantojen, jotka sisältävät vieraskielisiä asiakirjoja, on oltava Unicoden

mukaisia, asiakirjatasoisia tekstitiedostoja, joilla on .ext-tunniste, esitetään, jos sellaisia on saatavilla.

Tekstitiedosto vastaa kuvan tai natiivitiedoston alkavaa tuotantonumeroa. Kenttä sisällytetään DAT:iin

polkuineen vastaavaan tekstitiedostoon;

        c.       Tietokannan lataustiedostot ja ristiviitetiedostot, esim. Concordancen oletusarvoinen

rajoitetut kentät sisältävä tiedosto (metatieto) ja Opticonin rajoitetut kentät sisältävä tiedosto

(kuvaviitetiedostot) ja mukaan luettuina seuraavat kentät (sikäli kuin metatiedot ovat saatavilla): Beg

Bates No.; End Bates No.; Bates Range; Bates ParentID; Attach Begin; Attach End; Page Count;

From/Author; To/Recipient(s); CC; Bcc; Email Date Sent; Email Time Sent; Email Date Received; Email

Time Received; Email Subject; Custodian; File Name; Document Created Date; Document Last Modified

Date; Document Last Accessed Date; File Type; Location/Source; Text Link (polku tekstiin), Native Link

(polku natiivitiedostoon);

        d.       MS Excel, MS PowerPoint, MS Access ja vastaavat taulukkotiedosto-, esitys- ja

tietokantatiedostot sekä audio- ja videotiedostot, esitetään natiivimuodossa sikäli, kuin ne eivät sisällä

salassapidettäviä sensuroituja kohtia. Vastaajat voivat esittää kohtuullisia pyyntöjä saadaksen muita

asiakirjoja natiivimuodossaan. Jos on kyse asiakirjoista, jotka tuotetaan natiivitiedostoina, sisällyttäkää

kuvatiedostoihin (PDF tai TIFF) välilehti, jossa natiivitiedosto olisi muuten tuotettu, osoittaen

natiivitiedoston tai muun asiakirjan tuotantonumeron ja salassapitoilmoituksen. Lisäksi natiivitiedostot
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 85 of 183



tuotetaan käyttäen nimeä, jossa on tuotantonumero, esimerkiksi: ABC000002.xls. Osoittakaa

mahdollinen salassapitoilmoitus tuotetussa tiedostonimessä, jos mahdollista; ja

        e.      kun kyse on responsiivisista tiedoista, jotka ovat tiedokannassa tai muussa

tietokokoelmassa, sisällyttäkää kenttäkartta, joka esittää tietokannan kussakin sijaintipaikassa olevien

tietojen tyypin ja muodon.

        5.      Asiakirjat, jotka ovat ainoastaan paperilla tai tulostemuodossa, on skannattava ja

käsiteltävä edellä olevien ESI-ohjeiden mukaisesti.

        6.      Minkään tutkintapyynnön tai sen osan ei voida katsoa rajoittavan mitään muuta

tutkintapyyntöä tai pyynnön osaa.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 86 of 183




                                     PYYDETTY AINEISTO

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 1.

       Kaikki asiakirjat, jotka liittyvät ‘706 patentin asianmukaisten nimettyjen keksijöiden

tunnistamiseen, valintaan tai määrittämiseen.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 2.

       Kaikki asiakirjat, jotka liittyvät Teidän ja kenenkään toisen nimetyn keksijän väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin väitettyyn

rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 3.

       Kaikki asiakirjat, jotka liittyvät Teidän ja kenenkään kolmannen osapuolen väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin väitettyyn

rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 4.

       Kaikki asiakirjat, jotka liittyvät ‘706 patentin laatimiseen, tarkasteluun,

täytäntöönpanoon, suunnitteluun, kehittämiseen ja/tai kaupallistamiseen, mukaan lukien

keksintöilmoitukset, laboratorion muistikirjat, lähdekoodi, kaaviot, vuokaaviot, taide ja muut

asiakirjat, jotka viittaavat millään lailla jokaisen ‘706 patentin kohteen laatimiseen,

suunnitteluun, kehitystoimiin, täytäntöönpanoon tai kaupallistamiseen, mukaan lukien kaikki

asiakirjat, jotka on luotu ‘706 patentin soveltamispäivänä tai aiemmin, tai ilmoitettuina

etuoikeuspäivinä riippuen siitä, kumpi ajankohta on aikaisempi, ja jotka todistavat minkään

patentissa tarkoitetun keksinnön laatimista, täytäntöönpanoa, suunnittelua ja kehittämistä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 5.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 87 of 183




        Kaikki asiakirjat, jotka liittyvät mihinkään ongelmaan, jonka mikä tahansa ‘706

patentissa ilmoitettu tai tarkoitettu keksintö on ratkaissut.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 6.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ‘706 patentin kohteen minkäänlaiseen

kokeiluun tai testaukseen ennen ‘706 patentin liikkeeseenlaskua.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 7.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät jokaisen ‘706 patentin liikkeeseenlaskuun

johtaneisiin toimiin osallistuneen henkilön osuuteen, mukaan lukien kaikki näiden henkilöiden

asiakirjat, jotka liittyvät millään lailla ‘706 patentin kohteeseen.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 8.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ‘706 patentin kohdetta esittäviin

piirustuksiin tai kirjallisiin kuvauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 9.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät minkäänlaiseen ‘706 patentin kohteen

kaupalliseen menestykseen, mukaan lukien kaikki yritykset myydä tai lisensoida tällaista

teknologiaa sekä kaikenlaiset yhteydet tällaisen teknologian väitetyn kaupallisen menestyksen ja

minkään väitetyn keksinnön välillä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 10.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät kenelle tahansa henkilölle annettuihin

ilmoituksiin ‘706 patentin kohteen kehittämisestä, mukaan lukien ensimmäinen suullinen tai

kirjallinen ilmoitus mistä ‘706 patentissa ilmoitetusta tai tarkoitetusta keksinnöstä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 11.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 88 of 183




        Kaikki asiakirjat, jotka viittaavat tai liittyvät kaikkeen ‘706 patentin kohdetta koskevaan

tunnettuun tekniikkaan riippumatta siitä, onko sitä esitetty Yhdysvaltain patentti- ja

tavaramerkkivirastolle, mukaan lukien kaikki Teidän, ‘706 patentin nimettyjen keksijöiden, tai

syyttäjän tiedossa ollut tekniikka.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 12.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ajankohtaan, tai kuvastavat ajankohtaa,

jolloin tulitte tietoisiksi jokaisesta patentti- ja tavaramerkkivirastolle esitetystä tai ilmoitetusta

viitteestä ‘706 patentin syytteeseenpanon aikana.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 13.

        Kaikki asiakirjat ja tiedonannot, jotka viittaavat tai liittyvät mihinkään päätökseen

ilmoittaa tai olla ilmoittamatta viitettä patentti- ja tavaramerkkivirastolle ‘706 patentin

syytteeseenpanon aikana.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 14.

        Kaikki asiakirjat, jotka liittyvät mihinkään ‘706 patentin vaatimukseen liittyvän tekniikan

taitotasoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 15.

        Kaikki asiakirjat, jotka liittyvät minkään vaatimuksen, vaatimuksen rajoituksen,

vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn ilmauksen merkitykseen ja

rakenteeseen, mukaan lukien kaikki asiakirjat, joiden uskotte tukevan minkään vaatimuksen,

vaatimuksen rajoituksen, vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn

ilmauksen asianmukaista merkitystä ja rakennetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 16.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 89 of 183




       Kaikki Nokian kanssa käyty kommunikaatio, joka liittyy tähän tutkintaan, mihinkään

vastaaviin tapauksiin, Googleen tai mihinkään vastaajaan.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 17.

       Kaikki asiakirjat, jotka liittyvät kaikkiin kirjallisiin ja ei-kirjallisiin sopimuksiin Teidän ja

Nokian välillä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 18.

       Kaikki asiakirjat, jotka liittyvät omistusosuuteen tai investointiin, joka Teillä on

Nokiassa.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 19.

       Kaikki asiakirjat, jotka liittyvät rahoitukselliseen etuun tai rahalliseen vastikkeeseen,

jonka saatte ‘706 patentista tai tämän tutkinnan tai vastaavien tapausten tuloksesta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 20.

       Kaikki asiakirjat ja tiedonannot, jotka liittyvät Nokian luontiin ja käynnistämiseen, teidän

aiempaan ja nykyiseen suhteeseenne tai osallisuutteenne Nokian kanssa sekä rahoitukselliseen

etuun tai korvaukseen, jonka saatte tai tulette saamaan Nokialta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 21.

       Kaikki asiakirjat, jotka koskevat mitään seminaareja, alan kokouksia, tutkimusryhmiä,

yhteistyötä tai minkään kolmannen osapuolen kanssa käytyjä tapaamisia, jotka koskevat älykästä

aputekniikkaa tai mitään muuta ‘706 patentin kohdetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 22.

       Kaikki julkaistut tai julkaisemattomat artikkelit, esitelmät, käsikirjoitukset, tekniset

raportit, konferenssiesitelmät tai muut julkaisut, mukaan lukien patentit, joiden laatimiseen tai
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 90 of 183




kirjoittamiseen on osallistunut kuka tahansa nimetty keksijä, ja jotka käsittelevät mitään ‘706

patentissa kuvattua tai tarkoitettua kohdetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 23.

       Asiakirjat, jotka riittävät näyttämään korvauksenne mistä tahansa annetusta avusta, joka

liittyy ‘706 patenttiin, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 24.

       Kaikki asiakirjat, jotka liittyvät ‘706 patenttiin tai vastaavaan patenttiin johtaneiden tai

niihin laskettavien hakemusten valmisteluun, kirjaamiseen, valmistelupäätöksiin,

kirjaamispäätöksiin tai syytteeseenpanoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 25.

       Kaikki asiakirjat, jotka liittyvät mihinkään lisenssiin, sopimukseen olla nostamatta

kannetta, oikeuden luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai

vastaavaan patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 26.

       Kaikki asiakirjat, jotka liittyvät mihinkään maksettuun tai saatuun summaan yhteydessä

mihinkään lisenssiin, sopimukseen olla nostamatta kannetta, oikeuden luovutukseen,

kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai vastaavaan patenttiin liittyvien

tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 27.

       Kaikki asiakirjat, jotka liittyvät mihinkään ‘706 patentin tai vastaavaan patentin tai

minkään ‘706 patentissa tai vastaavassa patentissa kuvattua väitettyä keksintöä ilmentävän

tuotteen arviointiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 28.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 91 of 183




        Nykyinen ansioluettelonne.



                                 TODISTAJANLAUSUNNON AIHEET

AIHE NRO. 1. Tieto, joka liittyy ‘706 patentin asianmukaisten nimettyjen

keksijöiden tunnistamiseen, valintaan tai määrittämiseen.

AIHE NRO. 2. Tieto, joka liittyy Teidän ja kenenkään toisen nimetyn keksijän väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin

väitettyyn rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin

AIHE NRO. 3. Tieto, joka liittyy Teidän ja kenenkään kolmannen osapuolen väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin

väitettyyn rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

AIHE NRO. 4. Tieto, joka liittyy ‘706 patentin jokaisen vaatimuksen kohteen laatimiseen,

tarkasteluun, kehitystoimiin, täytäntöönpanoon tai kaupallistamiseen.

AIHE NRO. 5. Tieto, joka liittyy mihinkään ongelmaan, jonka mikä tahansa ‘706 patentissa

ilmoitettu tai tarkoitettu keksintö on ratkaissut.

AIHE NRO. 6. Tieto, joka liittyy ‘706 patentin kohteen minkäänlaiseen kokeiluun tai

testaukseen ennen ‘706 patentin liikkeeseenlaskua.

AIHE NRO. 7. Tieto, joka liittyy jokaisen ‘706 patentin liikkeeseenlaskuun

johtaneisiin toimiin osallistuneen henkilön osuuteen.

AIHE NRO. 8. Tieto, joka liittyy minkäänlaiseen ‘706 patentin kohteen kaupalliseen

menestykseen, mukaan lukien kaikki yritykset myydä tai lisensoida tällaista teknologiaa

sekä kaikenlaiset yhteydet tällaisen teknologian väitetyn kaupallisen menestyksen ja

minkään väitetyn keksinnön välillä.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 92 of 183




AIHE NRO. 9. Tieto, joka liittyy kenelle tahansa henkilölle annettuihin ilmoituksiin ‘706

patentin kohteen kehittämisestä, mukaan lukien ensimmäinen suullinen tai kirjallinen

ilmoitus mistä tahansa ‘706 patentissa ilmoitetusta tai tarkoitetusta keksinnöstä.

AIHE NRO. 10. Tieto, joka liittyy kaikkeen ‘706 patentin kohdetta koskevaan

tunnettuun tekniikkaan riippumatta siitä, onko sitä esitetty Yhdysvaltain patentti- ja

tavaramerkkivirastolle, mukaan lukien kaikki Teidän, ‘706 patentin nimettyjen

keksijöiden, tai syyttäjän tiedossa ollut tekniikka.

AIHE NRO. 11. Tieto ajankohdasta, jolloin tulitte tietoisiksi jokaisesta patentti- ja

tavaramerkkivirastolle esitetystä tai ilmoitetusta viitteestä ‘706 patentin

syytteeseenpanon aikana.

AIHE NRO. 12. Tieto, joka liittyy mihinkään päätökseen ilmoittaa tai olla ilmoittamatta

viitettä patentti- ja tavaramerkkivirastolle ‘706 patentin syytteeseenpanon aikana.

AIHE NRO. 13. Tieto, joka liittyy mihinkään ‘706 patentin vaatimukseen liittyvän

tekniikan taitotasoon.

AIHE NRO. 14. Tieto, joka liittyy minkään vaatimuksen, vaatimuksen rajoituksen,

vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn ilmauksen merkitykseen

ja rakenteeseen, mukaan lukien kaikki tiedot, joiden uskotte tukevan minkään vaatimuksen,

vaatimuksen rajoituksen, vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn

ilmauksen asianmukaista merkitystä ja rakennetta.

AIHE NRO. 15. Tieto, joka liittyy kaikkeen Nokian kanssa käytyyn kommunikaatioon,

joka liittyy tähän tutkintaan, mihinkään vastaaviin tapauksiin, Googleen tai mihinkään

vastaajaan.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 93 of 183




AIHE NRO. 16. Tieto, joka liittyy kaikkiin kirjallisiin ja ei-kirjallisiin sopimuksiin Teidän

ja Nokian välillä.

AIHE NRO. 17. Tieto, joka liittyy omistusosuuteen tai investointiin, joka Teillä on

Nokiassa.

AIHE NRO. 18. Tieto, joka liittyy rahoitukselliseen etuun tai rahalliseen

vastikkeeseen, jonka saatte ‘706 patentista tai tämän tutkinnan tai vastaavien tapausten

tuloksesta.

AIHE NRO. 19. Tieto, joka liittyy Nokian luontiin ja käynnistämiseen, teidän

aiempaan ja nykyiseen suhteeseenne tai osallisuutteenne Nokian kanssa sekä

rahoitukselliseen etuun tai korvaukseen, jonka saatte tai tulette saamaan Nokialta.

AIHE NRO. 20. Tieto, joka koskee mitään seminaareja, alan kokouksia,

tutkimusryhmiä, yhteistyötä tai minkään kolmannen osapuolen kanssa käytyjä

tapaamisia, jotka koskevat älykästä aputekniikkaa tai mitään muuta ‘706 patentin

kohdetta.

AIHE NRO. 21. Tieto, joka liittyy artikkeleihin, esitelmiin, käsikirjoituksiin, teknisiin

raportteihin, konferenssiesitelmiin tai muihin julkaisuihin, mukaan lukien patentit, joiden

laatimiseen tai kirjoittamiseen on osallistunut kuka tahansa nimetty keksijä, ja jotka

käsittelevät mitään ‘706 patentissa kuvattua tai tarkoitettua kohdetta.

AIHE NRO. 22. Tieto, joka liittyy korvaukseenne mistä tahansa annetusta avusta, joka

liittyy ‘706 patenttiin, tähän tutkintaan tai vastaaviin tapauksiin.

AIHE NRO. 23. Tieto, joka liittyy ‘706 patenttiin tai vastaavaan patenttiin johtaneiden tai

niihin laskettavien hakemusten valmisteluun, kirjaamiseen, valmistelupäätöksiin,
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 94 of 183




kirjaamispäätöksiin tai syytteeseenpanoon .

AIHE NRO. 24. Tieto, joka liittyy mihinkään lisenssiin, sopimukseen olla nostamatta

kannetta, oikeuden luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai

vastaavaan patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien

siirtoon.

AIHE NRO. 25. Tieto, joka liittyy mihinkään maksettuun tai saatuun summaan

yhteydessä mihinkään lisenssiin, sopimukseen olla nostamatta kannetta, oikeuden

luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai vastaavaan

patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

AIHE NRO. 26. Tieto, joka liittyy mihinkään ‘706 patentin tai vastaavaan patentin tai

minkään ‘706 patentissa tai vastaavassa patentissa kuvattua väitettyä keksintöä ilmentävän

tuotteen arviointiin.

AIHE NRO. 27. Tiedot nykyisestä ansioluettelostanne.
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 95 of 183




                 ATTACHMENT C
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 96 of 183




              UNITED STATES INTERNATIONAL TRADE COMMISSION
                              WASHINGTON, DC

                                 Before the Honorable Dee Lord
                                   Administrative Law Judge

In the Matter of                                        Investigation No. 337-TA-1208

CERTAIN ELECTRONIC DEVICES,
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF


            REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
          PURSUANT TO THE HAGUE CONVENTION ON THE TAKING OF
          EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS (28
                              U.S.C. § 1782)


TO:      Ministry of Justice
         Unit for International Judicial Cooperation
         P.O. Box 25
         FIN-00023 Government
         Finland
         Phone: +358 (9) 1606 7628
         Email: central.authority@om.fi

FROM: The Honorable ___________________
      The United States District Court for the District of Columbia
      333 Constitution Avenue N.W.
      Washington, D.C. 20001
      Phone: +1 (202) 354-3000

        The United States District Court for the District of Columbia presents its compliments

 to the Central Authority of Finland, or other office as is appropriate, and requests international

 judicial assistance to obtain evidence to be used in the above-captioned investigation

 (“Investigation”). It has been demonstrated to us that justice cannot completely be done

 amongst the parties without the taking of evidence from Markku Rytivaara, who resides in

 Finland and within your jurisdiction. In conformity with Article 3 of the Hague Convention



                                                 1
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 97 of 183




on the Taking of Evidence Abroad in Civil or Commercial Matters (28 U.S.C. § 1782) (“the

Hague Convention”), the undersigned applicant has the honor to submit the following request:

1. Sender:                                The Honorable
                                          United States District Court for the District of Columbia
                                          333 Constitution Avenue N.W.
                                          Washington, D.C. 20001
                                          Telephone: +1 (202) 354-3000
2.   Central Authority of the             Ministry of Justice
     Requested State:                     Unit for International Judicial Cooperation
                                          P.O. Box 25
                                          FIN-00023 Government
                                          Finland
                                          Telephone: +358 (9) 1606 7628
                                          Email: central.authority@om.fi
3.   Person to whom the executed          Eric Lancaster
     request is to be returned:           WHITE & CASE, LLP
                                          3000 El Camino Real
                                          2 Palo Alto Square, Suite 900
                                          Palo Alto, CA 94306
                                          Telephone: 650.213.0300
                                          Email: WCGoogleITC1208@whitecase.com
4.   Specification of date by which the A response is requested by December 28, 2020, or as
     requesting authority requires        soon as practicable before that date, in order to ensure the
     receipt of the response to the       evidence may be obtained before the period for fact
     letter of request:                   discovery which concludes on January 28, 2021 and is
                                          available for use at trial on May 3, 2021. Expedient
                                          treatment of this request will allow the parties and the
                                          witness to arrange a mutually agreeable date for
                                          testimony and avoid disruption to the witness’s business
                                          or personal plans.
5.   In conformity with Article 3 of the Hague Convention, the undersigned applicant has the
     honor to submit the following request:
        a. Requesting judicial            United States District Court for the District of Columbia
           authority:                     333 Constitution Avenue N.W.
                                          Washington, D.C. 20001
        b. To the competent               Finland
           authority of:
        c. Names of the case and       In the Matter of Certain Electronic Devices, Including
           any identifying number      Computers, Tablet Computers, and Components and
                                       Modules Thereof; Inv. No. 337-TA-1208 (U.S.
                                       International Trade Commission)
6. Names and addresses of the parties and their representatives:



                                                 2
  Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 98 of 183




   a. Plaintiffs:          Nokia Technologies Oy
   (Complainants)          Nokia Corporation
                           Karakaari 7A
                           FIN-02610
                           Espoo, Finland
                           Telephone: 358 (0) 7180-08000

                           Representatives:
                           Adam D. Swain
                           ALSTON & BIRD
                           The Atlantic Building
                           950 F Street, NW
                           Washington, DC 20004-1404
                           Lenovo.A&B@alston.com

                           Theodore Stevenson III
                           Warren Lipschitz
                           Richard A. Kamprath
                           McKOOL SMITH, P.C.
                           300 Crescent Court, Suite 1500
                           Dallas, TX 75201
                           Nokia_Lenovo_ITC@McKoolSmith.com

b. Defendants:             Lenovo Group Limited; Lenovo (United States) Inc.;
   (Respondents)           Lenovo (Beijing) Limited.; Lenovo PC HK Limited;
                           Lenovo (Shanghai) Electronics Technology Co. Ltd.;
                           Lenovo Information Products (Shenzhen) Co. Ltd.;
                           Lenovo Mobile Communication Import and Export
                           (Wuhan) Co. Ltd.; Lenovo Centro Tecnologico S. de
                           RL CV

                           Representatives:
                           William F. Lee
                           Joseph J. Mueller
                           Richard W. O’Neill
                           Sarah R. Frazier
                           WILMER CUTLER PICKERING HALE AND DORR LLP
                           60 State Street
                           Boston, MA 02109
                           Telephone: (617) 526-6000
                           WHLenovo-Nokia1208servicelist@WilmerHale.com

                           Michael D. Esch
                           Todd Zubler
                           WILMER CUTLER PICKERING HALE AND DORR LLP
                           1875 Pennsylvania Avenue, NW
                           Washington, DC 20006


                                 3
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 99 of 183




                                    Telephone: (202) 663-6000
                                    WHLenovo-Nokia1208servicelist@WilmerHale.com



  c. Intervenor                     Google LLC.
                                    1600 Amphitheatre Parkway
                                    Mountain View, CA 94043
                                    United States

                                    Representatives:
                                    Shamita D. Etienne-Cummings
                                    David Markoff
                                    701 13th Street NW
                                    Washington, DC 20005-3807
                                    Telephone: 202.626.3600
                                    Facsimile: 202.639.9355
                                    WCGoogleITC1208@whitecase.com

                                    Eric Lancaster
                                    Don Zhe Nan Wang
                                    Emily Yang
                                    3000 El Camino Real
                                    2 Palo Alto Square, Suite 900
                                    Palo Alto, CA 94306
                                    Telephone: 650.213.0300
                                    Facsimile: 650.213.8158
  d. Other parties                  Representative:
     International Trade            Todd P. Taylor, Esq.
     Commission Investigative       Office of Unfair Import Investigations
     Attorney:                      500 E Street, S.W., Suite 401
     (Party to the Investigation)   Washington D.C. 20436
                                    Email: todd.taylor@usitc.gov
                                    Email: jeffrey.hsu@usitc.gov
                                    Telephone: (202) 205-2221

7. Nature and purpose of the        a. Nature of the proceedings
   proceedings, summary of the
   complaint and summary of         The matter In the Matter of Certain Electronic Devices,
   defense and counterclaim:        Including Computers, Tablet Computers, and
                                    Components and Modules Thereof is an investigation of
                                    alleged patent infringement under Section 337 of the
                                    Tariff Act of 1920. On July 2, 2020,
                                    Plaintiff/Complainant Nokia Technologies Oy and Nokia
                                    Corporation (collectively “Nokia”) filed a complaint with
                                    the U.S. International Trade Commission, alleging
                                    infringement of five patents: U.S. Patent No. 8,144,764


                                          4
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 100 of 183




                          (“’764 patent”), U.S. Patent No. 7,532,808 (“’808
                          patent”), U.S. Patent No. 6,950,469 (“’469 patent”), U.S.
                          Patent No. 7,724,818 (“’818 patent”), and U.S. Patent No.
                          8,583,706 (“’706 patent”). The Complaint identifies the
                          following parties as Respondents: Lenovo Group
                          Limited; Lenovo (United States), Inc.; Lenovo (Beijing
                          Limited); Lenovo PC HK Limited; Lenovo (Shanghai)
                          Electronics Technology Co. Ltd.; Lenovo Information
                          Products Shenzhen Co. Ltd.; Lenovo Mobile
                          Communication; Lenovo Corporation; Lenovo Centro
                          Tecnologico S. de RL CV (collectively “Respondents” or
                          “Lenovo”).

                          The Commission instituted the Investigation on August 4,
                          2020. This matter has been assigned to the Honorable
                          Dee Lord. On September 4, 2020, Google LLC was
                          added to the Investigation as an intervenor without
                          limitation. The presiding Administrative Law Judge has
                          entered a protective order, attached as Exhibit A covering
                          the use of confidential material in this Investigation. The
                          presiding Administrative Law Judge also issued a
                          scheduling order that requires completion of fact
                          discovery by January 28, 2021 and sets a hearing (trial)
                          date for May 3-7, 2021. Discovery, including
                          documentary disclosure and depositions, is ongoing.
                          Because the U.S. International Trade Commission is an
                          administrative body, to ensure compliance with the Hague
                          Convention, its usual practice is to request that the U.S.
                          District Court for the District of Columbia review, sign,
                          and seal a Letter of Request on its behalf.

                          b. Summary of the complaint

                          Nokia alleges that Lenovo infringes U.S. Patent No.
                          8,144,764 (“’764 patent”), U.S. Patent No. 7,532,808
                          (“’808 patent”), U.S. Patent No. 6,950,469 (“’469
                          patent”), U.S. Patent No. 7,724,818 (“’818 patent”), and
                          U.S. Patent No. 8,583,706 (“’706 patent”). According to
                          the Complaint, the Lenovo devices accused of infringing
                          the ’706 patent infringe by way of their incorporation of
                          the Google Assistant functionality. In addition, the
                          Complaint identifies Samsung devices that utilize Google
                          Assistant functionality as “Domestic Industry Products”
                          alleging that they “practice at least Claim 6 of the ’706
                          Patent).” The ’706 Patent names Markku Rytivaara,
                          Finland as the inventor.



                                5
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 101 of 183




                                        c. Summary of defense and counterclaim

                                        Several defenses have been raised against Nokia’s
                                        allegations of patent infringement, including the defenses
                                        of invalidity of the patents; noninfringement of the
                                        patents; U.S. government sales being outside the scope of
                                        the proceeding; estoppel, waiver, unclean hands, and/or
                                        other equitable doctrines; license; patent exhaustion; lack
                                        of domestic industry; and Nokia’s demands for relief
                                        being against public interest. This Letter of Request is
                                        intended to obtain information particularly relevant to
                                        invalidity, non-infringement and prosecution estoppel of
                                        the ’706 Patent.
8. Evidence to be obtained or other     This Court requests that Markku Rytivaara be compelled
   judicial act to be performed and     to appear for deposition (the giving of testimony, out of
   purpose of the evidence sought:      court, before a “court reporter”). This Court also requests
                                        that Markku Rytivaara be compelled to produce all
                                        documents within his possession, custody, or control
                                        covered by the schedule attached as Exhibit B.

                                        Mr. Rytivaara is the second named inventor of the ’706
                                        Patent and was the Senior Research Engineer, SW Specialist
                                        at Nokia at the time of the alleged invention of that patent..
                                        Mr. Rytivaara is in possession of information related to
                                        the conception and reduction to practice of the alleged
                                        invention of the ’706 Patent; the construction of the claim
                                        terms and the embodiments of the alleged invention of
                                        ’706 patent; relevant prior art to the ’706 Patent; and the
                                        prosecution history of the ’706 Patent. Google has also
                                        asserted that the ’706 Patent may be unenforceable
                                        because of the inequitable conduct of the two inventors,
                                        Mr. Mustonen and Mr. Rytivaara, for their failure to
                                        disclose to the United States Patent and Trademark Office
                                        (“USPTO”) publication materials to the prosecution of
                                        the application leading to the issuance of the ’706 Patent.
9. Identity and address of any person
   to be examined:                            Markku Rytivaara
                                              OSAO Ovi
                                              Hallituskatu 36 B, 90100
                                              Oulu, Finland




                                               6
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 102 of 183




10. Questions to be put to the       See Exhibit B.
   person to be examined or
   statement of the subject matter
   about which he is to be examined:




11. Documents or other property        See Exhibit B.
   to be inspected:




12. Any requirement that the           This Court requests that the witness listed in Section 9
   evidence be given on oath or        above should be examined under oath or affirmation, or
   affirmation and any specific form   in the alternative, should be instructed of the
   to be used:                         consequences for the giving of untruthful and false
                                       answers under the law of Finland.


13. Special methods or procedure This Court respectfully requests as follows:
   to be followed:                     a. That the testimony of the witness be taken
                                          according to the United States practice, i.e.,
                                          having the witness’s oral testimony recorded by
                                          stenographic means, and that a transcript be
                                          promptly made and authenticated in accordance
                                          with the procedure in Finland, or alternatively
                                          that the parties be allowed access to a digital
                                          recording of the proceeding from which they
                                          can make their certified copy of the
                                          proceedings;
                                       b. That the testimony of the witness be taken
                                          remotely;
                                       c. That Google’s representative be permitted to
                                          ask question on the topics described in Section
                                          10 for a total of six hours, that Nokia’s
                                          representative be permitted to ask questions of
                                          the witness for one hour on the same topics,
                                          after which Google’s representative may use
                                          the remainder of the six-hour period;
                                       d. That counsel for the parties be permitted to
                                          attend the taking of the testimony of the
                                          witness and to ask questions of the witness
                                          (through the appointment of an interpreter, if


                                              7
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 103 of 183




                                                necessary)
                                             e. That the witness produce documents in his
                                                procession, custody, or control as described in
                                                Section 11, three weeks prior to the deposition
                                                at a time and place to be fixed by the Ministry
                                                of Justice, with each of Google and Nokia’s
                                                representatives being allowed an opportunity to
                                                inspect and copy these documents. Documents
                                                designated by the witness as “Confidential”
                                                shall be protected from disclosure pursuant to
                                                the terms of the Protective Order, which is
                                                attached as Exhibit A;
                                             f. That the appointed Finish Court or appropriate
                                                personnel forward the record of the testimony
                                                and/or any digital copies of the proceedings for
                                                use in this Investigation to the representatives
                                                indicated in Sections 3 and 6 above at the
                                                addresses listed.
14. Request for notification of the This Court requests that the legal representatives for the
   time and place for the execution parties (listed in Section 6 above) be informed as soon as
   of the Letter of Request and       practicable of the time and place for the deposition of the
   identity and address of any person witness.
   to be notified:


15. Request for attendance or          None.
   participation of judicial personnel
   of the requesting authority at the
   execution of the Letter of
   Request:


16. Specification of privilege or     The witness may refuse to give evidence only insofar as
   duty to refuse to give evidence    they have a legal privilege or duty to refuse to give
   under the law of the state of      evidence under the laws of the United States or the laws of
   original:                          Finland.

                                      Any legal privilege to refuse to give evidence under
                                      United States law is contained in the United States Federal
                                      Rules of Civil Procedure, Federal Rules of Evidence, and
                                      other applicable United States laws. Specifically, the
                                      witness must answer all questions unless the witness is
                                      appropriately directed by counsel not to answer the
                                      question. Such an instruction is appropriate only when
                                      necessary to preserve a legal privilege, to enforce a
                                      limitation directed by a court, or to support a motion to
                                      cease testimony due to harassment of the witness.


                                               8
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 104 of 183




17. The fees and costs incurred      Google and/or its counsel identified above in Section 6B.
   which are reimbursable under the
   second paragraph of Article 14 or
   under Article 26 of the Hague
   Convention will be borne by:


Attachments:
Exhibit A: Protective Order
Exhibit B: Request for Production and Deposition Topics




                                             9
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 105 of 183




                            Exhibit A
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 106 of 183




              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                         Washington, D.C.




In the Matter of

CERTAIN ELECTRONIC DEVICES,                              Inv. No. 337-TA-1208
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF

ORDER NO. 1:           PROTECTIVE ORDER

                                          (August 6, 2020)

       WHEREAS, documents and information may be sought, produced or exhibited by and

among the parties to the above captioned proceeding, which materials relate to trade secrets or

other confidential research, development or commercial information, as such terms are used in

the Commission’s Rules, 19 C.F.R. § 210.5;

       IT IS HEREBY ORDERED THAT:

       1.      Confidential business information is information which concerns or relates to the

trade secrets, processes, operations, style of work, or apparatus, or to the production, sales,

shipments, purchases, transfers, identification of customers, inventories, amount or source of any

income, profits, losses, or expenditures of any person, firm, partnership, corporation, or other

organization, or other information of commercial value, the disclosure of which is likely to have

the effect of either (i) impairing the Commission’s ability to obtain such information as is

necessary to perform its statutory functions; or (ii) causing substantial harm to the competitive

position of the person, firm, partnership, corporation, or other organization from which the

information was obtained, unless the Commission is required by law to disclose such
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 107 of 183




information. The term “confidential business information” includes “proprietary information”

within the meaning of section 777(b) of the Tariff Act of 1930 (19 U.S.C. § 1677f(b)).

       2(a).      Any information submitted, in pre-hearing discovery or in a pleading, motion, or

response to a motion either voluntarily or pursuant to order, in this investigation, which is

asserted by a supplier to contain or constitute confidential business information shall be so

designated by such supplier in writing, or orally at a deposition, conference or hearing, and shall

be segregated from other information being submitted. Documents shall be clearly and

prominently marked on their face with the legend: “CONFIDENTIAL BUSINESS

INFORMATION SUBJECT TO PROTECTIVE ORDER” or a comparable notice. Such

information, whether submitted in writing or in oral testimony, shall be treated in accordance

with the terms of this protective order.

       (b).       The Administrative Law Judge or the Commission may determine that

information alleged to be confidential is not confidential, or that its disclosure is necessary for

the proper disposition of the proceeding, before, during or after the close of a hearing herein. If

such a determination is made by the Administrative Law Judge or the Commission, opportunity

shall be provided to the supplier of such information to argue its confidentiality prior to the time

of such ruling.

       3.         In the absence of written permission from the supplier or an order by the

Commission or the Administrative Law Judge, any confidential documents or business

information submitted in accordance with the provisions of paragraph 2 above shall not be

disclosed to any person other than: (i) outside counsel for parties to this investigation, including

necessary secretarial and support personnel assisting such counsel; (ii) qualified persons taking

testimony involving such documents or information and necessary stenographic and clerical




                                                   2
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 108 of 183




personnel thereof; (iii) technical experts and their staff who are employed for the purposes of this

litigation (unless they are otherwise employed by, consultants to, or otherwise affiliated with a

non-governmental party, or are employees of any domestic or foreign manufacturer, wholesaler,

retailer, or distributor of the products, devices or component parts that are the subject of this

investigation); (iv) the Commission, the Administrative Law Judge, the Commission staff, and

personnel of any governmental agency as authorized by the Commission; (v) the Commission, its

employees, and contract personnel who are acting in the capacity of Commission employees, for

developing or maintaining the records of this investigation or related proceedings for which this

information is submitted, or in internal audits and investigations relating to the programs and

operations of the Commission pursuant to 5 U.S.C. Appendix 3; and (vi) by U.S. government

employees and contract personnel, solely for cybersecurity purposes. 1

        4.      Confidential business information submitted in accordance with the provisions of

paragraph 2 above shall not be made available to any person designated in paragraph 3(i) 2 and

(iii) unless he or she shall have first read this order and shall have agreed, by letter filed with the

Secretary of this Commission: (i) to be bound by the terms thereof; (ii) not to reveal such

confidential business information to anyone other than another person designated in paragraph 3;

(iii) to utilize such confidential business information solely for purposes of this investigation;

and (iv) including the following acknowledgment:

        I, the undersigned, acknowledge that information submitted in response to this
        request for information and throughout this investigation or other proceeding may
        be disclosed to and used:

        (i) by the Commission, its employees and Offices, and contract personnel (a) for
        developing or maintaining the records of this or a related proceeding, or (b) in
        internal investigations, audits, reviews, and evaluations relating to the programs,

1
 See Commission Administrative Order 16-01 (Nov. 7, 2015).
2
 Necessary secretarial and support personnel assisting counsel need not sign onto the protective
order themselves because they are covered by counsel’s signing onto the protective order.


                                                   3
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 109 of 183




       personnel, and operations of the Commission including under 5 U.S.C. Appendix
       3; or

       (ii) by U.S. government employees and contract personnel, solely for
       cybersecurity purposes. I understand that all contract personnel will sign
       appropriate nondisclosure agreements.

       5.      If the Commission or the Administrative Law Judge orders, or if the supplier and

all parties to the investigation agree, that access to, or dissemination of information submitted as

confidential business information shall be made to persons not included in paragraph 3 above,

such matter shall only be accessible to, or disseminated to, such persons based upon the

conditions pertaining to, and obligations arising from this order, and such persons shall be

considered subject to it, unless the Commission or the Administrative Law Judge finds that the

information is not confidential business information as defined in paragraph 1 hereof.

       6(a).   Any confidential business information submitted to the Commission or the

Administrative Law Judge in connection with a motion or other proceeding within the purview

of this investigation shall be submitted under seal pursuant to paragraph 2 above. Any portion of

a transcript in connection with this investigation containing any confidential business

information submitted pursuant to paragraph 2 above shall be bound separately and filed under

seal. When any confidential business information submitted in accordance with paragraph 2

above is included in an authorized transcript of a deposition or exhibits thereto, arrangements

shall be made with the court reporter taking the deposition to bind such confidential portions and

separately label them “CONFIDENTIAL BUSINESS INFORMATION SUBJECT TO

PROTECTIVE ORDER.” Before a court reporter or translator receives any such information, he

or she shall have first read this order and shall have agreed in writing to be bound by the terms

thereof. Alternatively, he or she shall sign the agreement included as Attachment A hereto.




                                                 4
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 110 of 183




Copies of each such signed agreement shall be provided to the supplier of such confidential

business information and the Secretary of the Commission.

       (b)     Suppliers of confidential business information are strongly encouraged to encrypt

nonpublic documents that are electronically transmitted to the Commission to protect your

sensitive information from unauthorized disclosure. The USITC secure drop-box system and the

Electronic Document Information System (EDIS) use Federal Information Processing Standards

(FIPS) 140-2 cryptographic algorithms to encrypt data in transit. Submitting your nonpublic

documents by a means that does not use these encryption algorithms (such as by email) may

subject your firm’s nonpublic information to unauthorized disclosure during transmission. If you

choose a non-encrypted method of electronic transmission, the Commission warns you that the

risk of such possible unauthorized disclosure is assumed by you and not by the Commission.

       7.      The restrictions upon, and obligations accruing to, persons who become subject to

this order shall not apply to any information submitted in accordance with paragraph 2 above to

which the person asserting the confidential status thereof agrees in writing, or the Commission or

the Administrative Law Judge rules, after an opportunity for hearing, was publicly known at the

time it was supplied to the receiving party or has since become publicly known through no fault

of the receiving party.

       8.      The Commission, the Administrative Law Judge, and the Commission

investigative attorney acknowledge that any document or information submitted as confidential

business information pursuant to paragraph 2 above is to be treated as such within the meaning

of 5 U.S.C. § 552(b)(4) and 18 U.S.C. § 1905, subject to a contrary ruling, after hearing, by the

Commission or its Freedom of Information Act Officer, or the Administrative Law Judge. When

such information is made part of a pleading or is offered into the evidentiary record, the data set




                                                 5
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 111 of 183




forth in 19 C.F.R. § 201.6 must be provided except during the time that the proceeding is

pending before the Administrative Law Judge. During that time, the party offering the

confidential business information must, upon request, provide a statement as to the claimed basis

for its confidentiality.

        9.      Unless a designation of confidentiality has been withdrawn, or a determination

has been made by the Commission or the Administrative Law Judge that information designated

as confidential, is no longer confidential, the Commission, the Administrative Law Judge, and

the Commission investigative attorney shall take all necessary and proper steps to preserve the

confidentiality of, and to protect each supplier's rights with respect to, any confidential business

information designated by the supplier in accordance with paragraph 2 above, including, without

limitation: (a) notifying the supplier promptly of (i) any inquiry or request by anyone for the

substance of or access to such confidential business information, other than those authorized

pursuant to this order, under the Freedom of Information Act, as amended (5 U.S.C. § 552) and

(ii) any proposal to redesignate or make public any such confidential business information; and

(b) providing the supplier at least seven days after receipt of such inquiry or request within which

to take action before the Commission, its Freedom of Information Act Officer, or the

Administrative Law Judge, or otherwise to preserve the confidentiality of and to protect its rights

in, and to, such confidential business information.

        10.     If while an investigation is before the Administrative Law Judge, a party to this

order who is to be a recipient of any business information designated as confidential and

submitted in accordance with paragraph 2 disagrees with respect to such a designation, in full or

in part, it shall notify the supplier in writing, and they will thereupon confer as to the status of the

subject information proffered within the context of this order. If prior to, or at the time of such a




                                                   6
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 112 of 183




conference, the supplier withdraws its designation of such information as being subject to this

order, but nonetheless submits such information for purposes of the investigation, such supplier

shall express the withdrawal, in writing, and serve such withdrawal upon all parties and the

Administrative Law Judge. If the recipient and supplier are unable to concur upon the status of

the subject information submitted as confidential business information within ten days from the

date of notification of such disagreement, any party to this order may raise the issue of the

designation of such a status to the Administrative Law Judge who will rule upon the matter. The

Administrative Law Judge may sua sponte question the designation of the confidential status of

any information and, after opportunity for hearing, may remove the confidentiality designation.

       11.     No less than 10 days (or any other period of time designated by the

Administrative Law Judge) prior to the initial disclosure to a proposed expert of any confidential

information submitted in accordance with paragraph 2, the party proposing to use such expert

shall submit in writing the name of such proposed expert and his or her educational and detailed

employment history to the supplier. If the supplier objects to the disclosure of such confidential

business information to such proposed expert as inconsistent with the language or intent of this

order or on other grounds, it shall notify the recipient in writing of its objection and the grounds

therefore prior to the initial disclosure. If the dispute is not resolved on an informal basis within

ten days of receipt of such notice of objections, the supplier shall submit immediately each

objection to the Administrative Law Judge for a ruling by filing a motion for a protective order

pursuant to Commission Rule 210.34. If the investigation is before the Commission the matter

shall be submitted to the Commission for resolution. The submission of such confidential

business information to such proposed expert shall be withheld pending the ruling of the

Commission or the Administrative Law Judge. The terms of this paragraph shall be inapplicable




                                                  7
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 113 of 183




to experts within the Commission or to experts from other governmental agencies who are

consulted with or used by the Commission.

       12.     If confidential business information submitted in accordance with paragraph 2 is

disclosed to any person other than in the manner authorized by this protective order, the party

responsible for the disclosure must immediately bring all pertinent facts relating to such

disclosure to the attention of the supplier and the Administrative Law Judge and, without

prejudice to other rights and remedies of the supplier, make every effort to prevent further

disclosure by it or by the person who was the recipient of such information.

       13.     Nothing in this order shall abridge the right of any person to seek judicial review

or to pursue other appropriate judicial action with respect to any ruling made by the Commission,

its Freedom of Information Act Officer, or the Administrative Law Judge concerning the issue of

the status of confidential business information.

       14.     Upon final termination of this investigation, each recipient of confidential

business information that is subject to this order shall assemble and return to the supplier all

items containing such information submitted in accordance with paragraph 2 above, including all

copies of such matter which may have been made. Alternatively, the parties subject to this order

may, with the written consent of the supplier, destroy all items containing confidential business

information and certify to the supplier (or his counsel) that such destruction has taken place.

This paragraph shall not apply to the Commission, including its investigative attorney, and the

Administrative Law Judge, which shall retain such material pursuant to statutory requirements

and for other recordkeeping purposes, but may destroy such material (including electronic media

containing such information) in its possession which it regards as surplusage.




                                                   8
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 114 of 183




       Notwithstanding the above paragraph, confidential business information may be

transmitted to a district court pursuant to Commission Rule 210.5(c).

       15.     If any confidential business information which is supplied in accordance with

paragraph 2 above is supplied by a nonparty to this investigation, such a nonparty shall be

considered a “supplier” as that term is used in the context of this order.

       16.     Each nonparty supplier shall be provided a copy of this order by the party seeking

information from said supplier.

       17.     The Secretary shall serve a copy of this order upon all represented parties by

electronic service, and Complainants shall complete service on unrepresented parties, pursuant to

Ground Rule 1.5.


SO ORDERED.


                                                      _______________________________
                                                      Dee Lord
                                                      Administrative Law Judge




                                                  9
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 115 of 183




                                             Attachment A

  NONDISCLOSURE AGREEMENT FOR REPORTER/STENOGRAPHER/TRANSLATOR

        I,                       , do solemnly swear or affirm that I will not divulge any

information communicated to me in any confidential portion of the investigation or hearing in

the matter of Certain Electronic Devices, Including Computers, Tablet Computers, and

Components and Modules Thereof, Investigation No. 337-TA-1208, except as permitted in the

protective order issued in this case. I will not directly or indirectly use, or allow the use of such

information for any purpose other than that directly associated with my official duties in this

case.

        Further, I will not by direct action, discussion, recommendation, or suggestion to any

person reveal the nature or content of any information communicated during any confidential

portion of the investigation or hearing in this case.

        I also affirm that I do not hold any position or official relationship with any of the

participants in said investigation.

        I am aware that the unauthorized use or conveyance of information as specified above is a

violation of the Federal Criminal Code and punishable by a fine of up to $10,000, imprisonment

of up to ten (10) years, or both.



Signed

Dated

Firm or affiliation
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 116 of 183

CERTAIN ELECTRONIC DEVICES, INCLUDING                                  Inv. No. 337-TA-1208
COMPUTERS, TABLET COMPUTERS, AND
COMPONENTS AND MODULES THEREOF

                           PUBLIC CERTIFICATE OF SERVICE

        I, Lisa R. Barton, hereby certify that the attached ORDER has been served by EDIS
upon the Commission Investigative Attorney, Todd P. Taylor, Esq. and the following
parties as indicated, on August 6, 2020.




                                                  Lisa R. Barton, Secretary
                      s                           U.S. International Trade Commission
                                                  500 E Street, SW, Room 112
                                                  Washington, DC 20436

On Behalf of Complainants Nokia Technologies Oy and Nokia
Corporation:

Adam D. Swain, Esq.                                             ☐ Via Hand Delivery
ALSTON & BIRD LLP                                               ☐ Via Express Delivery
One Atlantic Center                                             ☐ Via First Class Mail
1201 West Peachtree Street
                                                                ☒ Other: Email Notification
Atlanta, GA 30309
                                                                of Availability for Download
Email: adam.swain@alston.com

Respondents:

Lenovo (United States), Inc.                                    ☐ Via Hand Delivery
8001 Development Drive                                          ☐ Via Express Delivery
Morrisville, NC 27560                                           ☐ Via First Class Mail
                                                                ☒ Other: Service to Be
                                                                Completed by Complainants

Lenovo Group Limited                                            ☐ Via Hand Delivery
Lincoln House, 23rd Floor, Taikoo Place                         ☐ Via Express Delivery
979 King’s Road                                                 ☐ Via First Class Mail
Quarry Bay, Hong Kong
                                                                ☒ Other: Service to Be
                                                                Completed by Complainants

Lenovo (Beijing) Limited                                        ☐ Via Hand Delivery
6 Chuangye Road                                                 ☐ Via Express Delivery
Shangdi Haidian District                                        ☐ Via First Class Mail
100085 Beijing
                                                                ☒ Other: Service to Be
China
                                                                Completed by Complainants
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 117 of 183

CERTAIN ELECTRONIC DEVICES, INCLUDING                         Inv. No. 337-TA-3466
COMPUTERS, TABLET COMPUTERS, AND
COMPONENTS AND MODULES THEREOF
Certificate of Service – Page 2
Lenovo (Shanghai) Electronics Technology Co. Ltd.       ☐ Via Hand Delivery
No. 696 Songtao Road                                    ☐ Via Express Delivery
200000 Shanghai                                         ☐ Via First Class Mail
China
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo PC HK Limited                                    ☐ Via Hand Delivery
Lincoln House, 23rd Floor, Taikoo Place                 ☐ Via Express Delivery
979 King’s Road, Quarry Bay                             ☐ Via First Class Mail
Hong Kong
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo Information Products Shenzhen Co. Ltd.           ☐ Via Hand Delivery
No. 30 Tao Hua Road, Free Trade Zone, FuTian District   ☐ Via Express Delivery
Shenzhen City, Guangdong Province                       ☐ Via First Class Mail
518038 Zhenzhen
                                                        ☒ Other: Service to Be
China
                                                        Completed by Complainants

Lenovo Mobile Communication                             ☐ Via Hand Delivery
No. 19, Gaoxin 4th Road                                 ☐ Via Express Delivery
East Lake New Technology Development                    ☐ Via First Class Mail
Zone, Hubei, 430079 Wuhan
                                                        ☒ Other: Service to Be
China
                                                        Completed by Complainants

Lenovo Corporation                                      ☐ Via Hand Delivery
No. 2088 Pangjin Road, Wujiang City, Jiangsu            ☐ Via Express Delivery
215217 Wujiang                                          ☐ Via First Class Mail
China
                                                        ☒ Other: Service to Be
                                                        Completed by Complainants

Lenovo Centro Tecnologico S. de RL CV                   ☐ Via Hand Delivery
Blvd. Escobedo No. 316                                  ☐ Via Express Delivery
Parque Industrial Technology                            ☐ Via First Class Mail
66600 Apodaca, Nuevo Leon
                                                        ☒ Other: Service to Be
Mexico
                                                        Completed by Complainants
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 118 of 183




                                            Exhibit B

                                          DEFINITIONS


       1.      The definitions set forth herein have the broadest possible meaning under

Commission Rule 210.27, 19 C.F.R. § 210.27.

       2.      “Complaint” means the complaint filed in the United States International Trade

Commission (“ITC”) on July 2, 2020 by Nokia Technologies Oy and Nokia Corp. (“Nokia”).

       3.      “ITC” or “Commission” means the United States International Trade

Commission.

       4.      “Investigation” means ITC Investigation No. 337-TA-1208, as instituted by the

Commission on August 4, 2020 and captioned “Certain Electronic Devices, Including

Computers, Tablet Computers, and Components and Modules Thereof.”

       5.      “The ’706 Patent” means United States Patent No. 8,583,706.

       6.      “Related Application” means any and all applications related to the ’706 Patent by

claiming the benefit of the filing date of any patent application whose benefit is claimed by the

’706 Patent, including all provisional, non-provisional, continuation, continuation-in-part,

divisional, interferences, reexamination, reissue, and foreign counterpart applications.

       7.       “Related Application” means any and all applications related to the ‘706 Patent

by claiming the benefit of the filing date of any patent application whose benefit is claimed by

the ‘706 Patent, including all provisional, non-provisional, continuation, continuation-in-part,

divisional, interferences, reexamination, reissue, and foreign counterpart applications.

       8.      “Related Patent” means any and all patents based upon or issuing from any

Related Application, including any patents that may have been opposed, reexamined, reissued,

reviewed, or subjected to any validity or nullity proceeding.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 119 of 183




       9.      “Related Cases” means any and all cases where any Asserted Patent was alleged

to be infringed, including but not limited to Nokia Technologies Oy, v. Lenovo (Shanghai)

Electronics Technology Co., Ltd., Lenovo Group, Ltd., Lenovo Beijing, Ltd., Lenovo PC HK

Limited, and Lenovo (United States), Inc., No. 19-cv-0427 (E.D.N.C.).

       10.     “You,” “Your,” and “Yourself” means Markku Rytivaara (i) any other person or

entity acting on Mr. Rytivaara’s behalf or on whose behalf Mr. Rytivaara acted; (ii) any person or

entity that owes a duty, contractual or otherwise, to communicate with Mr. Rytivaara regarding

any facts, or provide any documents, relating to the ‘706 Patent, and the history thereof; and (iii)

any other person or entity otherwise subject to Mr. Rytivaara’s control.

       11.     “Respondents” means the Respondents named by Nokia in ITC Investigation No.

337-TA-1208: Lenovo Group Limited; Lenovo (United States), Inc.; Lenovo (Beijing Limited); Lenovo

PC HK Limited; Lenovo (Shanghai) Electronics Technology Co. Ltd.; Lenovo Information Products

Shenzhen Co. Ltd.; Lenovo Mobile Communication; Lenovo Corporation; Lenovo Centro Tecnologico S.

de RL CV.

       12.      “Nokia” means Nokia Technologies Oy and Nokia Corp.

       13.     “Google” or “Intervenor” means Google LLC.

       14.     “PTO” means the United States Patent and Trademark Office.

       15.     “Domestic Industry” means domestic industry as that term is used in, for example,

19 U.S.C. § 1337(a)(3)(A), 19 C.F.R. § 210.12(a)(6)(i), and as alleged in Section XI of the

Complaint.

       16.     “Prior Art” refers to anything that satisfies the definition of 35 U.S.C. § 102

and/or that may be applied under 35 U.S.C. §§ 102 and/or 103, or that anyone at any time has

alleged may be applied under 35 U.S.C. §§ 102 and/or 103, and includes any patent, printed

publication, knowledge, use, sale, offer for sale, prior invention, or other act or event defined in
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 120 of 183




35 U.S.C. § 102 (both pre- and post-America Invents Act (“AIA”)), taken singly or in

combination.

       17.      “Named Inventor” means any individual who contributed to or was involved in

the inventions disclosed in the ‘706 Patent, including without limitation, Mika P. Mustonen and

Markku Rytivaara.

       18.     “Infringe” and “Infringement” refer to any and all types of infringement set forth

in 35 U.S.C. § 271 or unlawful acts prescribed by 19 U.S.C. § 1337(a)(1)(B), including direct

infringement, contributory infringement, active inducement of infringement, literal infringement,

and/or infringement under the doctrine of equivalents.

       19.     “Document” has the meaning prescribed in Commission Rule 210.30, 19 C.F.R. §

210.30, and Federal Rule of Civil Procedure 34. The term “Document” includes documents in

any form, including Documents stored electronically. Any comment or notation appearing in

any Document, and not part of the original text, is to be considered a separate “Document.”

       20.     “Thing” has the meaning prescribed in Commission Rule 210.30, 19 C.F.R. §

210.30, and Federal Rule of Civil Procedure 34. “Thing” specifically includes without limitation

any disk, tape, or other electronic media storage device, any product, and any model, prototype,

or experimental device, or part or assembly thereof.

       21.     “Communication” means every manner or method of the disclosure, transfer, or

exchange of information, whether orally, electronically, or by hard copy, and whether face-to-

face or by telephone, mail, facsimile, email, Internet message, Internet chat, or Internet post, or

otherwise.

       22.     “Date” means the exact day, month, and year if ascertainable, or if not, then the

subpoenaed party’s best approximation thereof.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 121 of 183




        23.       “Person” refers to both a natural person and entity, such as an organization, firm,

corporation, or other legal entity. The acts “of” a Person are defined to include the acts of

directors, officers, members, employees, agents, or attorneys acting on the Person’s behalf.

        24.       “Relate to” or “Relating to,” when used in reference to a particular subject, shall

be construed in the most inclusive sense, and shall be considered a request that You identify and

produce Documents that refer to, discuss, summarize, reflect, constitute, contain, embody,

pertain to, mention, show, comment on, evidence, or in any other manner concern the referenced

subject matter.

        25.       To “Identify” or provide the “Identity” or “Identification” of a Person who is a

natural person means to state for that person: the person’s full name, present or last known

address, present or last known telephone number, present or last known employer and that

employer’s address, and present or last known job title. To “Identify” or provide the “Identity”

or “Identification” of a Person that is an entity means to state for that entity: the entity’s full

name, present or last known address, present or last known telephone number, all known names

under which the entity has operated in the past, and all known addresses at which the entity has

conducted business in the past.

        26.       To “Identify” or provide the “Identity” or “Identification” of any Document or

Thing means:

              a. To provide a brief description of such Document or Thing sufficient to support a

                  Request for Production;

              b. To specify the place where the Document or Thing may be Inspected; and
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 122 of 183




                c. If a copy of the Document or Thing has been previously supplied, to so state and

                   specifically identify the previously supplied copy by reference to production

                   number(s) or other identifying information, such as a litigation control number.

          27.      To “Identify” an event means to provide a description of the event, the date of the

event, the location of the event, and the Persons participating in the event.

          28.      As used herein, the singular includes the plural and the present tense includes the

past tense.

          29.      “And/or,” “and,” and “or” shall be construed in the conjunctive or disjunctive,

whichever makes the Request more inclusive.

          30.      “Any” includes “all;” and “all” includes “any.”

          31.      Definitions and terminology used herein are used for convenience, and do not

intend or imply any particular technical meaning or meaning for any term or phrase of any

patent.

          32.      “Analysis” means an opinion, evaluation, study, review, and/or determination

whether or not a conclusion was reached.
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 123 of 183



                                          INSTRUCTIONS

          The following instructions are applicable to terms in each discovery request unless

otherwise explicitly stated:

          1.     In producing the documents and things requested, You shall furnish all

documents and things known or available to You within Your possession, custody, or control,

wherever located, regardless of whether such documents or things are possessed directly by You

or by any of Your agents, officers, employees, attorneys, representatives or those acting on Your

behalf.

          2.     If any documents responsive to these requests are withheld from production

under a claim of privilege or other immunity from discovery You shall preserve such

withheld documents and provide a privilege log identifying each document separately,

specifying for each document at least: (1) the date; (2) sender(s); (3) recipient(s); and ( 4)

general subject matter of the document. If the sender or the recipient is an attorney or a

foreign patent agent, he or she should be so identified. The type of privilege claimed must

also be stated, together with a certification that all elements of the claimed privilege have

been met and have not been waived with respect to each document.

          3.     If, after exercising due diligence, You are unable to determine the existence of

any documents or things falling within a discovery request requesting identification of

documents or things, You shall so state in Your written response.

          4.     Where an identified document or any portion of a document is in a language other

than English, state whether an English translation of such document or a portion of such

document exists and, if so, identify and provide both documents. “Electronically stored

information" or “ESI” must be produced in the following format, barring mutual agreement by

the parties:
         Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 124 of 183




         a.    Single-page group IV TIFFs in at least 600 dpi for black and white images, or

.JPG for images produced in color, images shall be produced using a unique file name that will

be the production number of that page (e.g., ABC000001.TIFF). The production number shall

appear on the face of the image;

         b.    Searchable text files at the document level (one text file for each document, rather

than one text file for each page of a document) for each document bearing the name of the

beginning production number for each document (text of native files to be extracted directly

from native files where possible; OCR for paper documents), productions that contain foreign

language documents shall be Unicode compliant, document level text files with a .txt extension

will be provided where available. The text file name will correspond to the beginning production

number of the image or native file. A field will be included in the DAT with the path to the

corresponding text file;

         c.    Database load files and cross reference files, e.g., Concordance default delimited

file (metadata) and an Opticon-delimited file (image reference files), and including the following

fields (to the extent the metadata is available): Beg Bates No.; End Bates No.; Bates Range;

Bates ParentID; Attach Begin; Attach End; Page Count; From/Author; To/Recipient(s); CC; Bcc;

Email Date Sent; Email Time Sent; Email Date Received; Email Time Received; Email Subject;

Custodian; File Name; Document Created Date; Document Last Modified Date; Document Last

Accessed Date; File Type; Location/Source; Text Link (path to text), Native Link (path to native

file);

         d.    MS Excel, MS PowerPoint, MS Access, and comparable spreadsheet,

presentation, and database files, and audio and video files, shall be produced in native format to

the extent they do not include privileged redactions. Respondents may make reasonable requests
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 125 of 183




to receive additional documents in their native format. For documents that are produced as native

files, include in the set of image (PDF or TIFF) documents a slip-sheet where the native file

would otherwise have been produced indicating the production number of the native file or other

document and the confidentiality designation. In addition, native files shall be produced using a

name that bears the production number, for example: ABC000002.xls. Indicate any

confidentiality designation in the produced filename where possible; and

       e.       for responsive information existing within a database or other compilation of data,

include a field mapping explaining the type and format of data that exists in each location within

the database.

       5.       Documents that exist only in paper or hard-copy format should be scanned and

processed according to the instructions above regarding ESI.

       6.       No discovery request or part thereof shall be construed as a limitation on any

other discovery request or part of a request.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 126 of 183




                               REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1.

       All Documents relating to the identification, selection, or determination of the proper

Named Inventors for the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 2.

       All Documents relating to communications between You and any other Named Inventor

relating to the claimed subject matter of the ‘706 Patent, any alleged infringement of the ‘706

Patent, this Investigation, or the Related Cases.

REQUEST FOR PRODUCTION NO. 3.

       All Documents relating to communications between You and any third party relating to

the claimed subject matter of the ‘706 Patent, any alleged infringement of the ‘706 Patent, this

Investigation, or the Related Cases.

REQUEST FOR PRODUCTION NO. 4.

       All Documents relating to the conception, diligence, reduction-to-practice, design,

development, and/or commercialization of the ‘706 Patent, including invention disclosure

statements, lab notebooks, source code, schematics, flow charts, artwork, and other Documents

making any reference to, or referring in any way to, the conception, design, development

activities, reduction-to-practice, or commercialization of the subject matter of each claim of the

‘706 Patent, including all Documents that were created on or before the date of application for

the ‘706 Patent, or the claimed priority dates, whichever is earlier, evidencing the conception,

reduction-to-practice, design, and development of any claimed invention.




                                                    1
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 127 of 183




REQUEST FOR PRODUCTION NO. 5.

        All Documents relating to any problem allegedly solved by any invention disclosed or

claimed in the Asserted Patents.

REQUEST FOR PRODUCTION NO. 6.

        All Documents referring or relating to any experimentation or testing of the claimed

subject matter of the ‘706 Patent before the issuance of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 7.

        All Documents referring or relating to the contributions of each person involved in the

activities that resulted in the issuance of the ‘706 Patent, including, but not limited to, all files of

each such person that relate in any way to the claimed subject matter of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 8.

        All Documents referring or relating to drawings or written descriptions of the claimed

subject matter of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 9.

        All Documents referring or relating to any commercial success of the claimed subject

matter of the ‘706 Patent, including any efforts to sell or license such technology and any

connection between the purported commercial success of such technology and any alleged

invention.

REQUEST FOR PRODUCTION NO. 10.

        All Documents referring or relating to disclosures to any person of any aspect of the

development of the claimed subject matter of the ‘706 Patent, including the first disclosure,

whether oral or written, of any invention disclosed or claimed in the ‘706 Patent.




                                                   2
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 128 of 183




REQUEST FOR PRODUCTION NO. 11.

          All Documents referring or relating to all known prior art that pertains to the claimed

subject matter of the ‘706 Patent, whether or not cited to the U.S. Patent and Trademark Office,

including all prior art known to You, the Named Inventors of the ‘706 Patent, or the prosecuting

attorneys of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 12.

          All Documents referring or relating to, or reflecting, when You became aware of each

and every reference cited or disclosed to the PTO during prosecution of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 13.

          All Documents and Communications referring or relating to any decision to disclose or

not to disclose a reference to the PTO during prosecution of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 14.

          All Documents relating to the level of skill in the art relevant to any claim of the ‘706

Patent.

REQUEST FOR PRODUCTION NO. 15.

          All Documents relating to the meaning or construction of any claim, claim limitation,

claim term, or phrase used in any claim of the ‘706 Patent, including but not limited to all

Documents that You believe may support the proper meaning or construction of any claim, claim

limitation, claim term, or phrase used in any claim of the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 16.

          All Communications with Nokia regarding this Investigation, any Related Cases, Google,

or any Respondent.




                                                    3
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 129 of 183




REQUEST FOR PRODUCTION NO. 17.

          All Documents relating to all agreements, whether or not in writing, between You and

Nokia.

REQUEST FOR PRODUCTION NO. 18.

          All Documents relating to any ownership interest or investment You have in Nokia.

REQUEST FOR PRODUCTION NO. 19.

          All Documents relating to any financial or pecuniary interest You have in the ‘706 Patent

or the outcome of this Investigation or the Related Cases.

REQUEST FOR PRODUCTION NO. 20.

          All Documents and Communications relating to the creation and inception of Nokia, your

past and current relationship or involvement with Nokia, and any financial interests or

compensation received by you or due to you from Nokia.

REQUEST FOR PRODUCTION NO. 21.

          All Documents regarding any seminars, industry meetings, research groups,

collaborations, or meetings with any third party regarding intelligent assistance technology or

any other subject matter related to the ‘706 Patent.

REQUEST FOR PRODUCTION NO. 22.

          All published or unpublished articles, papers, manuscripts, technical reports, conference

papers or other publications, including patents, that were authored, co-authored, written or co-

written by any Named Inventor concerning any subject matter described or claimed in the ‘706

Patent.




                                                   4
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 130 of 183




REQUEST FOR PRODUCTION NO. 23.

          Documents sufficient to show Your compensation for any assistance rendered that relates

to the ‘706 Patent, this Investigation or the Related Cases.

REQUEST FOR PRODUCTION NO. 24.

          All Documents relating to the preparation, filing, decisions to prepare, decisions to file,

or prosecution of any applications which led to or issued as the ‘706 Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 25.

          All Documents relating to any license, covenant not to sue, assignment, conveyance, or

any other transfer of rights offered, solicited, or executed relating to the ‘706 Patent or Related

Patent.

REQUEST FOR PRODUCTION NO. 26.

          All Documents relating to any consideration paid or received in connection with any

license, covenant not to sue, assignment, conveyance, or any other transfer of rights in the ‘706

Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 27.

          All Documents relating to any valuation of the ‘706 Patent or any Related Patent, or any

product that embodies any alleged invention described in the ‘706 Patent or Related Patent.

REQUEST FOR PRODUCTION NO. 28.

          Your current curriculum vitae or resume.

                                           DEPOSITION TOPICS

TOPIC NO. 1. Information relating to the identification, selection, or determination

of the proper Named Inventors for the ‘706 Patent.

TOPIC NO. 2. Information relating to communications between You and any other



                                                    5
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 131 of 183




Named Inventor relating to the claimed subject matter of the ‘706 Patent, any alleged

infringement of the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 3. Information relating to communications between You and any third

party relating to the claimed subject matter of the ‘706 Patent, any alleged infringement

of the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 4. Information relating to the conception, diligence, design, development

activities, reduction-to-practice, or commercialization of the subject matter of each claim

of the ‘706 Patent.

TOPIC NO. 5. Information relating to any problem allegedly solved by any invention

disclosed or claimed in the ‘706 Patent.

TOPIC NO. 6. Information relating to any experimentation or testing of the claimed

subject matter of the ‘706 Patent before the issuance of the ‘706 Patent.

TOPIC NO. 7. Information relating to the contributions of each person involved in

the activities that resulted in the issuance of the ‘706 Patent.

TOPIC NO. 8. Information relating to any commercial success of the claimed subject

matter of the ‘706 Patent, including any efforts to sell or license such technology and any

connection between the purported commercial success of such technology and any alleged

invention.

TOPIC NO. 9. Information relating to disclosures to any person of any aspect of the

development of the claimed subject matter of the ‘706 Patent, including the first disclosure,

whether oral or written, of any invention disclosed or claimed in the ‘706 Patent.

TOPIC NO. 10. Information relating to all known prior art that pertains to the claimed



                                                 6
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 132 of 183




subject matter of the ‘706 Patent, whether or not cited to the U.S. Patent and Trademark

Office, including all prior art known to You, the Named Inventors of the ‘706 Patent, or

the prosecuting attorneys of the ‘706 Patent.

TOPIC NO. 11. Information regarding when You became aware of each and every

reference cited or disclosed to the PTO during prosecution of the ‘706 Patent.

TOPIC NO. 12. Information relating to any decision to disclose or not to disclose a

reference to the PTO during prosecution of the ‘706 Patent.

TOPIC NO. 13. Information relating to the level of skill in the art relevant to any claim of

the ‘706 Patent.

TOPIC NO. 14. Information relating to the meaning or construction of any claim, claim

limitation, claim term, or phrase used in any claim of the ‘706 Patent, including but not

limited to all information that You believe may support the proper meaning or construction

of any claim, claim limitation, claim term, or phrase used in any claim of the ‘706 Patent.

TOPIC NO. 15. Information relating to all Communications with Nokia regarding this

Investigation, any Related Cases, Google, or any Respondent.

TOPIC NO. 16. Information relating to all agreements, whether or not in writing, between

You and Nokia.

TOPIC NO. 17. Information relating to any ownership interest or investment You

have in Nokia.

TOPIC NO. 18. Information relating to any financial or pecuniary interest You have

in the ‘706 Patent or the outcome of this Investigation or the Related Cases.

TOPIC NO. 19. Information relating to the creation and inception of Nokia, your past



                                                7
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 133 of 183




and current relationship or involvement with Nokia, and any financial interests or

compensation received by you or due to you from Nokia.

TOPIC NO. 20. Information regarding any seminars, industry meetings, research

groups, collaborations, or meetings with any third party regarding intelligent assistance

technology or any other subject matter related to the ‘706 Patent.

TOPIC NO. 21. Information relating to articles, papers, manuscripts, technical reports,

conference papers or other publications, including patents, that were authored, co-authored,

written or co-written by any Named Inventor concerning any subject matter described or

claimed in the ‘706 Patent.

TOPIC NO. 22. Information relating to Your compensation for any assistance rendered

that relates to the ‘706 Patent, this Investigation, or the Related Cases.

TOPIC NO. 23. Information relating to the preparation, filing, decisions to prepare,

decisions to file, or prosecution of any applications which led to or issued as the ‘706 Patent

or Related Patent.

TOPIC NO. 24. Information relating to any license, covenant not to sue, assignment,

conveyance, or any other transfer of rights offered, solicited, or executed relating to the

‘706 Patent or Related Patent.

TOPIC NO. 25. Information relating to any consideration paid or received in connection

with any license, covenant not to sue, assignment, conveyance, or any other transfer of

rights in the ‘706 Patent or Related Patent.

TOPIC NO. 26. Information relating to any valuation of the ‘706 Patent or any Related

Patent, or any product that embodies any alleged invention described in the ‘706 Patent or



                                                8
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 134 of 183




Related Patent.

TOPIC NO. 27. Information about Your current curriculum vitae or resume.




                                          9
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 135 of 183




              ATTACHMENT D
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 136 of 183
      Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 137 of 183




              YHDYSVALTOJEN KANSAINVÄLINEN KAUPPAKOMISSIO
                            WASHINGTON, DC

                                   Arvoisan hallinto-oikeuden
                                  tuomarin, Dee Lordin, edessä

Koskien                                                Tutkinnan numero 337-TA-1208

TIETTYJÄ ELEKTRONISIA LAITTEITA,
SISÄLTÄEN TIETOKONEITA, TABLET-
LAITTEITA SEKÄ NIIDEN OSIA JA
MODUULEJA.


          PYYNTÖ SAADA KANSAINVÄLISTÄ OIKEUSAPUA TODISTEIDEN
               VASTAANOTTAMISTA ULKOMAILLA SIVIILI- TAI
            KAUPPAOIKEUDELLISISSA ASIOISSA KOSKEVAN HAAGIN
               YLEISSOPIMUKSEN MUKAISESTI (28 U.S.C. § 1782)


Vastaanottaja: Oikeusminiteriö
       Kansainvälisen oikeusavun yksikkö (This was ”Unit for International Judicial
       Cooperation” in the English version, but such a unit could not be found.)
        PL 25
        FIN-00023 Valtioneuvosto
        Suomi
        Puhelinnumero: +358 (9) 1606 7628
        Sähköposti: central.authority@om.fi

LÄHETTÄJÄ:Honorable ___________________
      United States District Court for the District of Columbia
      333 Constitution Avenue N.W.
      Washington, D.C. 20001
      Puhelinnumero: +1 (202) 354-3000

          United States District Court for the District of Columbia (Yhdysvaltain Columbian

 piirikunnan piirioikeus) tervehtii kunnioittavasti Suomen keskusviranomaista, tai muuta

 virastoa soveltuvin osin, ja pyytää kansainvälistä oikeusapua edellä mainitussa tutkimuksessa

 (”tutkimus”) käytettävien todisteiden hankkimiseen. Meille on osoitettu, että oikeutta ei voida

 täysin toteuttaa osapuolten kesken ilman todisteiden vastaanottamista Markku Rytivaaralta,

 joka asuu Suomessa ja lainkäyttöalueellanne. Todisteiden vastaanottamista ulkomailla siviili-
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 138 of 183




ja kauppaoikeudellisissa asioissa koskevan Haagin yleissopimuksen 3 artiklan (28 U.S.C. §

1782) (”Haagin yleissopimus”) mukaisesti allekirjoittaneella hakijalla on kunnia lähettää

seuraava pyyntö:

1. Lähettäjä:                           Honorable
                                        United States District Court for the District of Columbia
                                        (Yhdysvaltain Columbian piirikunnan piirioikeus)
                                        333 Constitution Avenue N.W.
                                        Washington, D.C. 20001
2.   Pyynnön vastaanottavan valtion     Oikeusminiteriö
     keskusviranomainen:                Kansainvälisen oikeusavun yksikkö (This was ”Unit for
                                        International Judicial Cooperation” in the English
                                        version, but such a unit could not be found.)
                                        PL 25
                                        FIN-00023 Valtioneuvosto
                                        Suomi
                                        Puhelin: +358 (9) 1606 7628
                                        Sähköposti: central.authority@om.fi
3.   Henkilö, jolle täytetty pyyntö     Eric Lancaster
     palautetaan:                       WHITE & CASE, LLP
                                        3000 El Camino Real
                                        2 Palo Alto Square, Suite 900
                                        Palo Alto, CA 94306
                                        Puhelin: 650.213.0300
                                        Sähköposti: WCGoogleITC1208@whitecase.com
4.   Päivämäärä, johon mennessä         Vastausta pyydetään 28. joulukuuta 2020 mennessä tai
     pyynnön esittävän viranomaisen     niin pian kuin mahdollista ennen kyseistä päivämäärää,
     tulee saada vastaus                jotta voidaan varmistaa, että todisteet saadaan ennen 28.
     pyyntökirjelmään:                  tammikuuta 2021 päättyvää selvitysaikaa ja että ne ovat
                                        käytettävissä oikeudenkäynnissä 3. toukokuuta 2021.
                                        Tämän pyynnön asianmukainen käsittely antaa
                                        osapuolille ja todistajalle mahdollisuuden sopia kaikkia
                                        osapuolia tyydyttävän päivämäärän ja välttää häiriöt
                                        todistajan liiketoiminnassa tai henkilökohtaisissa
                                        suunnitelmissa.
5.   Haagin yleissopimuksen 3 artiklan mukaisesti allekirjoittaneella hakijalla on kunnia esittää
     seuraava pyyntö:
        a. Pyynnön esittävä              United States District Court for the District of Columbia
           oikeusviranomainen:           (Yhdysvaltain Columbian piirikunnan piirioikeus)
                                         333 Constitution Avenue N.W.
        b. Seuraavan                     Suomi
           toimivaltaiselle
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 139 of 183




      c. Asian otsikko ja             Asiassa tietyt sähköiset laitteet, mukaan lukien
         tunnusnumero                 tietokoneet, tablettitietokoneet sekä niiden komponentit ja
                                      moduulit (In the Matter of Certain Electronic Devices,
                                      Including Computers, Tablet Computers, and
                                                       d
6. Osapuolten sekä heidän edustajiensa nimet ja osoitteet:   d l    h     f)    ki

      a. Kantajat:                     Nokia Technologies Oy
      (Asianomistajat)                 Nokia Corporation
                                       Karakaari 7A
                                       FIN-02610
                                       Espoo
                                       Puhelin: 358 (0) 7180-08000

                                       Edustajat:
                                       Adam D. Swain
                                       ALSTON & BIRD
                                       The Atlantic Building
                                       950 F Street, NW
                                       Washington, DC 20004-1404
                                       Lenovo.A&B@alston.com

                                       Theodore Stevenson III
                                       Warren Lipschitz
                                       Richard A. Kamprath
                                       McKOOL SMITH, P.C.
                                       300 Crescent Court, Suite 1500
                                       Dallas, TX 75201
                                       Nokia_Lenovo_ITC@McKoolSmith.com

  b. Syytetyt:                         Lenovo Group Limited; Lenovo (United States) Inc.;
     (Vastaajat)                       Lenovo (Beijing) Limited.; Lenovo PC HK Limited;
                                       Lenovo (Shanghai) Electronics Technology Co. Ltd.;
                                       Lenovo Information Products (Shenzhen) Co. Ltd.;
                                       Lenovo Mobile Communication Import and Export
                                       (Wuhan) Co. Ltd.; Lenovo Centro Tecnologico S. de
                                       RL CV

                                       Edustajat:
                                       William F. Lee
                                       Joseph J. Mueller
                                       Richard W. O’Neill
                                       Sarah R. Frazier
                                       WILMER CUTLER PICKERING HALE AND DORR LLP
                                       60 State Street
                                       Boston, MA 02109
                                       Puhelin: (617) 526-6000
                                       WHLenovo-Nokia1208servicelist@WilmerHale.com
  Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 140 of 183




                            Michael D. Esch
                            Todd Zubler
                            WILMER CUTLER PICKERING HALE AND DORR LLP
                            1875 Pennsylvania Avenue, NW
                            Washington, DC 20006
                            Puhelin: (202) 663-6000
                            WHLenovo-Nokia1208servicelist@WilmerHale.com
c. Väliintulija             Google LLC.
                            1600 Amphitheatre Parkway
                            Mountain View, CA 94043
                            Yhdysvallat

                            Edustajat:
                            Shamita D. Etienne-Cummings
                            David Markoff
                            701 13th Street NW
                            Washington, DC 20005-3807
                            Puhelin: 202.626.3600
                            Faksi: 202.639.9355
                            WCGoogleITC1208@whitecase.com

                            Eric Lancaster
                            Don Zhe Nan Wang
                            Emily Yang
                            3000 El Camino Real
                            2 Palo Alto Square, Suite 900
                            Palo Alto, CA 94306
                            Puhelin: 650.213.0300
                            Faksi: 650.213.8158
d. Muut osapuolet           Edustaja:
   Kansainvälisen kaupan    Todd P. Taylor, Esq.
   komission asiamies:      Office of Unfair Import Investigations
   (Tutkimuksen osapuoli)   500 E Street, S.W., Suite 401
                            Washington D.C. 20436
                            Sähköposti: todd.taylor@usitc.gov
                            Sähköposti: jeffrey.hsu@usitc.gov
                            Puhelin: (202) 205-2221
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 141 of 183




7. Prosessin luonne ja tarkoitus,   a. Prosessin luonne
   kanteen tiivistelmä sekä
   puolustuksen ja vastakanteen     Asia Asiassa tietyt sähköiset laitteet, mukaan lukien
   tiivistelmä:                     tietokoneet, tablettitietokoneet sekä niiden komponentit ja
                                    moduulit (In the Matter of Certain Electronic Devices,
                                    Including Computers, Tablet Computers, and
                                    Components and Modules Thereof) on tutkimus väitetystä
                                    patenttiloukkauksesta vuoden 1920 Tariff Act -lain 337
                                    pykälän nojalla. 2. heinäkuuta 2020
                                    kantaja/asianomistaja Nokia Technologies Oy ja Nokia
                                    Corporation (yhdessä ”Nokia”) nosti Yhdysvaltain
                                    kansainvälisen kaupan komissiolle kanteen väitetystä
                                    viiden patentin loukkauksesta: Yhdysvaltain patentti Nro
                                    8,144,764 (”’764-patentti”), Yhdysvaltain patentti Nro
                                    7,532,808 (”’808-patentti”), Yhdysvaltain patentti Nro
                                    6,950,469 (”’469-patentti”), Yhdysvaltain patentti Nro
                                    7,724,818 (”’818-patentti”) ja Yhdysvaltain patentti Nro
                                    8,583,706 (”’706-patentti”). Kanteessa määritetään
                                    seuraavat osapuolet vastaajiksi: Lenovo Group Limited;
                                    Lenovo (United States), Inc.; Lenovo (Beijing Limited);
                                    Lenovo PC HK Limited; Lenovo (Shanghai) Electronics
                                    Technology Co. Ltd.; Lenovo Information Products
                                    Shenzhen Co. Ltd.; Lenovo Mobile Communication;
                                    Lenovo Corporation; Lenovo Centro Tecnologico S. de
                                    RL CV (yhdessä ”vastaajat” tai ”Lenovo”).

                                    Komissio aloitti tutkimuksen 4. elokuuta 2020. Henkilö,
                                    jolle tämän asian käsittely on annettu tehtäväksi, on
                                    Honorable Dee Lord. 4. syyskuuta 2020 Google LLC
                                    lisättiin tutkimukseen väliintulijaksi rajoituksetta.
                                    Puheenjohtajana toimiva hallinto-oikeuden tuomari on
                                    antanut suojamääräyksen, joka on liitteenä
                                    esimerkkikappaleena A ja joka kattaa luottamuksellisen
                                    aineiston käytön tässä tutkimuksessa. Puheenjohtajana
                                    toimiva hallinto-oikeuden tuomari on antanut myös
                                    aikataulumääräyksen, jossa edellytetään, että
                                    tosiseikkojen selvittäminen saadaan päätökseen 28.
                                    tammikuuta 2021 mennessä, ja asetetaan käsittelypäiväksi
                                    (oikeudenkäyntipäiväksi) 3.–7. toukokuuta 2021.
                                    Selvitys, mukaan lukien asiakirjatodisteiden
                                    julkistaminen ja valaehtoiset todistukset, on käynnissä.
                                    Koska Yhdysvaltain kansainvälisen kaupan komissio on
                                    hallintoelin, sen tavanomaisena käytäntönä on – jotta
                                    yhdenmukaisuus Haagin yleissopimuksen kanssa voidaan
                                    varmistaa – pyytää Yhdysvaltain Columbian piirikunnan
                                    piirioikeutta tarkastamaan, allekirjoittamaan ja
                                    vahvistamaan pyyntökirjelmän sen puolesta.
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 142 of 183




                                       b. Kanteen tiivistelmä

                                       Nokia väittää, että Lenovo loukkaa Yhdysvaltain patenttia
                                       Nro 8,144,764 (”’764-patentti”), Yhdysvaltain patenttia
                                       Nro 7,532,808 (”’808-patentti”), Yhdysvaltain patenttia
                                       Nro 6,950,469 (”’469-patentti”), Yhdysvaltain patenttia
                                       Nro 7,724,818 (”’818-patentti”) ja Yhdysvaltain patenttia
                                       Nro 8,583,706 (”’706-patentti”). Kanteen mukaan
                                       Lenovon laitteet, joiden väitetään loukkaavan ’706-
                                       patenttia, loukkaavat sitä sisältämällä Google Assistant -
                                       toiminnon. Lisäksi kanteessa määritetään Google
                                       Assistant -toimintoa hyödyntävät Samsung-laitteet
                                       ”kotimaisiksi teollisuustuotteiksi” väittäen, että ne
                                       ”toteuttavat ainakin ’706-patentin vaatimusta 6”. ’706
                                       patentissa nimetään keksijäksi Markku Rytivaara, Suomi.

                                       c. Puolustuksen ja vastakanteen tiivistelmä

                                       Nokian esittämiä patenttiloukkausväitteitä vastaan on
                                       esitetty monia puolustuksia, mukaan lukien patenttien
                                       pätemättömyyttä koskevat puolustukset; patenttien
                                       loukkaamattomuus; Yhdysvaltain hallinnon myynnin
                                       oleminen prosessin soveltamisalan ulkopuolella;
                                       vastaväitteiden rajoittaminen, luopuminen, vilpillisyys
                                       ja/tai muut equity-oikeuden doktriinit; lisenssi; patentin
                                       sammuminen; kotimaisen teollisuuden puute; ja Nokian
                                       vapautusvaatimusten oleminen julkisen edun vastaista.
                                       Tällä pyyntökirjelmällä on tarkoitus hankkia tietoja, jotka
                                       ovat erityisen merkityksellisiä ’706-patentin
                                       pätemättömyyden, loukkaamattomuuden ja
                                       syytteeseenpanon vastaväitteiden rajoittamisen kannalta.
8. Hankittavat todisteet tai muu       Tuomioistuin pyytää, että Markku Rytivaara saapuu
   suoritettava oikeustoimi ja         todistajanlausuntoon (todistuksen antaminen
   etsittyjen todisteiden tarkoitus:   tuomioistuimen ulkopuolella tuomioistuimen kirjurin
                                       edessä). Tuomioistuin pyytää myös, että Markku
                                       Rytivaara esittää kaikki hallussaan olevat asiakirjat, jotka
                                       kuuluvat liitteenä olevaan luetteloon B.

                                       Rytivaara on ’706 patentin toinen nimetty keksijä, ja hän
                                       oli ylempi tutkimusinsinööri ja SW-asiantuntija Nokialla
                                       kyseisen patentin väitetyn keksimisen aikaan.. Rytivaaralla
                                       on hallussaan tietoja, jotka liittyvät patentin 706
                                       väitettyyn keksimiseen ja käyttöönottoon; väitetyn
                                       keksinnön ’706 patentin ehtojen ja suoritusmuotojen
                                       määrittämiseen; merkitykselliseen tekniikan tasoon ennen
                                       ’706 patenttia; ja ’706 patentin syytteeseenpanohistoriaan.
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 143 of 183




                                     Google on lisäksi esittänyt, että patentti 706 saattaa olla
                                     täytäntöönpanokelvoton sen kahden nimetyn keksijän, hra
                                     Mustosen ja hra Rytivaaran epäoikeudenmukaisen
                                     toiminnan vuoksi, sillä he eivät ole luovuttaneet
                                     Yhdysvaltojen patentti- ja tavaramerkkivirastolle
                                     (”USPTO”) julkaisumateriaaleja patentin 706
                                     myöntämiseen johtaneen hakemuksen syytteeseen
                                     asettamista varten.
9. Kuulusteltavan henkilön
   henkilöllisyys ja osoite:               Markku Rytivaara
                                           OSAO Ovi
                                           Hallituskatu 36 B, 90100
                                           Oulu, Suomi

10. Kuulusteltavalle henkilölle      Katso esimerkkikappale B.
   esitettävät kysymykset tai
   lausuma aiheesta, jota koskien
   häntä kuulustellaan:




11. Asiakirjat tai muu tutkittava    Katso esimerkkikappale B.
   omaisuus:




12. Vaatimus siitä, että todisteet   Tämä tuomioistuin pyytää, että edellä osiossa 9 mainittu
   on annettava valan tai            todistaja tulisi kuulustella valan tai vakuutuksen alaisena
   vakuutuksen alaisina, ja          tai vaihtoehtoisesti hänelle tulisi kertoa seurauksista, joita
   käytettävä erityismuoto:          totuudenvastaisten ja väärien vastausten antamisella on
                                     Suomen lainsäädännön nojalla.


13. Erikoismenetelmät tai            Tämä tuomioistuin pyytää kunnioittavasti seuraavaa:
   noudatettava menettelytapa:            a. Todistajan antama todistajanlausunto otetaan
                                             Yhdysvaltain käytännön mukaisesti, ts.
                                             todistajan suullinen todistajanlausunto
                                             tallennetaan pikakirjoituksella ja transkriptio
                                             tehdään viipymättä ja todistetaan oikeaksi
                                             Suomen menettelytavan mukaisesti, tai
                                             vaihtoehtoisesti osapuolilla on käytössään
                                             menettelyn digitaalinen tallenne, josta he voivat
                                             tehdä oman sertifioidun kopionsa prosessista.
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 144 of 183




                                             b. Todistajan antama todistajanlausunto otetaan
                                                 etänä.
                                             c. Googlen edustaja saa esittää kysymyksiä
                                                 kohdassa 10 kuvatuista aiheista yhteensä
                                                 kuuden tunnin ajan. Nokian edustaja saa esittää
                                                 kysymyksiä todistajalle yhden tunnin ajan
                                                 samoista aiheista, minkä jälkeen Googlen
                                                 edustaja voi käyttää jäljellä olevan ajan kuuden
                                                 tunnin jaksosta;
                                             d. Asianosaisten avustaja saa olla läsnä todistajan
                                                 antaessa lausuntonsa ja esittää todistajalle
                                                 kysymyksiä (tarvittaessa tulkin välityksellä)
                                             e. Todistaja esittää omistuksessaan, hallussaan tai
                                                 hallinnassaan olevat asiakirjat, kuten on
                                                 kuvattu osiossa 11, kolme viikkoa ennen
                                                 valaehtoista todistusta oikeusministeriön
                                                 määräämänä kellonaikana ja määräämässä
                                                 paikassa, niin että kullekin Googlen ja Nokian
                                                 edustajalle annetaan mahdollisuus tarkastaa ja
                                                 kopioida nämä asiakirjat. Asiakirjat, jotka
                                                 todistaja on nimennyt ”luottamuksellisiksi”,
                                                 suojataan julkistamiselta esimerkkikappaleeksi
                                                 A liitetyn suojamääräyksen ehtojen mukaisesti.
                                             f. Nimetty Suomen tuomioistuin tai
                                                 asianmukainen henkilöstö toimittaa eteenpäin
                                                 todistajanlausunnon tallenteen ja/tai
                                                 mahdolliset prosessin digitaaliset kopiot tässä
                                                 tutkimuksessa käytettäviksi edellä osioissa 3 ja
                                                 6 mainituille edustajille lueteltuihin osoitteisiin.
14. Pyyntö ilmoittaa                   Tämä tuomioistuin pyytää, että osapuolten (lueteltu
   pyyntökirjelmän täytäntöönpanon edellä osiossa 6) laillisille edustajille ilmoitetaan niin
   kellonaika ja paikka sekä sellaisen pian kuin on käytännössä mahdollista todistajan
   henkilön henkilöllisyys tai osoite, valaehtoisen todistuksen antamisen kellonaika ja paikka.
   jolle on annettava ilmoitus:


15. Pyyntö pyynnön esittävän            Ei ole.
   viranomaisen oikeudellisen
   henkilöstön läsnäolosta tai
   osallistumisesta pyyntökirjelmän
   täytäntöönpanoon:
     Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 145 of 183




16. Selitelmä erioikeudesta tai       Todistaja voi kieltäytyä todisteiden antamisesta vain siltä
   velvollisuudesta kieltäytyä        osin kuin hänellä on laillinen erioikeus tai velvollisuus
   todisteiden antamisesta            kieltäytyä antamasta todisteita Yhdysvaltain lakien tai
   alkuperävaltion lainsäädännön      Suomen lakien nojalla.
   nojalla:
                                      Mahdollinen laillinen erioikeus kieltäytyä antamasta
                                      todisteita Yhdysvaltain lainsäädännön nojalla sisältyy
                                      Yhdysvaltain liittovaltion siviiliprosessisääntöihin
                                      (Federal Rules of Civil Procedure), liittovaltion
                                      todistussääntöihin (Federal Rules of Evidence) ja muihin
                                      sovellettaviin Yhdysvaltain lakeihin. Erityisesti todistajan
                                      on vastattava kaikkiin kysymyksiin, ellei neuvonantaja
                                      asiaankuuluvasti ohjeista olemaan vastaamatta
                                      kysymykseen. Kyseinen ohje on asiaankuuluva vain, jos
                                      on tarpeen säilyttää laillinen erioikeus, panna rajoitus
                                      täytäntöön tuomioistuimen antaman ohjeen mukaan tai
                                      tukea aloitetta todistajanlausunnosta luopumiseksi
                                      todistajan häiritsemisen vuoksi.
17. Aiheutuneet maksut ja             Google ja/tai sen edellä osiossa 6B määritetty
   kustannukset, jotka ovat           neuvonantaja.
   korvattavia Haagin
   yleissopimuksen 14 artiklan
   toisen kappaleen tai 26 artiklan
   nojalla, maksaa seuraava:

Liitteet:
Esimerkkikappale A: Suojamääräys
Esimerkkikappale B: Pyyntö esittämisen ja valaehtoisen todistuksen aiheista
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 146 of 183
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 147 of 183



                                 Exhibit A - Translation


                   YHDYSVALTOJEN KANSAINVÄLISEN KAUPAN KOMISSIO

                                               Washington, D.C.

Asiassa

TIETYT SÄHKÖISET LAITTEET, MUKAAN                                Tutkinta nro 337-TA-1208
LUKIEN TIETOKONEET, TABLETIT JA
NIIDEN KOMPONENTIT JA MODUULIT



MÄÄRÄYSNRO 1:             SUOJAMÄÄRÄYS


                                                (6. elokuuta 2020)

            TODETTAKOON, että edellä mainitun menettelyn osapuolien toimesta ja kesken voidaan

pyytää, tuottaa ja esittää asiakirjoja ja tietoja, jotka liittyvät liikesalaisuuksiin tai muihin

luottamuksellisiin tutkimus-, kehitys- tai kaupallisiin tietoihin, joiden merkitykset määritellään komission

säännöksessä 19 C.F.R. § 210.5.

            TÄTEN MÄÄRÄTÄÄN, ETTÄ

            2.       Luottamukselliset liiketoimintatiedot ovat tietoja, jotka koskevat liikesalaisuuksia,

prosesseja, toimintoja, työtapoja, laitteita, tuotantoa, myyntiä, toimituksia, hankintoja, siirtoja,

asiakkaiden tunnistamista, varastoja tai jonkin henkilön, yrityksen, kumppanuuden, yhtiön tai muun

organisaation tulojen, voittojen, tappioiden tai kulujen määrää tai lähdettä tai liittyvät edellä mainittuihin,

tai ovat muita kaupallisesti arvokkaita tietoja, joiden paljastuminen todennäköisesti joko (i) haittaa

komission mahdollisuuksia saada tällaisia tietoja tarvittavalla tavalla sen lakisääteisten tehtävien

hoitamiseksi tai (ii) aiheuttaa olennaista haittaa sen henkilön, yrityksen, kumppanuuden, yhtiön tai muun

organisaation kilpailuasemalle, jolta tiedot saatiin, ellei laki edellytä komission paljastavan tällaisia

tietoja. Termi ”luottamukselliset liiketoimintatiedot” kattaa vuoden 1930 tariffilain (Tariff Act of 1930)

kohdassa 777(b) (19 U.S.C. § 1677f[b]) tarkoitetut ”omistusoikeudelliset tiedot”.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 148 of 183



            2(a).    Kaikki tiedot, joita tämän tutkinnan yhteydessä annetaan kuulemista edeltävässä

tietojen saannissa tai kirjelmissä, esityksessä tai vastauksessa esitykseen joko vapaaehtoisesti tai

määräyksen nojalla ja joiden toimittaja vakuuttaa sisältävän tai olevan luottamuksellisia

liiketoiminnallisia tietoja, on tällaisen toimittajan määriteltävä sellaisiksi kirjallisesti tai suullisesti

valaehtoista todistusta annettaessa, neuvottelussa tai kuulemisessa ja erotettava muista annettavista

tiedoista. Asiakirjojen etusivulle on selkeästi ja näkyvästi lisättävä seuraava tai vastaava merkintä:

”SUOJAMÄÄRÄYKSEN PIIRIIN KUULUVIA LUOTTAMUKSELLISIA

LIIKETOIMINTATIETOJA”. Tällaisia tietoja, olipa ne annettu kirjallisesti tai suullisessa todistuksessa,

on kohdeltava tämän suojamääräyksen ehtojen mukaisesti.

            (b).     Hallinto-oikeuden tuomari tai komissio voi määrittää, että luottamuksellisiksi väitetyt

tiedot eivät ole luottamuksellisia tai että niiden paljastaminen on tarpeen menettelyn asianmukaiseksi

toimittamiseksi ennen asiaa koskevaa kuulemista, sen aikana tai sen päättymisen jälkeen. Jos hallinto-

oikeuden tuomari tai komissio näin määrittää, tällaisten tietojen toimittajalle on annettava tilaisuus

perustella tietojen luottamuksellisuutta ennen tällaisen ratkaisun tekemistä.

            3.       Ilman toimittajan antamaa kirjallista lupaa tai komission tai hallinto-oikeuden

tuomarin määräystä edellä olevan kohdan 2 määräysten mukaisesti annettuja luottamuksellisia asiakirjoja

tai liiketoimintaa koskevia tietoja ei saa paljastaa kenellekään muulle kuin (i) tämän tutkinnan osapuolten

ulkopuoliselle asiamiehille, mukaan lukien tällaista asiamiestä avustava tarpeellinen sihteeri- ja

tukihenkilökunta, (ii) tällaisia asiakirjoja tai tietoja koskevaa todistusta vastaanottaville päteville

henkilöille ja heidän tarpeelliselle pikakirjoitus- ja toimistohenkilökunnalleen, (iii) teknisille

asiantuntijoille ja heidän henkilökunnalleen, jotka on palkattu tätä riita-asiaa varten (elleivät he ole

muuten ei-valtiollisen tahon palkkaamia tai sellaisen konsultteja tai muuten kytköksissä sellaiseen tai ole

tämän tutkinnan kohteena olevien tuotteiden, laitteiden tai komponenttiosien jonkin kotimaisen tai

ulkomaisen valmistajan, tukkukauppiaan, vähittäismyyjän tai jakelijan työntekijöitä), (iv) komissiolle,

hallinto-oikeuden tuomarille, komission henkilökunnalle tai minkä tahansa komission valtuuttaman

valtiollisen viraston henkilökunnalle, (v) komissiolle, sen työntekijöille ja komission työntekijöiden


                                                         11
           Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 149 of 183



ominaisuudessa toimivalle sopimussuhteiselle henkilökunnalle, tämän tutkinnan tai siihen liittyvien

menettelyiden, joita varten nämä tiedot annetaan, asiakirjojen laatimiseksi tai ylläpitämiseksi tai

työntekijöille ja sopimussuhteiselle henkilökunnalle sisäisissä tarkastuksissa ja arvioinneissa, jotka

liittyvät komission ohjelmiin ja toimintaan 5 U.S.C:n liitteen 3 mukaisesti ja (vi) Yhdysvaltain valtion

työntekijöille tai sopimussuhteiselle henkilökunnalle ainoastaan kyberturvallisuuteen liittyviä tarkoituksia

varten.6

             4.      Edellä olevan kohdan 2 määräysten mukaisesti annettuja luottamuksellisia

liiketoimintatietoja ei saa antaa kenellekään kohdissa 3(i)7 ja (iii) määritellylle henkilölle, ellei hän ole

ensin lukenut tätä määräystä ja antanut komission sihteerille toimitetulla kirjeellä suostumustaan siihen,

että (i) määräyksen ehdot sitovat häntä, (ii) hän ei paljasta tällaisia luottamuksellisia liiketoimintatietoja

kenellekään muulle kuin toiselle kohdassa 3 määritellylle henkilölle, (iii) hän käyttää näitä

luottamuksellisia liiketoimintatietoja vain tämän tutkinnan tarkoituksia varten ja (iv) liittää mukaan

seuraavan vakuutuksen:

             Minä, allekirjoittanut, ymmärrän, että tietopyyntöön vastauksena toimitetut tiedot voidaan
             tämän tutkinnan tai muun menettelyn yhteydessä paljastaa seuraaville ja niitä voidaan käyttää
             seuraavien toimesta:

             (i) komissio, sen työntekijät ja sopimussuhteinen henkilökunta (a) tämän tutkinnan tai siihen
             liittyvien menettelyiden asiakirjojen laatimiseksi tai ylläpitämiseksi (b) sisäisissä
             tarkastuksissa ja arvioinneissa, jotka liittyvät komission ohjelmiin ja toimintaan 5 U.S.C:n
             liitteen 3 mukaisesti tai

             (ii) Yhdysvaltain valtion työntekijät tai sopimussuhteinen henkilökunta ainoastaan
             kyberturvallisuuteen liittyviä tarkoituksia varten. Ymmärrän, että sopimussuhteinen
             henkilökunta allekirjoittaa asianmukaiset salassapitosopimukset.

             5.      Jos komissio tai hallinto-oikeuden tuomari määrää tai jos toimittaja ja kaikki tutkinnan

osapuolet sopivat, että luottamuksellisina liiketoimintatietoina toimitettuja tietoja saa antaa tai levittää


6
    Katso komission hallinnollinen määräys 16-01 (7. marraskuuta 2015).
7
 Asiamiestä avustavan tarpeellisen sihteeri- ja tukihenkilökunnan ei tarvitse itse allekirjoittaa
suojamääräystä, sillä asiamiehen allekirjoitus kattaa myös heidät.


                                                       12
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 150 of 183



henkilöille, jotka eivät sisälly edellä olevaan kohtaan 3, tällainen aineisto voidaan antaa tai levittää

tällaisille henkilöille vain tämän määräyksen ehtojen ja tästä määräyksestä johtuvien velvoitteiden

mukaisesti, ja tällaisten henkilöiden katsotaan kuuluvan määräyksen piiriin, ellei komissio tai hallinto-

oikeuden tuomari katso, että tiedot eivät ole kohdassa 1 määriteltyjä luottamuksellisia liiketoimintatietoja.

               6(a).   Kaikki luottamukselliset liiketoimintatiedot, jotka annetaan komissiolle tai hallinto-

oikeuden tuomarille tämän tutkinnan piiriin kuuluvan esityksen tai muun menettelyn yhteydessä, on

annettava sinetöityinä edellä olevan kohdan 2 mukaisesti. Kaikki tähän tutkintaan liittyvän

puhtaaksikirjoituksen osat, jotka sisältävät edellä olevan kohdan 2 mukaisesti annettuja luottamuksellisia

liiketoimintatietoja, on sidottava erikseen ja toimitettava sinetöityinä. Kun jotkin luottamukselliset

liiketoimintatiedot, jotka on annettu edellä olevan kohdan 2 mukaisesti, sisältyvät sitä koskevan

valaehtoisen todistuksen tai sen todistuskappaleiden auktorisoituun puhtaaksikirjoitukseen, on tehtävä

järjestelyitä, joilla valaehtoisen todistuksen vastaanottava tuomioistuimen raportoija sitoo tällaiset

luottamukselliset osat ja lisää niihin erikseen merkinnän ”SUOJAMÄÄRÄYKSEN PIIRIIN KUULUVIA

LUOTTAMUKSELLISIA LIIKETOIMINTATIETOJA”. Ennen kuin tuomioistuimen raportoija tai

kääntäjä vastaanottaa mitään sellaisia tietoja, hänen on ensin luettava tämä määräys ja annettava

kirjallinen suostumuksensa siihen, että sen ehdot sitovat häntä. Vaihtoehtoisesti hän voi allekirjoittaa

sopimuksen, joka sisältyy tähän määräykseen liitteenä A. Jäljennökset kustakin tällaisesta allekirjoitetusta

sopimuksesta on toimitettava tällaisten luottamuksellisten liiketoimintatietojen toimittajalle ja komission

sihteerille.

               (b)     Luottamuksellisten liiketoimintatietojen toimittajia kehotetaan painokkaasti salaamaan

ei-julkiset asiakirjat, jotka lähetetään komissiolle sähköisesti, jotta arkaluontoisia tietoja voitaisiin suojella

luvattomalta paljastumiselta. Yhdysvaltojen kansainvälisen kaupan komission turvallisessa

pudotusruutujärjestelmässä ja sähköisessä asiakirjatietojärjestelmässä (Electronic Document Information

System, EDIS) käytetään FIPS-standardin (Federal Information Processing Standards) 140-2 mukaisia

salausalgoritmeja tietojen salaamiseen siirron aikana. Ei-julkisten asiakirjojen lähettäminen tavalla, jossa

ei käytetä näitä salausalgoritmeja (esim. sähköposti), saattaa altistaa yrityksesi ei-julkiset tiedot


                                                        13
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 151 of 183



luvattomalle paljastumiselle siirron aikana. Jos päätät käyttää salaamatonta sähköistä tiedonsiirtoa,

komissio varoittaa sinua siitä, että sinä kannat tällaisen mahdollisen luvattoman paljastumisen riskin, ei

komissio.

            7.      Tämän määräyksen alaisiksi tulevia henkilöitä koskevia rajoituksia ja velvoitteita ei

sovelleta sellaisiin edellä olevan kohdan 2 mukaisesti annettuihin tietoihin, joiden osalta henkilö, joka

vakuuttaa niiden olevan luottamuksellisia, suostuu kirjallisesti siihen, tai joiden osalta komissio tai

hallinto-oikeuden tuomari päättää annettuaan kuulemismahdollisuuden, että ne olivat julkisesti tiedossa

silloin, kun ne toimitettiin vastaanottavalle osapuolelle tai että ne ovat sen jälkeen tulleet julkisesti tietoon

vastaanottavasta osapuolesta riippumattomasta syystä.

            8.      Komissio, hallinto-oikeuden tuomari ja komission tutkiva asianajaja tunnustavat, että

kaikkia asiakirjoja tai tietoja, jotka on annettu luottamuksellisina liiketoimintatietoina edellä olevan

kohdan 2 mukaisesti, on kohdeltava sellaisina 5 U.S.C:n pykälän 552(b)(4) ja 18 U.S.C:n pykälän 1905

mukaisesti, ellei komissio tai sen tiedonvapauslakivirkailija tai hallinto-oikeuden tuomari päätä toisin

kuulemisen jälkeen. Kun tällaisista tiedoista tehdään osa kirjelmää tai niitä tarjotaan todisteasiakirjoihin,

19 C.F.R:n pykälässä 201.6 esitetyt tiedot on toimitettava, paitsi sinä aikana, kun menettely on vireillä

hallinto-oikeuden tuomarin käsittelyssä. Tuona aikana luottamuksellisia liiketoimintatietoja tarjoavan

osapuolen on pyynnöstä annettava lausunto tietojen luottamuksellisuuden väitetyistä perusteista.

            9.      Ellei luottamukselliseksi määrittelyä ole peruutettu tai komissio tai hallinto-oikeuden

tuomari ole määrittänyt, että luottamuksellisiksi määritellyt tiedot eivät enää ole luottamuksellisia,

komission, hallinto-oikeuden tuomarin ja komission tutkivan asianajajan on ryhdyttävä kaikkiin

tarvittaviin ja asianmukaisiin toimenpiteisiin säilyttääkseen kaikkien toimittajan edellä olevan kohdan 2

mukaisesti määrittelemien luottamuksellisten liiketoimintatietojen luottamuksellisuuden ja suojatakseen

kunkin toimittajan niihin kohdistuvia oikeuksia, mukaan lukien muun muassa (a) ilmoittamalla

toimittajalle viipymättä (i) kaikista tällaisten luottamuksellisten liiketoimintatietojen olennaista sisältöä tai

niiden saantia koskevista tiedusteluista tai pyynnöistä muilta tahoilta kuin niiltä, joilla on niihin valtuudet

tämän määräyksen nojalla tiedonvapauslain (”Freedom of Information Act”) (muutoksineen) (5 U.S.C.


                                                       14
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 152 of 183



552 §) mukaisesti, ja (ii) kaikista ehdotuksista määritellä uudelleen tai julkistaa joitakin tällaisia

luottamuksellisia liiketoimintatietoja, ja (b) antamalla toimittajalle vähintään seitsemän päivää aikaa

tällaisen tiedustelun tai pyynnön vastaanottamisesta ryhtyä toimenpiteisiin komission tai sen

tiedonvapauslakivirkailijan tai hallinto-oikeuden tuomarin edessä tai muuten säilyttää tällaisten

liiketoimintaa koskevien luottamuksellisten tietojen luottamuksellisuus ja suojata oikeuksiaan niihin.

           10.       Jos sinä aikana, kun tutkinta on käynnissä hallinto-oikeuden tuomarin edessä, tämän

määräyksen osapuoli, jonka on määrä vastaanottaa joitakin liiketoimintatietoja, jotka on määritelty

luottamuksellisiksi ja annettu kohdan 2 mukaisesti, on kokonaan tai osittain eri mieltä tällaisesta

määrittelystä, hänen on ilmoitettava siitä toimittajalle kirjallisesti, ja osapuolet neuvottelevat tämän

jälkeen tämän määräyksen yhteydessä tarjottujen tietojen asemasta. Jos toimittaja ennen tällaista

neuvottelua tai sen aikana peruuttaa määrittelynsä tällaisten tietojen kuulumisesta tämän määräyksen

piiriin, mutta siitä huolimatta antaa tällaiset tiedot tutkinnan tarkoituksia varten, toimittajan on ilmaistava

peruutus kirjallisesti ja annettava kyseinen peruutus tiedoksi kaikille osapuolille ja hallinto-oikeuden

tuomarille. Elleivät vastaanottaja ja toimittaja kykene sopimaan luottamuksellisina liiketoimintatietoina

annettujen tietojen asemasta kymmenen päivän kuluessa tällaisen erimielisyyden ilmoituspäivästä, kuka

tahansa tämän määräyksen osapuoli voi viedä tällaisen aseman määrittelyä koskevan asian ratkaistavaksi

hallinto-oikeuden tuomarille, joka tekee päätöksen asiassa. Hallinto-oikeuden tuomari voi viran puolesta

(sua sponte) kyseenalaistaa minkä tahansa tietojen luottamuksellisen aseman määrittelyn ja, annettuaan

mahdollisuuden tulla kuulluksi, poistaa luottamukselliseksi määrittelyn.

           11.      Vähintään 10 päivää (tai jokin muu hallinto-oikeuden tuomarin määrittelemä

ajanjakso) ennen kuin kohdan 2 mukaisesti annetut luottamukselliset tiedot paljastetaan ensimmäistä

kertaa ehdotetulle asiantuntijalle, osapuolen, joka ehdottaa tällaisen asiantuntijan käyttämistä, on

toimitettava ehdotetun asiantuntijan nimi, koulutushistoria ja yksityiskohtainen työhistoria kirjallisina

toimittajalle. Jos toimittaja vastustaa tällaisten luottamuksellisten liiketoimintatietojen paljastamista

kyseiselle ehdotetulle asiantuntijalle tämän määräyksen sanamuodon tai tarkoituksen vastaisena tai muilla

perusteilla, hänen on ilmoitettava vastaanottajalle kirjallisesti vastalauseensa ja sen perustelut ennen


                                                       15
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 153 of 183



tietojen ensimmäistä paljastamista. Ellei erimielisyyttä ratkaista epämuodollisesti kymmenen päivän

kuluessa tällaisen vastalauseilmoituksen vastaanottamisesta, toimittajan on välittömästi annettava kukin

vastalause hallinto-oikeuden tuomarin ratkaistavaksi jättämällä suojamääräyshakemus komission

säännöksen 210.34 mukaisesti. Jos tutkinta on käynnissä komissiossa, asia on annettava komission

ratkaistavaksi. Tällaisia luottamuksellisia liiketoimintatietoja on pidättäydyttävä antamasta kyseiselle

ehdotetulle asiantuntijalle sen aikaa, kun komission tai hallinto-oikeuden tuomarin ratkaisua odotetaan.

Tämän kohdan ehtoja ei sovelleta komission asiantuntijoihin tai komission konsultoimiin tai käyttämiin

asiantuntijoihin muista valtion virastoista.

            12.     Jos kohdan 2 mukaisesti annettuja luottamuksellisia liiketoimintatietoja paljastetaan

jollekin henkilölle muuten kuin tämän suojamääräyksen valtuuttamalla tavalla, paljastamisesta vastuussa

olevan osapuolen on välittömästi saatettava tällaiseen paljastamiseen liittyvät merkitykselliset tosiseikat

toimittajan ja hallinto-oikeuden tuomarin tietoon ja, tämän vaikuttamatta toimittajan muihin oikeuksiin ja

oikeussuojakeinoihin, pyrittävä kaikin tavoin estämään lisäpaljastukset omalta taholtaan tai tällaisten

tietojen vastaanottajan taholta.

            13.     Mikään tässä määräyksessä mainittu ei rajoita kenenkään henkilön oikeutta käyttää

oikeussuojakeinoja tai ryhtyä muihin asianmukaisiin oikeustoimiin luottamuksellisten

liiketoimintatietojen asemaa koskevan komission, sen tiedonvapauslakivirkailijan tai hallinto-oikeuden

tuomarin ratkaisun osalta.

            14.     Kun tämä tutkinta päättyy lopullisesti, jokaisen tämän määräyksen piiriin kuuluvan

luottamuksellisten liiketoimintatietojen vastaanottajan on koottava ja palautettava toimittajalle kaikki

kohteet, jotka sisältävät tällaisia, edellä olevan kohdan 2 mukaisesti annettuja tietoja, mukaan lukien

kaikki tällaisesta aineistosta mahdollisesti tehdyt jäljennökset. Tämän määräyksen piiriin kuuluvat

osapuolet voivat vaihtoehtoisesti toimittajan kirjallisella suostumuksella tuhota kaikki luottamuksellisia

liiketoimintatietoja sisältävät kohteet ja todistaa toimittajalle (tai hänen asiamiehelleen), että tällainen

tuhoaminen on suoritettu. Tätä kohtaa ei sovelleta komissioon, mukaan lukien sen tutkivaan asianajajaan,

eikä hallinto-oikeuden tuomariin, joiden on säilytettävä tällaista aineistoa lakisääteisten vaatimusten


                                                       16
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 154 of 183



mukaisesti ja muita arkistointitarkoituksia varten, mutta he voivat tuhota sellaisen hallussaan olevan

aineiston (mukaan lukien tällaisia tietoja sisältävät sähköiset tietovälineet), jonka he katsovat olevan

ylimääräistä.




                                                     17
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 155 of 183
TIETYT SÄHKÖISET LAITTEET, MUKAAN LUKIEN                                      Tutkinta nro 337-TA-1208
TIETOKONEET, TABLETIT JA
NIIDEN KOMPONENTIT JA MODUULIT

           Edellisestä kappaleesta huolimatta luottamukselliset liiketoimintatiedot voidaan lähettää

piirituomioistuimeen komission säännöksen 210.5(c) mukaisesti.

           15.     Jos edellä olevan kohdan 2 mukaisesti toimitettavia luottamuksellisia

liiketoimintatietoja toimittaa taho, joka ei ole tämän tutkinnan osapuoli, kyseinen tutkinnan ulkopuolinen

osapuoli katsotaan ”toimittajaksi” siinä merkityksessä, jossa termiä käytetään tämän määräyksen

yhteydessä.

           16.     Kukin osapuoli, joka pyytää tietoja tällaiselta tutkinnan ulkopuoliselta osapuolelta,

toimittaa kyseiselle tutkinnan ulkopuoliselle osapuolelle kopion tästä määräyksestä.

           17.     Sihteeri antaa jäljennöksen tästä määräyksestä tiedoksi kaikille osapuolille sähköisesti,

ja kantajan on suoritettava tiedonanto edustusta vailla oleville osapuolille perussäännön 1.5 mukaisesti.



NÄIN MÄÄRÄTÄÄN.


                                                                    [allekirjoitus]
                                                                    Dee Lord
                                                                    Hallinto-oikeuden tuomari




                                                    18
          Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 156 of 183
TIETYT SÄHKÖISET LAITTEET, MUKAAN LUKIEN                                         Tutkinta nro 337-TA-1208
TIETOKONEET, TABLETIT JA
NIIDEN KOMPONENTIT JA MODUULIT



                                                    Liite A

            RAPORTOIJAN/PIKAKIRJOITTAJAN/KÄÄNTÄJÄN SALASSAPITOSOPIMUS

            Minä, _______________________, vannon tai vakuutan, että en paljasta mitään tietoja, joita

saan tutkinnan tai kuulemisen luottamuksellisessa osassa asiassa Tietyt sähköiset laitteet, mukaan lukien

tietokoneet, tabletit ja niiden komponentit ja moduulit, tutkinta nro 337-TA-1208, paitsi siten kuin se tässä

asiassa annetun suojamääräyksen mukaisesti on sallittua. En suoraan tai välillisesti käytä tällaisia tietoja

tai salli niitä käytettävän mihinkään muuhun tarkoitukseen kuin siihen, joka liittyy suoraan virallisiin

tehtäviini tässä asiassa.

            Lisäksi en suoralla toiminnalla, keskustelulla, kenellekään esitetyllä suosituksella tai

ehdotuksella paljasta minkään tässä asiassa suoritetun tutkinnan tai kuulemisen luottamuksellisen osan

yhteydessä annettujen tietojen luonnetta tai sisältöä.

            Vakuutan myös, että minulla ei ole mitään asemaa kyseisen tutkinnan osapuolissa eikä mitään

virallista suhdetta niihin.

            Olen tietoinen siitä, että edellä määritettyjen tietojen luvaton käyttö tai välittäminen on

liittovaltion rikoslain (”Federal Criminal Code”) vastaista ja että siitä voidaan määrätä enintään 10 000

Yhdysvaltain dollarin sakkorangaistus, enintään kymmenen (10) vuoden vankeusrangaistus tai

molemmat.



Allekirjoitus

Päiväys

Yritys tai kytkös
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 157 of 183




                            JULKINEN TODISTUS TIEDOKSIANNOSTA

        Minä, Lisa R. Barton, todistan täten, että liitteenä oleva MÄÄRÄYS on annettu EDISin kautta
tiedoksi komission tutkivalle asianajajalle Todd P. Taylorille sekä ilmoitetuilla tavoilla seuraaville
osapuolille 6. elokuuta 2020.
                                                          [allekirjoitus]
                                                          Lisa R. Barton, sihteeri
                                                          U.S. International Trade Commission
                            s
                                                          500 E Street, SW, Room 112
                                                          Washington, DC 20436

Kantajien Nokia Technologies Oy ja Nokia
Corporation puolesta:

Adam D. Swain, asianajaja                                             ☐ Henkilökohtaisesti
ALSTON & BIRD LLP                                                     ☐ Pikalähetyksenä
One Atlantic Center                                                   ☐ Ensimmäisen luokan postina
1201 West Peachtree Street                                            ☒ Muu: sähköposti-ilmoitus saatavuudesta
Atlanta, GA 30309                                                     ladattavassa muodossa
Sähköposti: adam.swain@alston.com


Vastaajat:

Lenovo (United States), Inc.                                          ☐ Henkilökohtaisesti
8001 Development Drive                                                ☐ Pikalähetyksenä
Morrisville, NC 27560                                                 ☐ Ensimmäisen luokan postina
                                                                      ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Group Limited                                                  ☐ Henkilökohtaisesti
Lincoln House, 23rd Floor, Taikoo Place                               ☐ Pikalähetyksenä
979 King's Road                                                       ☐ Ensimmäisen luokan postina
Quarry Bay, Hong Kong                                                 ☒ Muu: kantajat vastaavat tiedonannosta




Lenovo (Beijing) Limited                                              ☐ Henkilökohtaisesti
6 Chuangye Road                                                       ☐ Pikalähetyksenä
Shangdi Haidian District                                              ☐ Ensimmäisen luokan postina
100085 Beijing                                                        ☒ Muu: kantajat vastaavat tiedonannosta
China
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 158 of 183



Todistus tiedonannosta – Sivu 2

Lenovo (Shanghai) Electronics Technology Co. Ltd.       ☐ Henkilökohtaisesti
No. 696 Songtao Road                                    ☐ Pikalähetyksenä
200000 Shanghai                                         ☐ Ensimmäisen luokan postina
China                                                   ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo PC HK Limited                                    ☐ Henkilökohtaisesti
Lincoln House, 23rd Floor, Taikoo Place                 ☐ Pikalähetyksenä
979 King's Road, Quarry Bay                             ☐ Ensimmäisen luokan postina
Hong Kong                                               ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Information Products Shenzhen Co. Ltd.           ☐ Henkilökohtaisesti
No. 30 Tao Hua Road, Free Trade Zone, FuTian District   ☐ Pikalähetyksenä
Shenzhen City, Guangdong Province                       ☐ Ensimmäisen luokan postina
518038 Zhenzhen                                         ☒ Muu: kantajat vastaavat tiedonannosta
China


Lenovo Mobile Communication                             ☐ Henkilökohtaisesti
No. 19, Gaoxin 4th Road                                 ☐ Pikalähetyksenä
East Lake New Technology Development                    ☐ Ensimmäisen luokan postina
Zone, Hubei, 430079 Wuhan                               ☒ Muu: kantajat vastaavat tiedonannosta
China


Lenovo Corporation                                      ☐ Henkilökohtaisesti
No. 2088 Pangjin Road, Wujiang City, Jiangsu            ☐ Pikalähetyksenä
215217 Wujiang                                          ☐ Ensimmäisen luokan postina
China                                                   ☒ Muu: kantajat vastaavat tiedonannosta



Lenovo Centro Tecnologico S. de RL CV                   ☐ Henkilökohtaisesti
Blvd. Escobedo No. 316                                  ☐ Pikalähetyksenä
Parque Industrial Technology                            ☐ Ensimmäisen luokan postina
66600 Apodaca, Nuevo Leon                               ☒ Muu: kantajat vastaavat tiedonannosta
Mexico
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 159 of 183




                                        Esimerkkikappale B

                                          MÄÄRITELMÄT


       1.      Tässä esitetyillä määritelmillä on laajin mahdollinen merkitys komission säännön

210.27, 19 C.F.R. § 210.27 mukaisesti.

       2.      ”Kanne” tarkoittaa kannetta, jonka Nokia Technologies Oy ja Nokia Corp.

(”Nokia”) nostivat Yhdysvaltain kansainvälisen kaupan komissiolle (International Trade

Commission, ”ITC”) 2. heinäkuuta 2020.

       3.      ”ITC” tai ”komissio” tarkoittaa Yhdysvaltain kansainvälisen kaupan komissiota

(United States International Trade Commission).

       4.      ”Tutkimus” tarkoittaa ITC:n tutkimusta Nro 337-TA-1208, jonka komissio aloitti

4. elokuuta 2020 ja jonka otsikko on ”Tietyt sähköiset laitteet, mukaan lukien tietokoneet,

tablettitietokoneet sekä niiden komponentit ja moduulit” (”Certain Electronic Devices, Including

Computers, Tablet Computers, and Components and Modules Thereof”).

       5.      ”’706-patentti” tarkoittaa Yhdysvaltain patenttia Nro 8,583,706.

       6.      ”Liittyvä hakemus” tarkoittaa mitä tahansa ja kaikkia ’706-patenttiin liittyviä

hakemuksia hakemalla minkä tahansa sellaisen patenttihakemuksen jättöpäivän etua, jonka etua

vaaditaan ’706-patentilla, mukaan lukien kaikki väliaikaiset, ei-väliaikaiset, jatko-, osittaiset

jatko-, jakamalla erotetut, törmäävät, uudelleenkäsittely-, uudelleenjulkaisu- ja ulkomaisen

vastapuolen hakemukset.

       7.       ”Liittyvällä hakemuksella” tarkoitetaan kaikkia ’706 patenttiin liittyviä

hakemuksia, joissa haetaan minkä tahansa patenttihakemuksen arkistointipäivän etua, jonka etu

on lunastettu ’706 patentissa, mukaan lukien kaikki tilapäiset, ei-tilapäiset, jatkettavat, osittain
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 160 of 183




jatkettavat, osittaiset, väliintulevat, uudelleentarkasteltavat, uudelleenmyönnettävät ja

ulkomaisina vastineina toimivat hakemukset.

        8.      ”Liittyvä patentti” tarkoittaa mitä tahansa ja kaikkia patentteja, jotka perustuvat

liittyvään hakemukseen tai ovat lähtöisin siitä, mukaan lukien kaikki patentit, joita on voitu

vastustaa, uudelleenkäsitellä, uudelleenjulkaista, tarkistaa tai asettaa pätevyys- tai

mitättömyysprosessin kohteeksi.

        9.      ”Liittyvät asiat” tarkoittavat mitä tahansa ja kaikkia asioita, joissa minkä tahansa

väitetyn patentin väitettiin loukatun, mukaan lukien rajoituksetta Nokia Technologies Oy, v.

Lenovo (Shanghai) Electronics Technology Co., Ltd., Lenovo Group, Ltd., Lenovo Beijing, Ltd.,

Lenovo PC HK Limited ja Lenovo (United States), Inc., Nro 19-cv-0427 (E.D.N.C.).

        10.     Sanoilla ”Te”, ”Teidän” ja ”Teillä” viitataan Markku Rytivaaraan (i) Rytivaaran

puolesta toimivaan henkilöön/entiteettiin tai henkilöön/entiteettiin, jonka puolesta Rytivaara

toimi; (ii) mihin tahansa henkilöön tai entiteettiin, joka on vastuussa, sopimuksellisesti tai

muuten, viestimään Rytivaaralle mistä tahansa tiedoista tai tarjoamaan mitä tahansa asiakirjoja,

jotka liittyvät ’706 patenttiin tai sen historiaan; sekä (iii) muu henkilö tai entiteetti, joka on

muuten Rytivaaran ohjauksessa.

        11.     ”Vastaajat” tarkoittavat vastaajia, jotka Nokia nimesi ITC:n tutkimuksessa Nro

337-TA-1208: Lenovo Group Limited; Lenovo (United States), Inc.; Lenovo (Beijing Limited); Lenovo

PC HK Limited; Lenovo (Shanghai) Electronics Technology Co. Ltd.; Lenovo Information Products

Shenzhen Co. Ltd.; Lenovo Mobile Communication; Lenovo Corporation; Lenovo Centro Tecnologico S.

de RL CV.

        12.     ”Nokia” tarkoittaa yrityksiä Nokia Technologies Oy ja Nokia Corp.

        13.     “Google” tai “Väliintulija” tarkoittaa Google LLC.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 161 of 183




       14.     “PTO” tarkoittaa Yhdysvaltain patentti- ja rekisterihallitusta United States Patent

and Trademark Office.

       15.     “Kotimainen teollisuus” tarkoittaa kotimaista teollisuutta, siten kuin termiä

käytetään säännöksissä 19 U.S.C. § 1337(a)(3)(A), 19 C.F.R. § 210.12(a)(6)(i) ja valituksen

kohdassa XI.

       16.     “Aikaisempi taso” tarkoittaa mitä tahansa, mikä täyttää määritelmän, joka on

säännöksessä 35 U.S.C. § 102 ja/tai jota voidaan hakea säännösten 35 U.S.C. §§ 102 ja/tai 103

perusteella tai jota kuka tahansa on milloin tahansa väittänyt voitavan hakea säännösten 35

U.S.C. §§ 102 ja/tai 103 perusteella, ja sisältää minkä tahansa patentin, painojulkaisun, tiedon,

käytön, myynnin, myyntitarjouksen, aikaisemman keksinnön tai minkä tahansa muun toimen tai

tapahtuman, joka määritellään säännöksessä 35 U.S.C. § 102 (sekä ennen säädöstä America

Invents Act (“AIA”)) tai sen jälkeen, yksin tai yhdessä ymmärrettynä.

       17.      “Nimetty keksijä” tarkoittaa ketä tahansa yksilöä, joka osaltaan vaikutti

keksintöihin, jotka on julkistettu ‘706 Patentissa, mukaan luettuina rajoituksetta Mika P.

Mustonen ja Markku Rytivaara.

       18.     “Rikkoa” ja “rikkominen” viittaa mihin tahansa ja kaikkiin rikkomustyyppeihin,

jotka on esitetty säännöksessä 35 U.S.C. § 271, tai lainvastaisiin tekoihin, joista on säädetty

säännöksessä 19 U.S.C. § 1337(a)(1)(B), mukaan luettuina suora rikkomus, edesauttava

rikkominen, rikkomisen aktiivinen aikaansaaminen, kirjaimellinen rikkominen ja/tai

vastaavuusopin mukainen rikkomus.

       19.     “Asiakirja” on merkitykseltään määräysten Commission Rule 210.30, 19 C.F.R. §

210.30 ja Federal Rule of Civil Procedure 34 mukainen. Termi “Asiakirja” sisältää asiakirjat

missä tahansa muodossa, mukaan luettuina elektronisesti tallennetut Asiakirjat. Missä tahansa
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 162 of 183




Asiakirjassa esiintyvä mikä tahansa kommentti tai huomautus, joka ei ole osa alkuperäistä

tekstiä, on katsottava erilliseksi "Asiakirjaksi".

        20.     “Asia” on merkitykseltään määräysten Commission Rule 210.30, 19 C.F.R. §

210.30 ja Federal Rule of Civil Procedure 34 mukainen. “Asia" sisältää nimenomaisesti

rajoituksetta minkä tahansa levykkeen, nauhan tai muun elektronisen mediatallennuslaitteen,

minkä tahansa tuotteen ja minkä tahansa mallin, prototyypin tai kokeellisen laitteen tai niiden

osan tai kokoonpanon.

        21.     “Viestintä" tarkoittaa jokaista julkistamisen, siirron tai tiedonvaihdon tapaa tai

menetelmää, riippumatta siitä, tapahtuuko se suullisesti, elektronisesti tai kovalevyllä ja

kasvokkain tai puhelimitse, postitse, faksilla, sähköpostilla, Internet-viestillä, Internet-chatissä tai

Internet-postilla tai muuten.

        22.     “Päivämäärä" tarkoittaa tarkkaa päivää, kuukautta ja vuotta, jos se on todettavissa,

ja jos ei ole, haastetun osapuolen parasta arviota siitä.

        23.     “Henkilö" tarkoittaa sekä luonnollista henkilöä että oikeushenkilöä, kuten

organisaatiota, yritystä, yhtiötä tai muuta oikeudellista entiteettiä. Henkilön toimet määritellään

siten, että ne sisältävät johtajien, vastuuhenkilöiden, jäsenten, työntekijöiden, asiamiesten tai

asianajajien toimet Henkilön puolesta.

        24.     “Liittyy" tai "Liittyen", kun sitä käytetään viitaten tiettyyn aiheeseen, tulkitaan

mahdollisimman laajassa mielessä ja katsotaan pyynnöksi, jonka Te yksilöitte ja esitätte

Asiakirjat, jotka viittaavat, käsittelevät, tiivistävät, pohtivat, muodostavat, sisältävät, ilmentävät,

koskevat, mainitsevat, näyttävät, kommentoivat, todistavat tai muulla tavoin koskevat aihetta,

johon viitataan.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 163 of 183




        25.      "Yksilöidä" tai esittää luonnollisen Henkilön "Yksilöllisyys" tai "Yksilöinti"

tarkoittaa kyseisen henkilön osalta: henkilön koko nimi, nykyinen ja viimeinen tunnettu osoite,

nykyinen tai viimeinen tunnettu puhelinnumero, nykyinen tai viimeinen tunnettu työnantaja ja

kyseisen työnantajan osoite sekä nykyinen ja viimeinen tunnettu työnimike. "Yksilöidä" tai

esittää oikeushenkilön "Yksilöllisyys" tai "Yksilöinti" tarkoittaa kyseisen oikeushenkilön osalta:

sen koko nimi, nykyinen ja viimeinen tunnettu osoite, nykyinen tai viimeinen tunnettu

puhelinnumero, kaikki tunnetut nimet, joilla se on toiminut aikaisemmin ja kaikki tunnetut

osoitteet, joissa se on harjoittanut aikaisemmin liiketoimintaa.

        26.      "Yksilöidä" tai esittää Asiakirjan tai Asian "Yksilöllisyys" tai "Yksilöinti"

tarkoittaa:

              a. Esittää kyseisestä Asiakirjasta tai Asiasta lyhyt kuvaus, joka riittää tukemaan

                 Esittämispyyntöä;

              b. Osoittaa paikan, jossa Asiakirja tai Asia voidaan katselmoida; ja

              c. Jos Asiakirjan tai Asian kopio on toimitettu aikaisemmin, todeta se ja yksilöidä

                 nimenomaan aikaisemmin toimitettu kopio viittaamalla tuotantonumeroihin tai

                 muihin yksilöintitietoihin, kuten oikeusjutun kontrollinumeroon.

        27.      "Yksilöidä" tapahtuma tarkoittaa sitä, että esitetään tapahtuman kuvaus,

tapahtuman päivämäärä, tapahtuman paikka sekä tapahtumaan osallistuvat Henkilöt.

        28.      Tässä käytettynä kieliopillinen yksikkö sisältää monikon ja preesens sisältää

imperfektin.

        29.      “Ja/tai”, “ja” sekä “tai” tulkitaan konjunktiiviseksi tai disjunktiiviseksi, sen

mukaan, kumpi tekee Pyynnöstä kattavamman.

        30.      “Mikä tahansa” sisältää “kaikki”; ja “kaikki” sisältää "minkä tahansa”.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 164 of 183




       31.     Tässä käytettyjä määritelmiä ja terminologiaa käytetään mukavuussyistä, eikä

niillä tarkoiteta tai anneta ymmärtää mitään tiettyä teknistä tarkoitusta tai minkä tahansa patentin

mitään termiä tai ilmaisua.

       32.     "Analyysi" tarkoittaa mielipidettä, arviota, tutkimusta, tarkastelua ja/tai

määrittelyä, riippumatta siitä, päästiinkö johtopäätökseen.
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 165 of 183



                                                 OHJEET

        Seuraavat ohjeet soveltuvat termeihin jokaisessa selvityspyynnössä, jollei toisin

nimenomaan todeta:

        1.      Esitettäessä pyydetyt asiakirjat ja asiat, te toimitatte kaikki asiakirjat ja asiat, jotka

ovat Teidän tiedossanne ja saatavillanne, omistuksessanne, hallinnassanne tai valvonnassanne,

riippumatta sijaintipaikasta ja siitä, ovatko kyseiset asiakirjat tai asiat Teidän tai asiamiestenne,

vastuuhenkilöidenne, työntekijöidenne, asianajajienne, edustajienne tai Teidän puolestanne

toimivien suoranaisessa hallinnassa.

        2.      Jos mitään asiakirjoja, jotka vastaavat näitä pyyntöjä, pidättäydytään esittämästä

vedoten salassapitovelvollisuuteen tai muuhun selvitykseen liittyvään immuniteettiin, Teidän on

säilytettävä näin pidätetyt asiakirjat ja toimitettava salassapitoloki, jossa yksilöidään kukin asiakirja

erikseen ja määritetään kullekin asiakirjalle vähintään: (1) päivämäärä; (2) lähettäjät; (3)

vastaanottajat; ja (4) asiakirjan yleinen aihealue. Jos lähettäjä tai vastaanottaja on lakimies tai

ulkomainen patenttiasiamies, hänet on sellaiseksi yksilöitävä. Myös väitetyn

salassapitovelvollisuuden tyyppi on todettava ja on vakuutettava, että kaikki väitetyn

salassapitovelvollisuuden elementit on täytetty eikä niistä ole luovuttu kunkin asiakirjan yhteydessä.

        3.      Jos asianmukaista huolellisuutta noudatettuannekaan Te ette pysty määrittämään

asiakirjojen tai asioiden yksilöintiä koskevan selvityspyynnön soveltamisalaan kuuluvien asiakirjojen tai

asioiden olemassaoloa, Teidän on niin todettava kirjallisessa vastauksessanne.

        4.      Kun yksilöity asiakirja tai asiakirjan osa on toisella kielellä kuin englanniksi, ilmoittakaa,

onko kyseisestä asiakirjasta tai sen osasta olemassa englanninkielistä käännöstä, ja jos on, yksilöikää ja

esittäkää molemmat asiakirjat. “Elektronisesti tallennettu informaatio" eli "ESI" on esitettävä seuraavassa

muodossa, jollei osapuolten kesken ole muuta sovittu:
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 166 of 183




        a.       Yksisivuinen ryhmän IV TIFF:t vähintään 600 dpi mustavalkoisille kuville tai .JPG

väreinä tuotetuille kuville, kuvat on esitettävä käyttäen yksilöityä tiedostonimeä, joka on kyseisen sivun

tuotantonumero (esim. ABC000001.TIFF). Tuotantonumeron on esiinnyttävä kuvan etupuolella;

        b.       Hakukelpoiset tekstitiedostot asiakirjatasolla (yksi tekstitiedosto kullekin asiakirjalle eikä

yksi tekstitiedosto asiakirjan kullekin sivulle) kullekin asiakirjalle, jolla on kunkin asiakirjan alkavan

tuotantonumeron nimi (natiivitiedostojen teksti, joka saadaan suoraan natiivitiedostoista, jos mahdollista;

OCR paperiasiakirjoille), tuotantojen, jotka sisältävät vieraskielisiä asiakirjoja, on oltava Unicoden

mukaisia, asiakirjatasoisia tekstitiedostoja, joilla on .ext-tunniste, esitetään, jos sellaisia on saatavilla.

Tekstitiedosto vastaa kuvan tai natiivitiedoston alkavaa tuotantonumeroa. Kenttä sisällytetään DAT:iin

polkuineen vastaavaan tekstitiedostoon;

        c.       Tietokannan lataustiedostot ja ristiviitetiedostot, esim. Concordancen oletusarvoinen

rajoitetut kentät sisältävä tiedosto (metatieto) ja Opticonin rajoitetut kentät sisältävä tiedosto

(kuvaviitetiedostot) ja mukaan luettuina seuraavat kentät (sikäli kuin metatiedot ovat saatavilla): Beg

Bates No.; End Bates No.; Bates Range; Bates ParentID; Attach Begin; Attach End; Page Count;

From/Author; To/Recipient(s); CC; Bcc; Email Date Sent; Email Time Sent; Email Date Received; Email

Time Received; Email Subject; Custodian; File Name; Document Created Date; Document Last Modified

Date; Document Last Accessed Date; File Type; Location/Source; Text Link (polku tekstiin), Native Link

(polku natiivitiedostoon);

        d.       MS Excel, MS PowerPoint, MS Access ja vastaavat taulukkotiedosto-, esitys- ja

tietokantatiedostot sekä audio- ja videotiedostot, esitetään natiivimuodossa sikäli, kuin ne eivät sisällä

salassapidettäviä sensuroituja kohtia. Vastaajat voivat esittää kohtuullisia pyyntöjä saadaksen muita

asiakirjoja natiivimuodossaan. Jos on kyse asiakirjoista, jotka tuotetaan natiivitiedostoina, sisällyttäkää

kuvatiedostoihin (PDF tai TIFF) välilehti, jossa natiivitiedosto olisi muuten tuotettu, osoittaen

natiivitiedoston tai muun asiakirjan tuotantonumeron ja salassapitoilmoituksen. Lisäksi natiivitiedostot
        Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 167 of 183



tuotetaan käyttäen nimeä, jossa on tuotantonumero, esimerkiksi: ABC000002.xls. Osoittakaa

mahdollinen salassapitoilmoitus tuotetussa tiedostonimessä, jos mahdollista; ja

        e.      kun kyse on responsiivisista tiedoista, jotka ovat tiedokannassa tai muussa

tietokokoelmassa, sisällyttäkää kenttäkartta, joka esittää tietokannan kussakin sijaintipaikassa olevien

tietojen tyypin ja muodon.

        5.      Asiakirjat, jotka ovat ainoastaan paperilla tai tulostemuodossa, on skannattava ja

käsiteltävä edellä olevien ESI-ohjeiden mukaisesti.

        6.      Minkään tutkintapyynnön tai sen osan ei voida katsoa rajoittavan mitään muuta

tutkintapyyntöä tai pyynnön osaa.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 168 of 183




                                     PYYDETTY AINEISTO

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 1.

       Kaikki asiakirjat, jotka liittyvät ‘706 patentin asianmukaisten nimettyjen keksijöiden

tunnistamiseen, valintaan tai määrittämiseen.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 2.

       Kaikki asiakirjat, jotka liittyvät Teidän ja kenenkään toisen nimetyn keksijän väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin väitettyyn

rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 3.

       Kaikki asiakirjat, jotka liittyvät Teidän ja kenenkään kolmannen osapuolen väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin väitettyyn

rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 4.

       Kaikki asiakirjat, jotka liittyvät ‘706 patentin laatimiseen, tarkasteluun,

täytäntöönpanoon, suunnitteluun, kehittämiseen ja/tai kaupallistamiseen, mukaan lukien

keksintöilmoitukset, laboratorion muistikirjat, lähdekoodi, kaaviot, vuokaaviot, taide ja muut

asiakirjat, jotka viittaavat millään lailla jokaisen ‘706 patentin kohteen laatimiseen,

suunnitteluun, kehitystoimiin, täytäntöönpanoon tai kaupallistamiseen, mukaan lukien kaikki

asiakirjat, jotka on luotu ‘706 patentin soveltamispäivänä tai aiemmin, tai ilmoitettuina

etuoikeuspäivinä riippuen siitä, kumpi ajankohta on aikaisempi, ja jotka todistavat minkään

patentissa tarkoitetun keksinnön laatimista, täytäntöönpanoa, suunnittelua ja kehittämistä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 5.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 169 of 183




        Kaikki asiakirjat, jotka liittyvät mihinkään ongelmaan, jonka mikä tahansa väitetyssä

patentissa ilmoitettu tai tarkoitettu keksintö on ratkaissut.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 6.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ‘706 patentin kohteen minkäänlaiseen

kokeiluun tai testaukseen ennen ‘706 patentin liikkeeseenlaskua.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 7.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät jokaisen ‘706 patentin liikkeeseenlaskuun

johtaneisiin toimiin osallistuneen henkilön osuuteen, mukaan lukien kaikki näiden henkilöiden

asiakirjat, jotka liittyvät millään lailla ‘706 patentin kohteeseen.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 8.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ‘706 patentin kohdetta esittäviin

piirustuksiin tai kirjallisiin kuvauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 9.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät minkäänlaiseen ‘706 patentin kohteen

kaupalliseen menestykseen, mukaan lukien kaikki yritykset myydä tai lisensoida tällaista

teknologiaa sekä kaikenlaiset yhteydet tällaisen teknologian väitetyn kaupallisen menestyksen ja

minkään väitetyn keksinnön välillä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 10.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät kenelle tahansa henkilölle annettuihin

ilmoituksiin ‘706 patentin kohteen kehittämisestä, mukaan lukien ensimmäinen suullinen tai

kirjallinen ilmoitus mistä ‘706 patentissa ilmoitetusta tai tarkoitetusta keksinnöstä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 11.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 170 of 183




        Kaikki asiakirjat, jotka viittaavat tai liittyvät kaikkeen ‘706 patentin kohdetta koskevaan

tunnettuun tekniikkaan riippumatta siitä, onko sitä esitetty Yhdysvaltain patentti- ja

tavaramerkkivirastolle, mukaan lukien kaikki Teidän, ‘706 patentin nimettyjen keksijöiden, tai

syyttäjän tiedossa ollut tekniikka.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 12.

        Kaikki asiakirjat, jotka viittaavat tai liittyvät ajankohtaan, tai kuvastavat ajankohtaa,

jolloin tulitte tietoisiksi jokaisesta patentti- ja tavaramerkkivirastolle esitetystä tai ilmoitetusta

viitteestä ‘706 patentin syytteeseenpanon aikana.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 13.

        Kaikki asiakirjat ja tiedonannot, jotka viittaavat tai liittyvät mihinkään päätökseen

ilmoittaa tai olla ilmoittamatta viitettä patentti- ja tavaramerkkivirastolle ‘706 patentin

syytteeseenpanon aikana.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 14.

        Kaikki asiakirjat, jotka liittyvät mihinkään ‘706 patentin vaatimukseen liittyvän tekniikan

taitotasoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 15.

        Kaikki asiakirjat, jotka liittyvät minkään vaatimuksen, vaatimuksen rajoituksen,

vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn ilmauksen merkitykseen ja

rakenteeseen, mukaan lukien kaikki asiakirjat, joiden uskotte tukevan minkään vaatimuksen,

vaatimuksen rajoituksen, vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn

ilmauksen asianmukaista merkitystä ja rakennetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 16.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 171 of 183




       Kaikki Nokian kanssa käyty kommunikaatio, joka liittyy tähän tutkintaan, mihinkään

vastaaviin tapauksiin, Googleen tai mihinkään vastaajaan.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 17.

       Kaikki asiakirjat, jotka liittyvät kaikkiin kirjallisiin ja ei-kirjallisiin sopimuksiin Teidän ja

Nokian välillä.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 18.

       Kaikki asiakirjat, jotka liittyvät omistusosuuteen tai investointiin, joka Teillä on

Nokiassa.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 19.

       Kaikki asiakirjat, jotka liittyvät rahoitukselliseen etuun tai rahalliseen vastikkeeseen,

jonka saatte ‘706 patentista tai tämän tutkinnan tai vastaavien tapausten tuloksesta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 20.

       Kaikki asiakirjat ja tiedonannot, jotka liittyvät Nokian luontiin ja käynnistämiseen, teidän

aiempaan ja nykyiseen suhteeseenne tai osallisuutteenne Nokian kanssa sekä rahoitukselliseen

etuun tai korvaukseen, jonka saatte tai tulette saamaan Nokialta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 21.

       Kaikki asiakirjat, jotka koskevat mitään seminaareja, alan kokouksia, tutkimusryhmiä,

yhteistyötä tai minkään kolmannen osapuolen kanssa käytyjä tapaamisia, jotka koskevat älykästä

aputekniikkaa tai mitään muuta ‘706 patentin kohdetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 22.

       Kaikki julkaistut tai julkaisemattomat artikkelit, esitelmät, käsikirjoitukset, tekniset

raportit, konferenssiesitelmät tai muut julkaisut, mukaan lukien patentit, joiden laatimiseen tai
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 172 of 183




kirjoittamiseen on osallistunut kuka tahansa nimetty keksijä, ja jotka käsittelevät mitään ‘706

patentissa kuvattua tai tarkoitettua kohdetta.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 23.

       Asiakirjat, jotka riittävät näyttämään korvauksenne mistä tahansa annetusta avusta, joka

liittyy ‘706 patenttiin, tähän tutkintaan tai vastaaviin tapauksiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 24.

       Kaikki asiakirjat, jotka liittyvät ‘706 patenttiin tai vastaavaan patenttiin johtaneiden tai

niihin laskettavien hakemusten valmisteluun, kirjaamiseen, valmistelupäätöksiin,

kirjaamispäätöksiin tai syytteeseenpanoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 25.

       Kaikki asiakirjat, jotka liittyvät mihinkään lisenssiin, sopimukseen olla nostamatta

kannetta, oikeuden luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai

vastaavaan patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 26.

       Kaikki asiakirjat, jotka liittyvät mihinkään maksettuun tai saatuun summaan yhteydessä

mihinkään lisenssiin, sopimukseen olla nostamatta kannetta, oikeuden luovutukseen,

kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai vastaavaan patenttiin liittyvien

tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 27.

       Kaikki asiakirjat, jotka liittyvät mihinkään ‘706 patentin tai vastaavaan patentin tai

minkään ‘706 patentissa tai vastaavassa patentissa kuvattua väitettyä keksintöä ilmentävän

tuotteen arviointiin.

ESITETTÄVÄKSI PYYDETTY AINEISTO NRO 28.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 173 of 183




        Nykyinen ansioluettelonne.



                                 TODISTAJANLAUSUNNON AIHEET

AIHE NRO. 1. Tieto, joka liittyy ‘706 patentin asianmukaisten nimettyjen

keksijöiden tunnistamiseen, valintaan tai määrittämiseen.

AIHE NRO. 2. Tieto, joka liittyy Teidän ja kenenkään toisen nimetyn keksijän väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin

väitettyyn rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin

AIHE NRO. 3. Tieto, joka liittyy Teidän ja kenenkään kolmannen osapuolen väliseen

kommunikaatioon, joka liittyy ’706 patentin kohteeseen, mihinkään ‘706 patentin

väitettyyn rikkomiseen, tähän tutkintaan tai vastaaviin tapauksiin.

AIHE NRO. 4. Tieto, joka liittyy ‘706 patentin jokaisen vaatimuksen kohteen laatimiseen,

tarkasteluun, kehitystoimiin, täytäntöönpanoon tai kaupallistamiseen.

AIHE NRO. 5. Tieto, joka liittyy mihinkään ongelmaan, jonka mikä tahansa ‘706 patentissa

ilmoitettu tai tarkoitettu keksintö on ratkaissut.

AIHE NRO. 6. Tieto, joka liittyy ‘706 patentin kohteen minkäänlaiseen kokeiluun tai

testaukseen ennen ‘706 patentin liikkeeseenlaskua.

AIHE NRO. 7. Tieto, joka liittyy jokaisen ‘706 patentin liikkeeseenlaskuun

johtaneisiin toimiin osallistuneen henkilön osuuteen.

AIHE NRO. 8. Tieto, joka liittyy minkäänlaiseen ‘706 patentin kohteen kaupalliseen

menestykseen, mukaan lukien kaikki yritykset myydä tai lisensoida tällaista teknologiaa

sekä kaikenlaiset yhteydet tällaisen teknologian väitetyn kaupallisen menestyksen ja

minkään väitetyn keksinnön välillä.
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 174 of 183




AIHE NRO. 9. Tieto, joka liittyy kenelle tahansa henkilölle annettuihin ilmoituksiin ‘706

patentin kohteen kehittämisestä, mukaan lukien ensimmäinen suullinen tai kirjallinen

ilmoitus mistä tahansa ‘706 patentissa ilmoitetusta tai tarkoitetusta keksinnöstä.

AIHE NRO. 10. Tieto, joka liittyy kaikkeen ‘706 patentin kohdetta koskevaan

tunnettuun tekniikkaan riippumatta siitä, onko sitä esitetty Yhdysvaltain patentti- ja

tavaramerkkivirastolle, mukaan lukien kaikki Teidän, ‘706 patentin nimettyjen

keksijöiden, tai syyttäjän tiedossa ollut tekniikka.

AIHE NRO. 11. Tieto ajankohdasta, jolloin tulitte tietoisiksi jokaisesta patentti- ja

tavaramerkkivirastolle esitetystä tai ilmoitetusta viitteestä ‘706 patentin

syytteeseenpanon aikana.

AIHE NRO. 12. Tieto, joka liittyy mihinkään päätökseen ilmoittaa tai olla ilmoittamatta

viitettä patentti- ja tavaramerkkivirastolle ‘706 patentin syytteeseenpanon aikana.

AIHE NRO. 13. Tieto, joka liittyy mihinkään ‘706 patentin vaatimukseen liittyvän

tekniikan taitotasoon.

AIHE NRO. 14. Tieto, joka liittyy minkään vaatimuksen, vaatimuksen rajoituksen,

vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn ilmauksen merkitykseen

ja rakenteeseen, mukaan lukien kaikki tiedot, joiden uskotte tukevan minkään vaatimuksen,

vaatimuksen rajoituksen, vaatimustermin tai missään ‘706 patentin vaatimuksessa käytetyn

ilmauksen asianmukaista merkitystä ja rakennetta.

.

AIHE NRO. 15. Tieto, joka liittyy kaikkeen Nokian kanssa käytyyn kommunikaatioon,

joka liittyy tähän tutkintaan, mihinkään vastaaviin tapauksiin, Googleen tai mihinkään
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 175 of 183




vastaajaan.

AIHE NRO. 16. Tieto, joka liittyy kaikkiin kirjallisiin ja ei-kirjallisiin sopimuksiin Teidän

ja Nokian välillä.

AIHE NRO. 17. Tieto, joka liittyy omistusosuuteen tai investointiin, joka Teillä on

Nokiassa.

AIHE NRO. 18. Tieto, joka liittyy rahoitukselliseen etuun tai rahalliseen

vastikkeeseen, jonka saatte ‘706 patentista tai tämän tutkinnan tai vastaavien tapausten

tuloksesta.

AIHE NRO. 19. Tieto, joka liittyy Nokian luontiin ja käynnistämiseen, teidän

aiempaan ja nykyiseen suhteeseenne tai osallisuutteenne Nokian kanssa sekä

rahoitukselliseen etuun tai korvaukseen, jonka saatte tai tulette saamaan Nokialta.

AIHE NRO. 20. Tieto, joka koskee mitään seminaareja, alan kokouksia,

tutkimusryhmiä, yhteistyötä tai minkään kolmannen osapuolen kanssa käytyjä

tapaamisia, jotka koskevat älykästä aputekniikkaa tai mitään muuta ‘706 patentin

kohdetta.

AIHE NRO. 21. Tieto, joka liittyy artikkeleihin, esitelmiin, käsikirjoituksiin, teknisiin

raportteihin, konferenssiesitelmiin tai muihin julkaisuihin, mukaan lukien patentit, joiden

laatimiseen tai kirjoittamiseen on osallistunut kuka tahansa nimetty keksijä, ja jotka

käsittelevät mitään ‘706 patentissa kuvattua tai tarkoitettua kohdetta.

AIHE NRO. 22. Tieto, joka liittyy korvaukseenne mistä tahansa annetusta avusta, joka

liittyy ‘706 patenttiin, tähän tutkintaan tai vastaaviin tapauksiin.

AIHE NRO. 23. Tieto, joka liittyy ‘706 patenttiin tai vastaavaan patenttiin johtaneiden tai
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 176 of 183




niihin laskettavien hakemusten valmisteluun, kirjaamiseen, valmistelupäätöksiin,

kirjaamispäätöksiin tai syytteeseenpanoon .

AIHE NRO. 24. Tieto, joka liittyy mihinkään lisenssiin, sopimukseen olla nostamatta

kannetta, oikeuden luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai

vastaavaan patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien

siirtoon.

AIHE NRO. 25. Tieto, joka liittyy mihinkään maksettuun tai saatuun summaan

yhteydessä mihinkään lisenssiin, sopimukseen olla nostamatta kannetta, oikeuden

luovutukseen, kauppakirjaan tai mihinkään muuhun ‘706 patenttiin tai vastaavaan

patenttiin liittyvien tarjottujen, annettujen tai toimeenpantujen oikeuksien siirtoon.

AIHE NRO. 26. Tieto, joka liittyy mihinkään ‘706 patentin tai vastaavaan patentin tai

minkään ‘706 patentissa tai vastaavassa patentissa kuvattua väitettyä keksintöä ilmentävän

tuotteen arviointiin.

AIHE NRO. 27. Tiedot nykyisestä ansioluettelostanne.
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 177 of 183




                 ADDENDUM B
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 178 of 183




               UNITED STATES INTERNATIONAL TRADE COMMISSION

                                           Washington, D.C.




In the Matter of

CERTAIN ELECTRONIC DEVICES,                                Inv. No. 337-TA-1208
INCLUDING COMPUTERS, TABLET
COMPUTERS, AND COMPONENTS AND
MODULES THEREOF


ORDER NO. 13:          GRANTING INTERVENOR GOOGLE LLC’S UNOPPOSED
                       MOTION FOR A RECOMMENDATION TO ISSUE LETTERS OF
                       REQUEST UNDER THE HAGUE CONVENTION ON THE
                       TAKING OF EVIDENCE ABROAD

                                          (November 24, 2020)

       On November 20, 2020, Intervenor Google LLC (“Google”) filed a motion for a

recommendation to the United States District Court for the District of Columbia that it issue

Letters of Request for International Judicial Assistance under the Hague Convention on the

Taking of Evidence Abroad in Civil or Commercial Matters (Motion Docket No. 1208-009).

There is no opposition to the motion from any party.

       Google seeks to take discovery from Mika P. Mustonen and Markku Rytivaara, two

individuals located in Finland who are named inventors for U.S. Patent No. 8,583,706, one of the

patents asserted in this investigation.

       Letters of Request are the appropriate method for seeking discovery from Finland, which

is a party to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil

or Commercial Matters (the “Hague Convention”). See, e.g., Certain Flash Memory Devices

and Components Thereof, Inv. No. 337-TA-1034, Order No. 15 (Apr. 7, 2017) (granting motion

for letter of request to Finland). Pursuant to the Federal Rules of Civil Procedure and the All
       Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 179 of 183




Writs Act, United States District Courts are authorized to transmit Letters of Request to the

Department of State or to the appropriate foreign tribunal, officer, or agency. Fed. R. Civ. P.

4(f)(2)(B); 28 U.S.C. §§ 1651, 1781. Administrative law judges may issue recommendations to

the United States District Court for the District of Columbia to issue Letters of Request. See,

e.g., Certain Lithium-Ion Battery Cells, Battery Modules, Battery Packs, Components Thereof,

and Products Containing the Same, Inv. No. 337-TA-1181, Order No. 12 (May 27, 2020).

       There being no opposition and for good cause shown, Motion Docket No. 1208-009 is

hereby GRANTED. A recommendation to the United States District Court for the District of

Columbia is attached hereto as Attachment A.

SO ORDERED.


                                                     _______________________________
                                                     Dee Lord
                                                     Administrative Law Judge




                                                 2
Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 180 of 183




                 ADDENDUM C
   Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 181 of 183



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                            )
NOKIA TECHNOLOGIES OY AND                   )
NOKIA CORPORATION,                          )
                                            )
                   Plaintiff (Complainant), )        Case No. 1:20-mc-_______
                                            )
       v.                                   )        Assigned to: ____________
                                            )
GOOGLE LLC,                                 )        Description: Miscellaneous
                                            )
                   Defendant (Intervenor). )
                                            )
                                            )

      [PROPOSED] ORDER FOR ISSUANCE OF LETTERS OF REQUEST

       This matter having arisen upon motion by petitioner Google LLC for Letters of

Request for International Judicial Assistance (“Letter of Request”) to obtain evidence

from Mika P. Mustonen and Markku Rytivaara, who reside in Finland, and it appearing

that these Letters of Request are appropriate,

       IT IS ORDERED, that the Clerk of this Court shall issue the Letters of Request in

the form attached to this Order.



Dated: December ____, 2020                       By: __________________________________
                                                       United States District Judge




Address for Return of Issued Letter of Request

Shamita D. Etienne-Cummings
David Markoff
WHITE & CASE LLP
701 13th Street NW
Washington, DC 20005-3807
Telephone: 202.626.3600
Facsimile: 202.639.9355
WCGoogleITC1208@whitecase.com



                                             1
   Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 182 of 183



                            CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing was served as indicated
upon the following parties on November 25, 2020:

                    GOOGLE LLC’S UNOPPOSED EXPEDITED
 MOTION FOR THE COURT TO ISSUE LETTERS OF REQUEST PURSUANT
                           TO THE HAGUE CONVENTION
 U.S. International Trade Commission:
 Lisa Barton                                   Via First-Class Mail
 Secretary, Office of the Secretary            Via Hand-Delivery
 U.S. International Trade Commission           Via Overnight Delivery
 500 E Street, SW, Room 112A                   Via Facsimile
 Washington, DC 20436                         Via Electronic Mail
 Telephone: (202) 205-2000
 The Honorable Dee Lord                        Via First-Class Mail
 Administrative Law Judge                      Via Hand-Delivery
 U.S. International Trade Commission           Via Overnight Delivery
 500 E Street, SW, Room 317                    Via Facsimile
 Washington, DC 20436                         Via Electronic Mail
 Email: Edward.jou@usitc.gov
 Email: michael.maas@usitc.gov

 Todd P. Taylor                                          Via First-Class Mail
 Office of Unfair Import Investigations                  Via Hand-Delivery
 500 E Street, SW, Suite 401                             Via Overnight Delivery
 Washington, DC 20436                                    Via Facsimile
 Email: todd.taylor@usitc.gov                           Via Box
 Telephone: (202) 205-2221
 Counsel for Complainant Nokia Technologies Oy and Nokia Corporation.:
 Adam D. Swain                                    Via First-Class Mail
 ALSTON & BIRD                                    Via Hand-Delivery
 The Atlantic Building                            Via Overnight Delivery
 950 F Street, NW                                 Via Facsimile
 Washington, DC 20004-1404                       Via Electronic Mail
 Lenovo.A&B@alston.com

 Theodore Stevenson III
 Warren Lipschitz
 Richard A. Kamprath
 McKOOL SMITH, P.C.
 300 Crescent Court, Suite 1500
 Dallas, TX 75201
 Nokia_Lenovo_ITC@McKoolSmith.com
  Case 1:20-mc-00123-ZMF Document 1 Filed 11/25/20 Page 183 of 183



Counsel for Respondents Lenovo Group Limited; Lenovo (United States), Inc.; Lenovo
(Beijing Limited); Lenovo PC HK Limited; Lenovo (Shanghai) Electronics Technology Co.
Ltd.; Lenovo Information Products Shenzhen Co. Ltd.; Lenovo Mobile Communication;
Lenovo Corporation; Lenovo Centro Tecnologico S. de RL CV.:

William F. Lee                                      Via First-Class Mail
Joseph J. Mueller                                   Via Hand-Delivery
Richard W. O’Neill                                  Via Overnight Delivery
                                                    Via Facsimile
Sarah R. Frazier                                   Via Electronic Mail
Andrew Danford
Kate Saxton
WILMER CUTLER PICKERING HALE
AND DORR LLP
60 State Street
Boston, MA 02109
WHLenovo-
Nokia1208servicelist@wilmerhale.com

Michael D. Esch
Todd Zubler
WILMER CUTLER PICKERING HALE
AND DORR LLP
1875 Pennsylvania Avenue, NW                        Via First-Class Mail
Washington, DC 20006                                Via Hand-Delivery
                                                    Via Overnight Delivery
R. David Donoghue                                   Via Facsimile
HOLLAND & KNIGHT LLP                               Via Electronic Mail
150 N. Riverside Plaza, Suite 2700
Chicago, IL 60606
David.donoghue@hklaw.com




DATED: November 25, 2020                 Respectfully submitted,

                                         WHITE & CASE LLP


                                     By /s/ Shamita D. Etienne-Cummings

                                         Attorneys for Intervenor Google LLC




                                     2
